Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 1 of 104 PageID: 291




  CARELLA, BYRNE, CECCHI, OLSTEIN,
    BRODY & AGNELLO, P.C.
  JAMES E. CECCHI
  DONALD A. ECKLUND
  5 Becker Farm Road
  Roseland, NJ 07068
  Telephone: 973/994-1700
  973/994-1744 (fax)
  jcecchi@carellabyrne.com
  decklund@carellabyrne.com

  Liaison Counsel

                       UNITED STATES DISTRICT COURT

                            DISTRICT OF NEW JERSEY

  MICHAEL WIGGLESWORTH,                    )   No. 1:19-cv-05296-RMB-JS
  Individually and on Behalf of All Others )
  Similarly Situated,                      )   CLASS ACTION
                                           )
                           Plaintiff,      )   DECLARATION OF JAMES E.
                                           )   CECCHI IN SUPPORT OF MOTION
        vs.                                    FOR CONSOLIDATION OF
                                           )
                                           )   RELATED ACTIONS,
  MAIDEN HOLDINGS, LTD., et al.,               APPOINTMENT AS LEAD
                                           )
                           Defendants. )       PLAINTIFF, AND APPROVAL OF
                                           )   LEAD PLAINTIFF’S SELECTION OF
                                           )   LEAD COUNSEL
  [Caption continued on following page.] )
                                               MOTION DAY:     May 6, 2019




  1552281_1
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 2 of 104 PageID: 292




  JOHN DOUGAN, Individually and on ) No. 1:19-cv-08105-RMB-JS
  Behalf of All Others Similarly Situated, )
                                           ) CLASS ACTION
                           Plaintiff,      )
                                           )
        vs.
                                           )
  MAIDEN HOLDINGS, LTD., et al.,           )
                                           )
                           Defendants. )
                                           )




  1552281_1
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 3 of 104 PageID: 293




          I, James E. Cecchi, declare as follows:

          1.    I am a member in good standing of the bar of the State of New Jersey and

  of this Court. I am a member of the law firm of Carella, Byrne, Cecchi, Olstein,

  Brody & Agnello, P.C., liaison counsel for proposed lead plaintiff Boilermaker-

  Blacksmith National Pension Trust (the “Pension Trust”) in the above-captioned

  related actions. I make this declaration in support of the Pension Trust’s Motion for

  Consolidation, Appointment as Lead Plaintiff, and Approval of Lead Plaintiff’s

  Selection of Lead Counsel. I have personal knowledge of the matters stated herein

  and, if called upon, I could and would competently testify thereto.

          2.    Attached as Exhibits A through D are true and correct copies of the

  following documents:

          Exhibit A: Notice of pendency of class action published on Business Wire, a
                     national business-oriented wire service, on February 11, 2019;

          Exhibit B: The Pension Trust’s Certification;

          Exhibit C: The Pension Trust’s estimated losses; and

          Exhibit D: Robbins Geller Rudman & Dowd LLP firm résumé.

          I declare under penalty of perjury that the foregoing is true and correct to the

  best of my knowledge. Executed this 12th day of April, 2019.


                                                         /s/ James E. Cecchi
                                                        JAMES E. CECCHI




                                            -1-
  1552281_1
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 4 of 104 PageID: 294




                         EXHIBIT A
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 5 of 104 PageID: 295
38.88.221.132




     Robbins Geller Rudman & Dowd LLP Files Class Action Suit against Maiden
                                Holdings, Ltd.
February 11, 2019 02:05 PM Eastern Standard Time

NEW YORK--(BUSINESS WIRE)--Robbins Geller Rudman & Dowd LLP (http://www.rgrdlaw.com/cases/maiden/) today announced that a class
action has been commenced on behalf of purchasers of Maiden Holdings, Ltd. (NASDAQ:MHLD) common stock during the period between
March 4, 2014 and November 9, 2018 (the “Class Period”). This action was filed in the District of New Jersey and is captioned Wigglesworth v.
Maiden Holdings, Ltd., et al., No. 19-cv-5296.

The Private Securities Litigation Reform Act of 1995 permits any investor who purchased Maiden common stock during the Class Period to
seek appointment as lead plaintiff. A lead plaintiff acts on behalf of all other class members in directing the litigation. The lead plaintiff can
select a law firm of its choice. An investor’s ability to share in any potential future recovery is not dependent upon serving as lead plaintiff. If
you wish to serve as lead plaintiff, you must move the Court no later than 60 days from today. If you wish to discuss this action or have any
questions concerning this notice or your rights or interests, please contact plaintiff’s counsel, Samuel H. Rudman or David A. Rosenfeld of
Robbins Geller at 800/449-4900 or 619/231-1058, or via e-mail at djr@rgrdlaw.com. You can view a copy of the complaint as filed at
http://www.rgrdlaw.com/cases/maiden/.

The complaint charges Maiden and certain of its former officers with violations of the Securities Exchange Act of 1934. Maiden is a Bermuda-
based holding company that provides reinsurance services through its subsidiaries. Maiden has two reportable operating segments: (i)
Diversified Reinsurance; and (ii) AmTrust Reinsurance. The Diversified Reinsurance segment consists of a portfolio of predominantly property
and casualty reinsurance business focusing on regional and specialty property and casualty insurance companies. The AmTrust Reinsurance
segment includes all business ceded by AmTrust Financial Services, Inc. (“AmTrust”). AmTrust and Maiden are closely related entities, and
AmTrust is Maiden’s largest customer.

The complaint alleges that during the Class Period, defendants misrepresented the quality and nature of Maiden’s underwriting and risk
management policies and practices and the risks of its reinsurance portfolio. In particular, defendants misleadingly claimed that they were
subjecting AmTrust’s insurance portfolio to robust analysis and cross-checks to ensure that the Company had appropriately priced the risk of
reinsuring AmTrust’s insurance portfolio. In truth, the Company had failed to employ sufficient underwriting and risk management protocols and
had largely abdicated its responsibility to ensure that its AmTrust Reinsurance segment priced policies commensurate with the risk assumed
by the Company. As a result of defendants’ misrepresentations, the price of Maiden stock was artificially inflated during the Class Period to a
high of $18.85 per share.

On February 27, 2018, Maiden reported a net loss of $133.6 million and a net adverse development of $171 million stemming from the
Company’s workers’ compensation line of its AmTrust Reinsurance segment and from two accounts in its commercial auto line of business
within the Diversified Reinsurance segment. On this news, the price of Maiden common stock fell 16% to close at $6.00 per share on February
28, 2018. On August 9, 2018, Maiden announced its financial results for the quarter ended June 30, 2018, revealing that it had continued to
sustain losses, suffering a net loss of $5.9 million for the quarter, and disclosing that Maiden had suffered an adverse prior year loss
development of $28.4 million in its AmTrust Reinsurance segment. The Company also revealed that its CEO and CFO would be retiring. On
this news, the price of Maiden common stock fell 41% to close at $4.40 per share on August 9, 2018.

Then, on November 9, 2018, Maiden announced its financial results for the quarter ended September 30, 2018, including a massive $308.8
million net loss and a $210.4 million adverse prior year loss development in just its AmTrust segment. The Company also revealed that the
sale of Maiden’s business assets had resulted in an impairment loss of $74.2 million. On this news, the price of Maiden common stock fell
nearly 32% to close at $2.40 per share on November 12, 2018.
Caseseeks
Plaintiff 1:19-cv-05296-RMB-SAK                  Document
             to recover damages on behalf of all purchasers     15-2common
                                                            of Maiden  Filed  04/12/19
                                                                           stock              Page
                                                                                 during the Class      6(the
                                                                                                  Period  of “Class”).
                                                                                                             104 PageID:
                                                                                                                       The plaintiff296
                                                                                                                                     is
represented by Robbins Geller, which has extensive experience in prosecuting investor class actions including actions involving financial fraud.

Robbins Geller is a national law firm representing investors in securities litigation. With 200 lawyers in 10 offices, Robbins Geller has obtained
many of the largest securities class action recoveries in history. For five consecutive years, ISS Securities Class Action Services has ranked
the Firm in its annual SCAS Top 50 Report as one of the top law firms in both the amount recovered for shareholders and the total number of
class action settlements. Robbins Geller attorneys have helped shape the securities laws and recovered tens of billions of dollars on behalf of
aggrieved victims. Beyond securing financial recoveries for defrauded investors, Robbins Geller also advocates for corporate governance
reforms, helping to improve the financial markets for investors worldwide. Please visit http://www.rgrdlaw.com for more information.

https://www.linkedin.com/company/rgrdlaw
https://twitter.com/rgrdlaw
https://www.facebook.com/rgrdlaw


Contacts
Robbins Geller Rudman & Dowd LLP
Samuel H. Rudman, 800-449-4900
David A. Rosenfeld
djr@rgrdlaw.com
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 7 of 104 PageID: 297




                          EXHIBIT B
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 8 of 104 PageID: 298




          CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS


          BOILERMAKER-BLACKSMITH                          NATIONAL            PENSION           TRUST
   ("Plaintiff) declares:
          1.      Plaintiff has reviewed a complaint filed in this matter. Plaintiff has
   authorized the filing of a motion for appointment as lead plaintiff.
          2.      Plaintiff did not acquire the security that is the subject of this action at
   the direction of plaintiffs counsel or in order to participate in this private action or
   any other litigation under the federal securities laws.
          3.      Plaintiff is willing to serve as a representative party on behalf of the
   class, including providing testimony at deposition and trial, if necessary.
          4.      Plaintiff has made the following transaction(s) during the Class Period
   in the securities that are the subject of this action:

   Security                  Transaction                  Date                    Price Per Share


                                      See attached Schedule A.

                  Plaintiff has not sought to serve or served as a representative party in
   a class action that was filed under the federal securities laws within the three-year
   period prior to the date of this Certification except as detailed below:
               In re AmTrust Financial Services, Inc. Sec. Litig., No. 1:17-cv-0] 545 (S.D.N.Y.)
                Scheufele, et al v. Tableau Software, Inc., era/.. No. l:17-cv-05753 (S.D.N.Y.)
    City of Warren Police and Retirement System v. Foot Locker, Inc., et al. No. l:]8-cv-01492 (E.D.N.Y.)
                     In re Banco Bradesco S.A. Sec. Litig., No. l:16-cv-04155 (S.D.N.Y.)




          6.      Plaintiff will not accept any payment for serving as a representative
   party on behalf of the class beyond the Plaintiffs pro rata share of any recovery,




                                                                                                   MAIDEN
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 9 of 104 PageID: 299




   except such reasonable costs and expenses (including lost wages) directly relating
   to the representation of the class as ordered or approved by the court.
         I declare under penalty of perjury that the foregoing is true and correct.
   Executed this       day of April, 2019.
                                          BOILERMAKER-BLACKSMITH
                                          NATIONAL PENSION JRJJST

                                                     \
                                          By:
                                                Mafio RodrigyezTC^uef Investment
                                                Officer




                                                                               MAIDEN
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 10 of 104 PageID: 300



                                       SCHEDULE A

                                 SECURITIES TRANSACTIONS

                      Stock

                      Date                  Amount of
                    Acquired              Shares Acquired    Price

                    03/31/2015                31,241        $14.75
                    04/01/2015                8,959         $14.83
                    03/06/2017                16,100        $15.15
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 11 of 104 PageID: 301




                          EXHIBIT C
Movant's Purchases and Losses
                                Case 1:19-cv-05296-RMB-SAK Document      15-2 Filed 04/12/19 Page 12 of 104 PageID: 302
                                                           Class Period: 03/04/2014 - 11/09/2018                                                                                   Maiden Holdings

                                                                                   Shares                   Total                  Shares               Total         Total
              Name                                                     Date       Acquired     Price        Cost          Date      Sold     Price    Proceeds     Gain (Loss)*
              Boilermaker-Blacksmith National Pension Trust
                                                                   03/31/2015      31,241     $14.75    $460,667.29       held     56,300    $1.78   $100,462.10
                                                                   04/01/2015       8,959     $14.83    $132,844.05
                                                                   03/06/2017      16,100     $15.15    $243,915.00

              Movant's Total                                                       56,300               $837,426.34                56,300            $100,462.10   ($736,964.24)


              *For shares held at the end of the class period, losses are calculated by multiplying the shares held by the average share price
               during the 90 calendar days after the end of the class period. The price used is $1.78 as of February 07, 2019 for common stock.
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 13 of 104 PageID: 303




                          EXHIBIT D
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 14 of 104 PageID: 304




               FIRM RESUME




                                                                 (800) 449-4900 | rgrdlaw.com
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 15 of 104 PageID: 305




TABLE OF CONTENTS
Introduction                                                                                                                      1


Practice Areas and Services                                                                                                       2
     Securities Fraud....................................................................................................         2

Prominent Cases, Precedent-Setting Decisions and Judicial Commendations                                                           7
     Prominent Cases...................................................................................................           7
     Precedent-Setting Decisions.................................................................................                15
     Additional Judicial Commendations....................................................................                       22

Attorney Biographies                                                                                                             28
     Partners.................................................................................................................   28
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 16 of 104 PageID: 306




INTRODUCTION

Robbins Geller Rudman & Dowd LLP (“Robbins Geller” or the “Firm”) is a 200-lawyer firm with offices in
Atlanta, Boca Raton, Chicago, Manhattan, Melville, Nashville, San Diego, San Francisco, Philadelphia and
Washington, D.C. (www.rgrdlaw.com). The Firm is actively engaged in complex litigation, emphasizing
securities, consumer, antitrust, insurance, healthcare, human rights and employment discrimination class
actions, as well as intellectual property disputes. The Firm’s unparalleled experience and capabilities in
these fields are based upon the talents of its attorneys, who have successfully prosecuted thousands of class
action lawsuits and numerous individual cases, recovering billions of dollars.

This successful track record stems from our experienced attorneys, including many who came to the Firm
from federal or state law enforcement agencies. The Firm also includes several dozen former federal and
state judicial clerks.

The Firm is committed to practicing law with the highest level of integrity in an ethical and professional
manner. We are a diverse firm with lawyers and staff from all walks of life. Our lawyers and other
employees are hired and promoted based on the quality of their work and their ability to treat others with
respect and dignity.

We strive to be good corporate citizens and work with a sense of global responsibility. Contributing to our
communities and environment is important to us. We often take cases on a pro bono basis and are
committed to the rights of workers, and to the extent possible, we contract with union vendors. We care
about civil rights, workers’ rights and treatment, workplace safety and environmental protection. Indeed,
while we have built a reputation as the finest securities and consumer class action law firm in the nation,
our lawyers have also worked tirelessly in less high-profile, but no less important, cases involving human
rights and other social issues.




                                                                               Robbins Geller Rudman & Dowd LLP | 1
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 17 of 104 PageID: 307



PRACTICE AREAS AND SERVICES
Securities Fraud
As recent corporate scandals demonstrate clearly, it has become all too common for companies and their
executives – often with the help of their advisors, such as bankers, lawyers and accountants – to manipulate
the market price of their securities by misleading the public about the company’s financial condition or
prospects for the future. This misleading information has the effect of artificially inflating the price of the
company’s securities above their true value. When the underlying truth is eventually revealed, the prices
of these securities plummet, harming those innocent investors who relied upon the company’s
misrepresentations.

Robbins Geller is the leader in the fight to protect investors from corporate securities fraud. We utilize a
wide range of federal and state laws to provide investors with remedies, either by bringing a class action
on behalf of all affected investors or, where appropriate, by bringing individual cases.

The Firm’s reputation for excellence has been repeatedly noted by courts and has resulted in the
appointment of Firm attorneys to lead roles in hundreds of complex class-action securities and other
cases. In the securities area alone, the Firm’s attorneys have been responsible for a number of
outstanding recoveries on behalf of investors. Currently, Robbins Geller attorneys are lead or named
counsel in hundreds of securities class action or large institutional-investor cases. Some notable current
and past cases include:

       In re Enron Corp. Sec. Litig., No. H-01-3624 (S.D. Tex.). Robbins Geller attorneys and lead
       plaintiff The Regents of the University of California aggressively pursued numerous defendants,
       including many of Wall Street’s biggest banks, and successfully obtained settlements in excess of
       $7.2 billion for the benefit of investors. This is the largest securities class action recovery in history.

       Jaffe v. Household Int’l, Inc., No. 02-C-05893 (N.D. Ill.). As sole lead counsel, Robbins Geller
       obtained a record-breaking settlement of $1.575 billion after 14 years of litigation, including a six-
       week jury trial in 2009 that resulted in a securities fraud verdict in favor of the class. In 2015, the
       Seventh Circuit Court of Appeals upheld the jury’s verdict that defendants made false or
       misleading statements of material fact about the company’s business practices and financial results,
       but remanded the case for a new trial on the issue of whether the individual defendants “made”
       certain false statements, whether those false statements caused plaintiffs’ losses, and the amount of
       damages. The parties reached an agreement to settle the case just hours before the retrial was
       scheduled to begin on June 6, 2016. The $1.575 billion settlement, approved in October 2016, is the
       largest ever following a securities fraud class action trial, the largest securities fraud settlement in
       the Seventh Circuit and the seventh-largest settlement ever in a post-PSLRA securities fraud case.
       According to published reports, the case was just the seventh securities fraud case tried to a verdict
       since the passage of the PSLRA.

       In re UnitedHealth Grp. Inc. PSLRA Litig., No. 06-CV-1691 (D. Minn.). Robbins Geller
       represented the California Public Employees’ Retirement System (“CalPERS”) and demonstrated
       its willingness to vigorously advocate for its institutional clients, even under the most difficult
       circumstances. The Firm obtained an $895 million recovery on behalf of the UnitedHealth
       shareholders, and former CEO William A. McGuire paid $30 million and returned stock options
       representing more than three million shares to the shareholders, bringing the total recovery for
       the class to over $925 million, the largest stock option backdating recovery ever, and a recovery
       that is more than four times larger than the next largest options backdating recovery. Moreover,
       Robbins Geller obtained unprecedented corporate governance reforms, including election of a


                                                                                  Robbins Geller Rudman & Dowd LLP | 2
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 18 of 104 PageID: 308
                                                                        PRACTICE AREAS AND SERVICES

      shareholder-nominated member to the company’s board of directors, a mandatory holding period
      for shares acquired by executives via option exercise, and executive compensation reforms that tie
      pay to performance.

      Alaska Elec. Pension Fund v. CitiGroup, Inc. (In re WorldCom Sec. Litig.), No. 03 Civ. 8269
      (S.D.N.Y.). Robbins Geller attorneys represented more than 50 private and public institutions that
      opted out of the class action case and sued WorldCom’s bankers, officers and directors, and
      auditors in courts around the country for losses related to WorldCom bond offerings from 1998 to
      2001. The Firm’s attorneys recovered more than $650 million for their clients, substantially more
      than they would have recovered as part of the class.

      Luther v. Countrywide Fin. Corp., No. 12-cv-05125 (C.D. Cal.). Robbins Geller attorneys secured a
      $500 million settlement for institutional and individual investors in what is the largest RMBS
      purchaser class action settlement in history, and one of the largest class action securities
      settlements of all time. The unprecedented settlement resolves claims against Countrywide and
      Wall Street banks that issued the securities. The action was the first securities class action case filed
      against originators and Wall Street banks as a result of the credit crisis. As co-lead counsel Robbins
      Geller forged through six years of hard-fought litigation, oftentimes litigating issues of first
      impression, in order to secure the landmark settlement for its clients and the class.

      In re Wachovia Preferred Sec. & Bond/Notes Litig., No. 09-cv-06351 (S.D.N.Y.). On behalf of
      investors in bonds and preferred securities issued between 2006 and 2008, Robbins Geller and co-
      counsel obtained a significant settlement with Wachovia successor Wells Fargo & Company and
      Wachovia auditor KPMG LLP. The total settlement – $627 million – is one of the largest credit-crisis
      settlements involving Securities Act claims and one of the 20 largest securities class action recoveries
      in history. The settlement is also one of the biggest securities class action recoveries arising from
      the credit crisis. The lawsuit focused on Wachovia’s exposure to “pick-a-pay” loans, which the
      bank’s offering materials said were of “pristine credit quality,” but which were actually allegedly
      made to subprime borrowers, and which ultimately massively impaired the bank’s mortgage
      portfolio. Robbins Geller served as co-lead counsel representing the City of Livonia Employees’
      Retirement System, Hawaii Sheet Metal Workers Pension Fund, and the investor class.

      In re Cardinal Health, Inc. Sec. Litig., No. C2-04-575 (S.D. Ohio). As sole lead counsel
      representing Cardinal Health shareholders, Robbins Geller obtained a recovery of $600 million
      for investors on behalf of the lead plaintiffs, Amalgamated Bank, the New Mexico State Investment
      Council, and the California Ironworkers Field Trust Fund. At the time, the $600 million
      settlement was the tenth-largest settlement in the history of securities fraud litigation and is the
      largest-ever recovery in a securities fraud action in the Sixth Circuit.

      AOL Time Warner Cases I & II, JCCP Nos. 4322 & 4325 (Cal. Super. Ct., Los Angeles Cty.).
      Robbins Geller represented The Regents of the University of California, six Ohio state pension
      funds, Rabo Bank (NL), the Scottish Widows Investment Partnership, several Australian public
      and private funds, insurance companies, and numerous additional institutional investors, both
      domestic and international, in state and federal court opt-out litigation stemming from Time
      Warner’s disastrous 2001 merger with Internet high flier America Online. After almost four years
      of litigation involving extensive discovery, the Firm secured combined settlements for its opt-out
      clients totaling over $629 million just weeks before The Regents’ case pending in California state
      court was scheduled to go to trial. The Regents’ gross recovery of $246 million is the largest
      individual opt-out securities recovery in history.




                                                                                Robbins Geller Rudman & Dowd LLP | 3
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 19 of 104 PageID: 309
                                                                        PRACTICE AREAS AND SERVICES

      In re HealthSouth Corp. Sec. Litig., No. CV-03-BE-1500-S (N.D. Ala.). As court-appointed co-lead
      counsel, Robbins Geller attorneys obtained a combined recovery of $671 million from
      HealthSouth, its auditor Ernst & Young, and its investment banker, UBS, for the benefit of
      stockholder plaintiffs. The settlement against HealthSouth represents one of the larger
      settlements in securities class action history and is considered among the top 15 settlements
      achieved after passage of the PSLRA. Likewise, the settlement against Ernst & Young is one of the
      largest securities class action settlements entered into by an accounting firm since the passage of
      the PSLRA.

      Jones v. Pfizer Inc., No. 1:10-cv-03864 (S.D.N.Y.). Lead plaintiff Stichting Philips Pensioenfonds
      obtained a $400 million settlement on behalf of class members who purchased Pfizer Inc. common
      stock during the January 19, 2006 to January 23, 2009 class period. The settlement against Pfizer
      resolves accusations that it misled investors about an alleged off-label drug marketing scheme. As
      sole lead counsel, Robbins Geller attorneys helped achieve this exceptional result after five years of
      hard-fought litigation against the toughest and the brightest members of the securities defense bar
      by litigating this case all the way to trial.

      In re Dynegy Inc. Sec. Litig., No. H-02-1571 (S.D. Tex.). As sole lead counsel representing The
      Regents of the University of California and the class of Dynegy investors, Robbins Geller attorneys
      obtained a combined settlement of $474 million from Dynegy, Citigroup, Inc. and Arthur
      Andersen LLP for their involvement in a clandestine financing scheme known as Project Alpha.
      Most notably, the settlement agreement provides that Dynegy will appoint two board members to
      be nominated by The Regents, which Robbins Geller and The Regents believe will benefit all of
      Dynegy’s stockholders.

      In re Qwest Commc’ns Int’l, Inc. Sec. Litig., No. 01-cv-1451 (D. Colo.). In July 2001, the Firm filed
      the initial complaint in this action on behalf of its clients, long before any investigation into Qwest’s
      financial statements was initiated by the SEC or Department of Justice. After five years of
      litigation, lead plaintiffs entered into a settlement with Qwest and certain individual defendants
      that provided a $400 million recovery for the class and created a mechanism that allowed the vast
      majority of class members to share in an additional $250 million recovered by the SEC. In 2008,
      Robbins Geller attorneys recovered an additional $45 million for the class in a settlement with
      defendants Joseph P. Nacchio and Robert S. Woodruff, the CEO and CFO, respectively, of Qwest
      during large portions of the class period.

      Fort Worth Emps.’ Ret. Fund v. J.P. Morgan Chase & Co., No. 1:09-cv-03701 (S.D.N.Y.). Robbins
      Geller attorneys served as lead counsel for a class of investors and obtained court approval of a
      $388 million recovery in nine 2007 residential mortgage-backed securities offerings issued by J.P.
      Morgan. The settlement represents, on a percentage basis, the largest recovery ever achieved in
      an MBS purchaser class action. The result was achieved after more than five years of hard-fought
      litigation and an extensive investigation.

      NECA-IBEW Health & Welfare Fund v. Goldman Sachs & Co., No. 1:08-cv-10783 (S.D.N.Y.). As
      sole lead counsel, Robbins Geller obtained a $272 million settlement on behalf of Goldman Sachs’
      shareholders. The settlement concludes one of the last remaining mortgage-backed securities
      purchaser class actions arising out of the global financial crisis. The remarkable result was
      achieved following seven years of extensive litigation. After the claims were dismissed in 2010,
      Robbins Geller secured a landmark victory from the Second Circuit Court of Appeals that clarified
      the scope of permissible class actions asserting claims under the Securities Act of 1933 on behalf of
      MBS investors. Specifically, the Second Circuit’s decision rejected the concept of “tranche”
      standing and concluded that a lead plaintiff in an MBS class action has class standing to pursue
      claims on behalf of purchasers of other securities that were issued from the same registration

                                                                                Robbins Geller Rudman & Dowd LLP | 4
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 20 of 104 PageID: 310
                                                                      PRACTICE AREAS AND SERVICES

      statement and backed by pools of mortgages originated by the same lenders who had originated
      mortgages backing the lead plaintiff’s securities.

      Schuh v. HCA Holdings, Inc., No. 3:11-cv-01033 (M.D. Tenn.). As sole lead counsel, Robbins
      Geller obtained a groundbreaking $215 million settlement for former HCA Holdings, Inc.
      shareholders – the largest securities class action recovery ever in Tennessee. Reached shortly
      before trial was scheduled to commence, the settlement resolves claims that the Registration
      Statement and Prospectus HCA filed in connection with the company’s massive $4.3 billion 2011
      IPO contained material misstatements and omissions. The recovery achieved approximately 70%
      of classwide damages, which as a percentage of damages significantly exceeds the median class
      action recovery of 2%-3% of damages.

      In re AT&T Corp. Sec. Litig., MDL No. 1399 (D.N.J.). Robbins Geller attorneys served as lead
      counsel for a class of investors that purchased AT&T common stock. The case charged defendants
      AT&T and its former Chairman and CEO, C. Michael Armstrong, with violations of the federal
      securities laws in connection with AT&T’s April 2000 initial public offering of its wireless tracking
      stock, one of the largest IPOs in American history. After two weeks of trial, and on the eve of
      scheduled testimony by Armstrong and infamous telecom analyst Jack Grubman, defendants
      agreed to settle the case for $100 million.

      Silverman v. Motorola, Inc., No. 1:07-cv-04507 (N.D. Ill.). The Firm served as lead counsel on
      behalf of a class of investors in Motorola, Inc., ultimately recovering $200 million for investors just
      two months before the case was set for trial. This outstanding result was obtained despite the lack
      of an SEC investigation or any financial restatement.

      Bennett v. Sprint Nextel Corp., No. 2:09-cv-02122 (D. Kan.). As co-lead counsel, Robbins Geller
      obtained a $131 million recovery for a class of Sprint investors. The settlement, secured after five
      years of hard-fought litigation, resolved claims that former Sprint executives misled investors
      concerning the success of Sprint’s ill-advised merger with Nextel and the deteriorating credit
      quality of Sprint’s customer base, artificially inflating the value of Sprint’s securities.

      In re LendingClub Sec. Litig., No. 3:16-cv-02627 (N.D. Cal.). Robbins Geller attorneys obtained a
      $125 million settlement for the court-appointed lead plaintiff Water and Power Employees’
      Retirement, Disability and Death Plan of the City of Los Angeles and the class. The settlement
      resolved allegations that LendingClub promised investors an opportunity to get in on the ground
      floor of a revolutionary lending market fueled by the highest standards of honesty and integrity.
      The settlement ranks among the top ten largest securities recoveries ever in the Northern District
      of California.

      Marcus v. J.C. Penney Co., Inc., No. 13-cv-00736 (E.D. Tex.). Robbins Geller attorneys obtained a
      $97.5 million recovery on behalf of J.C. Penney shareholders. The result resolves claims that J.C.
      Penney and certain officers and directors made misstatements and/or omissions regarding the
      company’s financial position that resulted in artificially inflated stock prices. Specifically,
      defendants failed to disclose and/or misrepresented adverse facts, including that J.C. Penney
      would have insufficient liquidity to get through year-end and would require additional funds to
      make it through the holiday season, and that the company was concealing its need for liquidity so
      as not to add to its vendors’ concerns.

      Luna v. Marvell Technology Group, Ltd., No. 3:15-cv-05447 (N.D. Cal.). In the Marvell litigation,
      Robbins Geller attorneys represented the Plumbers and Pipefitters National Pension Fund and




                                                                               Robbins Geller Rudman & Dowd LLP | 5
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 21 of 104 PageID: 311
                                                                       PRACTICE AREAS AND SERVICES

       obtained a $72.5 million settlement. The case involved claims that Marvell reported revenue and
       earnings during the class period that were misleading as a result of undisclosed pull-in and
       concession sales. The settlement represents approximately 24% to 50% of the best estimate of
       classwide damages suffered by investors who purchased shares during the February 19, 2015
       through December 7, 2015 class period.

       Garden City Emps.’ Ret. Sys. v. Psychiatric Sols., Inc., No. 3:09-cv-00882 (M.D. Tenn.). In the
       Psychiatric Solutions case, Robbins Geller represented lead plaintiff and class representative Central
       States, Southeast and Southwest Areas Pension Fund in litigation spanning more than four years.
       Psychiatric Solutions and its top executives were accused of insufficiently staffing their in-patient
       hospitals, downplaying the significance of regulatory investigations and manipulating their
       malpractice reserves. Just days before trial was set to commence, attorneys from Robbins Geller
       achieved a $65 million settlement that was the third-largest securities recovery ever in the district
       and the largest in a decade.

       Plumbers & Pipefitters National Pension Fund v. Burns, No. 3:05-cv-07393-JGC (N.D. Ohio). After
       11 years of hard-fought litigation, Robbins Geller attorneys secured a $64 million recovery for
       shareholders in a case that accused the former heads of Dana Corp. of securities fraud for
       trumpeting the auto parts maker’s condition while it actually spiraled toward bankruptcy. The
       Firm’s Appellate Practice Group successfully appealed to the Sixth Circuit Court of Appeals twice,
       reversing the district court’s dismissal of the action.

       In re St. Jude Med., Inc. Sec. Litig., No. 0:10-cv-00851 (D. Minn.). After four and one half years of
       litigation and mere weeks before the jury selection, Robbins Geller obtained a $50 million
       settlement on behalf of investors in medical device company St. Jude Medical. The settlement
       resolves accusations that St. Jude Medical misled investors by utilizing heavily discounted end-of-
       quarter bulk sales to meet quarterly expectations, which created a false picture of demand by
       increasing customer inventory due of St. Jude Medical devices. The complaint alleged that the
       risk of St. Jude Medical’s reliance on such bulk sales manifested when it failed to meet its forecast
       guidance for the third quarter of 2009, which the company had reaffirmed only weeks earlier.

Robbins Geller’s securities practice is also strengthened by the existence of a strong appellate department,
whose collective work has established numerous legal precedents. The securities practice also utilizes an
extensive group of in-house economic and damage analysts, investigators and forensic accountants to aid
in the prosecution of complex securities issues.




                                                                               Robbins Geller Rudman & Dowd LLP | 6
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 22 of 104 PageID: 312



PROMINENT CASES, PRECEDENT-SETTING
DECISIONS AND JUDICIAL COMMENDATIONS
Prominent Cases
Over the years, Robbins Geller attorneys have obtained outstanding results in some of the most notorious
and well-known cases, frequently earning judicial commendations for the quality of their representation.

       In re Enron Corp. Sec. Litig., No. H-01-3624 (S.D. Tex.). Investors lost billions of dollars as a result
       of the massive fraud at Enron. In appointing Robbins Geller lawyers as sole lead counsel to
       represent the interests of Enron investors, the court found that the Firm’s zealous prosecution and
       level of “insight” set it apart from its peers. Robbins Geller attorneys and lead plaintiff The
       Regents of the University of California aggressively pursued numerous defendants, including
       many of Wall Street’s biggest banks, and successfully obtained settlements in excess of $7.2 billion
       for the benefit of investors. This is the largest securities class action recovery in history.

       The court overseeing this action had utmost praise for Robbins Geller’s efforts and stated that
       “[t]he experience, ability, and reputation of the attorneys of [Robbins Geller] is not disputed; it is
       one of the most successful law firms in securities class actions, if not the preeminent one, in the
       country.” In re Enron Corp. Sec., Derivative & “ERISA” Litig., 586 F. Supp. 2d 732, 797 (S.D. Tex.
       2008).

       The court further commented: “[I]n the face of extraordinary obstacles, the skills, expertise,
       commitment, and tenacity of [Robbins Geller] in this litigation cannot be overstated. Not to be
       overlooked are the unparalleled results, . . . which demonstrate counsel’s clearly superlative
       litigating and negotiating skills.” Id. at 789.

       The court stated that the Firm’s attorneys “are to be commended for their zealousness, their
       diligence, their perseverance, their creativity, the enormous breadth and depth of their
       investigations and analysis, and their expertise in all areas of securities law on behalf of the
       proposed class.” Id.

       In addition, the court noted, “This Court considers [Robbins Geller] ‘a lion’ at the securities bar
       on the national level,” noting that the Lead Plaintiff selected Robbins Geller because of the Firm’s
       “outstanding reputation, experience, and success in securities litigation nationwide.” Id. at 790.

       The court further stated that “Lead Counsel’s fearsome reputation and successful track record
       undoubtedly were substantial factors in . . . obtaining these recoveries.” Id.

       Finally, Judge Harmon stated: “As this Court has explained [this is] an extraordinary group of
       attorneys who achieved the largest settlement fund ever despite the great odds against them.” Id.
       at 828.

       Jaffe v. Household Int’l, Inc., No. 02-C-05893 (N.D. Ill). As sole lead counsel, Robbins Geller
       obtained a record-breaking settlement of $1.575 billion after 14 years of litigation, including a six-
       week jury trial in 2009 that resulted in a securities fraud verdict in favor of the class. In 2015, the
       Seventh Circuit Court of Appeals upheld the jury’s verdict that defendants made false or
       misleading statements of material fact about the company’s business practices and financial results,
       but remanded the case for a new trial on the issue of whether the individual defendants “made”
       certain false statements, whether those false statements caused plaintiffs’ losses, and the amount of


                                                                                Robbins Geller Rudman & Dowd LLP | 7
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 23 of 104 PageID: 313
                                            PROMINENT CASES, PRECEDENT-SETTING DECISIONS
                                                            AND JUDICIAL COMMENDATIONS
      damages. The parties reached an agreement to settle the case just hours before the retrial was
      scheduled to begin on June 6, 2016. The $1.575 billion settlement, approved in October 2016, is the
      largest ever following a securities fraud class action trial, the largest securities fraud settlement in
      the Seventh Circuit and the seventh-largest settlement ever in a post-PSLRA securities fraud case.
      According to published reports, the case was just the seventh securities fraud case tried to a verdict
      since the passage of the PSLRA.

      In approving the settlement, the Honorable Jorge L. Alonso noted the team’s “skill and
      determination” while recognizing that “Lead Counsel prosecuted the case vigorously and skillfully
      over 14 years against nine of the country’s most prominent law firms” and “achieved an
      exceptionally significant recovery for the class.” The court added that the team faced “significant
      hurdles” and “uphill battles” throughout the case and recognized that “[c]lass counsel performed a
      very high-quality legal work in the context of a thorny case in which the state of the law has been
      and is in flux.” The court succinctly concluded that the settlement was “a spectacular result for the
      class.” Jaffe v. Household Int’l, Inc., No. 02-C-5892, 2016 U.S. Dist. LEXIS 156921, at *8 (N.D. Ill.
      Nov. 10, 2016); Jaffe v. Household Int’l, Inc., No. 02-C-05893, Transcript at 56, 65 (N.D. Ill. Oct. 20,
      2016).

      In re UnitedHealth Grp. Inc. PSLRA Litig., No. 06-CV-1691 (D. Minn.). In the UnitedHealth case,
      Robbins Geller represented the California Public Employees’ Retirement System (“CalPERS”) and
      demonstrated its willingness to vigorously advocate for its institutional clients, even under the most
      difficult circumstances. For example, in 2006, the issue of high-level executives backdating stock
      options made national headlines. During that time, many law firms, including Robbins Geller,
      brought shareholder derivative lawsuits against the companies’ boards of directors for breaches of
      their fiduciary duties or for improperly granting backdated options. Rather than pursuing a
      shareholder derivative case, the Firm filed a securities fraud class action against the company on
      behalf of CalPERS. In doing so, Robbins Geller faced significant and unprecedented legal
      obstacles with respect to loss causation, i.e., that defendants’ actions were responsible for causing
      the stock losses. Despite these legal hurdles, Robbins Geller obtained an $895 million recovery on
      behalf of the UnitedHealth shareholders. Shortly after reaching the $895 million settlement with
      UnitedHealth, the remaining corporate defendants, including former CEO William A. McGuire,
      also settled. McGuire paid $30 million and returned stock options representing more than three
      million shares to the shareholders. The total recovery for the class was over $925 million, the
      largest stock option backdating recovery ever, and a recovery that is more than four times larger
      than the next largest options backdating recovery.            Moreover, Robbins Geller obtained
      unprecedented corporate governance reforms, including election of a shareholder-nominated
      member to the company’s board of directors, a mandatory holding period for shares acquired by
      executives via option exercise, and executive compensation reforms that tie pay to performance.

      Alaska Elec. Pension Fund v. CitiGroup, Inc. (In re WorldCom Sec. Litig.), No. 03 Civ. 8269
      (S.D.N.Y.). Robbins Geller attorneys represented more than 50 private and public institutions that
      opted out of the class action case and sued WorldCom’s bankers, officers and directors, and
      auditors in courts around the country for losses related to WorldCom bond offerings from 1998 to
      2001. The Firm’s clients included major public institutions from across the country such as
      CalPERS, CalSTRS, the state pension funds of Maine, Illinois, New Mexico and West Virginia,
      union pension funds, and private entities such as AIG and Northwestern Mutual. Robbins Geller
      attorneys recovered more than $650 million for their clients, substantially more than they would
      have recovered as part of the class.

      Luther v. Countrywide Fin. Corp., No. 12-cv-05125 (C.D. Cal.). Robbins Geller attorneys secured a




                                                                               Robbins Geller Rudman & Dowd LLP | 8
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 24 of 104 PageID: 314
                                             PROMINENT CASES, PRECEDENT-SETTING DECISIONS
                                                             AND JUDICIAL COMMENDATIONS
      $500 million settlement for institutional and individual investors in what is the largest RMBS
      purchaser class action settlement in history, and one of the largest class action securities
      settlements of all time. The unprecedented settlement resolves claims against Countrywide and
      Wall Street banks that issued the securities. The action was the first securities class action case filed
      against originators and Wall Street banks as a result of the credit crisis. As co-lead counsel Robbins
      Geller forged through six years of hard-fought litigation, oftentimes litigating issues of first
      impression, in order to secure the landmark settlement for its clients and the class.

      In approving the settlement, Judge Mariana R. Pfaelzer repeatedly complimented plaintiffs’
      attorneys, noting that it was “beyond serious dispute that Class Counsel has vigorously prosecuted
      the Settlement Actions on both the state and federal level over the last six years.” Judge Pfaelzer
      also commented that “[w]ithout a settlement, these cases would continue indefinitely, resulting in
      significant risks to recovery and continued litigation costs. It is difficult to understate the risks to
      recovery if litigation had continued.” Me. State Ret. Sys. v. Countrywide Fin. Corp., No.
      2:10-CV-00302, 2013 U.S. Dist. LEXIS 179190, at *44, *56 (C.D. Cal. Dec. 5, 2013).

      Judge Pfaelzer further noted that the proposed $500 million settlement represents one of the
      “largest MBS class action settlements to date. Indeed, this settlement easily surpasses the next
      largest . . . MBS settlement.” Id. at *59.

      In re Wachovia Preferred Sec. & Bond/Notes Litig., No. 09-cv-06351 (S.D.N.Y.). In litigation over
      bonds and preferred securities, issued by Wachovia between 2006 and 2008, Robbins Geller and
      co-counsel obtained a significant settlement with Wachovia successor Wells Fargo & Company
      ($590 million) and Wachovia auditor KPMG LLP ($37 million). The total settlement – $627 million –
      is one of the largest credit-crisis settlements involving Securities Act claims and one of the 20 largest
      securities class action recoveries in history. The settlement is also one of the biggest securities class
      action recoveries arising from the credit crisis.

      As alleged in the complaint, the offering materials for the bonds and preferred securities misstated
      and failed to disclose the true nature and quality of Wachovia’s mortgage loan portfolio, which
      exposed the bank and misled investors to tens of billions of dollars in losses on mortgage-related
      assets. In reality, Wachovia employed high-risk underwriting standards and made loans to
      subprime borrowers, contrary to the offering materials and their statements of “pristine credit
      quality.” Robbins Geller served as co-lead counsel representing the City of Livonia Employees’
      Retirement System, Hawaii Sheet Metal Workers Pension Fund, and the investor class.

      In re Cardinal Health, Inc. Sec. Litig., No. C2-04-575 (S.D. Ohio). As sole lead counsel
      representing Cardinal Health shareholders, Robbins Geller obtained a recovery of $600 million
      for investors. On behalf of the lead plaintiffs, Amalgamated Bank, the New Mexico State
      Investment Council, and the California Ironworkers Field Trust Fund, the Firm aggressively
      pursued class claims and won notable courtroom victories, including a favorable decision on
      defendants’ motion to dismiss. In re Cardinal Health, Inc. Sec. Litigs., 426 F. Supp. 2d 688 (S.D.
      Ohio 2006). At the time, the $600 million settlement was the tenth-largest settlement in the
      history of securities fraud litigation and is the largest-ever recovery in a securities fraud action in
      the Sixth Circuit. Judge Marbley commented:

                           The quality of representation in this case was superb. Lead Counsel,
              [Robbins Geller], are nationally recognized leaders in complex securities litigation
              class actions. The quality of the representation is demonstrated by the substantial
              benefit achieved for the Class and the efficient, effective prosecution and resolution
              of this action. Lead Counsel defeated a volley of motions to dismiss, thwarting well-
              formed challenges from prominent and capable attorneys from six different law


                                                                                Robbins Geller Rudman & Dowd LLP | 9
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 25 of 104 PageID: 315
                                            PROMINENT CASES, PRECEDENT-SETTING DECISIONS
                                                            AND JUDICIAL COMMENDATIONS
             firms.

      In re Cardinal Health Inc. Sec. Litigs., 528 F. Supp. 2d 752, 768 (S.D. Ohio 2007).

      AOL Time Warner Cases I & II, JCCP Nos. 4322 & 4325 (Cal. Super. Ct., Los Angeles Cty.).
      Robbins Geller represented The Regents of the University of California, six Ohio state pension
      funds, Rabo Bank (NL), the Scottish Widows Investment Partnership, several Australian public
      and private funds, insurance companies, and numerous additional institutional investors, both
      domestic and international, in state and federal court opt-out litigation stemming from Time
      Warner’s disastrous 2001 merger with Internet high flier America Online. Robbins Geller
      attorneys exposed a massive and sophisticated accounting fraud involving America Online’s e-
      commerce and advertising revenue. After almost four years of litigation involving extensive
      discovery, the Firm secured combined settlements for its opt-out clients totaling over $629 million
      just weeks before The Regents’ case pending in California state court was scheduled to go to trial.
      The Regents’ gross recovery of $246 million is the largest individual opt-out securities recovery in
      history.

      Abu Dhabi Commercial Bank v. Morgan Stanley & Co., No. 1:08-cv-07508-SAS-DCF (S.D.N.Y.), and
      King County, Washington v. IKB Deutsche Industriebank AG, No. 1:09-cv-08387-SAS (S.D.N.Y.).
      The Firm represented multiple institutional investors in successfully pursuing recoveries from two
      failed structured investment vehicles, each of which had been rated “AAA” by Standard & Poors
      and Moody’s, but which failed fantastically in 2007. The matter settled just prior to trial in 2013.
      This result was only made possible after Robbins Geller lawyers beat back the rating agencies’
      longtime argument that ratings were opinions protected by the First Amendment.

      In re HealthSouth Corp. Sec. Litig., No. CV-03-BE-1500-S (N.D. Ala.). As court-appointed co-lead
      counsel, Robbins Geller attorneys obtained a combined recovery of $671 million from
      HealthSouth, its auditor Ernst & Young, and its investment banker, UBS, for the benefit of
      stockholder plaintiffs. The settlement against HealthSouth represents one of the larger
      settlements in securities class action history and is considered among the top 15 settlements
      achieved after passage of the PSLRA. Likewise, the settlement against Ernst & Young is one of the
      largest securities class action settlements entered into by an accounting firm since the passage of
      the PSLRA. HealthSouth and its financial advisors perpetrated one of the largest and most
      pervasive frauds in the history of U.S. healthcare, prompting Congressional and law enforcement
      inquiry and resulting in guilty pleas of 16 former HealthSouth executives in related federal
      criminal prosecutions. In March 2009, Judge Karon Bowdre commented in the HealthSouth class
      certification opinion: “The court has had many opportunities since November 2001 to examine the
      work of class counsel and the supervision by the Class Representatives. The court finds both to be
      far more than adequate.” In re HealthSouth Corp. Sec. Litig., 257 F.R.D. 260, 275 (N.D. Ala. 2009).

      In re Dynegy Inc. Sec. Litig., No. H-02-1571 (S.D. Tex.). As sole lead counsel representing The
      Regents of the University of California and the class of Dynegy investors, Robbins Geller attorneys
      obtained a combined settlement of $474 million from Dynegy, Citigroup, Inc. and Arthur
      Andersen LLP for their involvement in a clandestine financing scheme known as Project Alpha.
      Given Dynegy’s limited ability to pay, Robbins Geller attorneys structured a settlement (reached
      shortly before the commencement of trial) that maximized plaintiffs’ recovery without
      bankrupting the company. Most notably, the settlement agreement provides that Dynegy will
      appoint two board members to be nominated by The Regents, which Robbins Geller and The
      Regents believe will benefit all of Dynegy’s stockholders.




                                                                              Robbins Geller Rudman & Dowd LLP | 10
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 26 of 104 PageID: 316
                                            PROMINENT CASES, PRECEDENT-SETTING DECISIONS
                                                            AND JUDICIAL COMMENDATIONS
      Jones v. Pfizer Inc., No. 1:10-cv-03864 (S.D.N.Y.). Lead plaintiff Stichting Philips Pensioenfonds
      obtained a $400 million settlement on behalf of class members who purchased Pfizer Inc. common
      stock during the January 19, 2006 to January 23, 2009 class period. The settlement against Pfizer
      resolves accusations that it misled investors about an alleged off-label drug marketing scheme. As
      sole lead counsel, Robbins Geller attorneys helped achieve this exceptional result after five years of
      hard-fought litigation against the toughest and the brightest members of the securities defense bar
      by litigating this case all the way to trial.

      In approving the settlement, United States District Judge Alvin K. Hellerstein commended the
      Firm, noting that “[w]ithout the quality and the toughness that you have exhibited, our society
      would not be as good as it is with all its problems. So from me to you is a vote of thanks for
      devoting yourself to this work and doing it well. . . . You did a really good job. Congratulations.”

      In re Qwest Commc’ns Int’l, Inc. Sec. Litig., No. 01-cv-1451 (D. Colo.). Robbins Geller attorneys
      served as lead counsel for a class of investors that purchased Qwest securities. In July 2001, the
      Firm filed the initial complaint in this action on behalf of its clients, long before any investigation
      into Qwest’s financial statements was initiated by the SEC or Department of Justice. After five
      years of litigation, lead plaintiffs entered into a settlement with Qwest and certain individual
      defendants that provided a $400 million recovery for the class and created a mechanism that
      allowed the vast majority of class members to share in an additional $250 million recovered by the
      SEC. In 2008, Robbins Geller attorneys recovered an additional $45 million for the class in a
      settlement with defendants Joseph P. Nacchio and Robert S. Woodruff, the CEO and CFO,
      respectively, of Qwest during large portions of the class period.

      Fort Worth Emps.’ Ret. Fund v. J.P. Morgan Chase & Co., No. 1:09-cv-03701 (S.D.N.Y.). Robbins
      Geller attorneys served as lead counsel for a class of investors and obtained court approval of a
      $388 million recovery in nine 2007 residential mortgage-backed securities offerings issued by J.P.
      Morgan. The settlement represents, on a percentage basis, the largest recovery ever achieved in
      an MBS purchaser class action. The result was achieved after more than five years of hard-fought
      litigation and an extensive investigation. In granting approval of the settlement, the court stated
      the following about Robbins Geller attorneys litigating the case: “[T]here is no question in my mind
      that this is a very good result for the class and that the plaintiffs’ counsel fought the case very hard
      with extensive discovery, a lot of depositions, several rounds of briefing of various legal issues
      going all the way through class certification.”

      NECA-IBEW Health & Welfare Fund v. Goldman Sachs & Co., No. 1:08-cv-10783 (S.D.N.Y.). As
      sole lead counsel, Robbins Geller obtained a $272 million settlement on behalf of Goldman Sachs’
      shareholders. The settlement concludes one of the last remaining mortgage-backed securities
      purchaser class actions arising out of the global financial crisis. The remarkable result was
      achieved following seven years of extensive litigation. After the claims were dismissed in 2010,
      Robbins Geller secured a landmark victory from the Second Circuit Court of Appeals that clarified
      the scope of permissible class actions asserting claims under the Securities Act of 1933 on behalf of
      MBS investors. Specifically, the Second Circuit’s decision rejected the concept of “tranche”
      standing and concluded that a lead plaintiff in an MBS class action has class standing to pursue
      claims on behalf of purchasers of other securities that were issued from the same registration
      statement and backed by pools of mortgages originated by the same lenders who had originated
      mortgages backing the lead plaintiff’s securities.

      In approving the settlement, the Honorable Loretta A. Preska of the Southern District of New
      York complimented Robbins Geller attorneys, noting:




                                                                               Robbins Geller Rudman & Dowd LLP | 11
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 27 of 104 PageID: 317
                                            PROMINENT CASES, PRECEDENT-SETTING DECISIONS
                                                            AND JUDICIAL COMMENDATIONS
                      Counsel, thank you for your papers. They were, by the way, extraordinary
              papers in support of the settlement, and I will particularly note Professor Miller’s
              declaration in which he details the procedural aspects of the case and then speaks
              of plaintiffs’ counsel’s success in the Second Circuit essentially changing the law.

                      I will also note what counsel have said, and that is that this case illustrates
              the proper functioning of the statute.

                                                    *       *        *

                    Counsel, you can all be proud of what you’ve done for your clients. You’ve
              done an extraordinarily good job.

      NECA-IBEW Health & Welfare Fund v. Goldman Sachs & Co., No. 1:08-cv-10783, Transcript at
      10-11 (S.D.N.Y. May 2, 2016).

      Schuh v. HCA Holdings, Inc., No. 3:11-cv-01033 (M.D. Tenn.). As sole lead counsel, Robbins Geller
      obtained a groundbreaking $215 million settlement for former HCA Holdings, Inc. shareholders –
      the largest securities class action recovery ever in Tennessee. Reached shortly before trial was
      scheduled to commence, the settlement resolves claims that the Registration Statement and
      Prospectus HCA filed in connection with the company’s massive $4.3 billion 2011 IPO contained
      material misstatements and omissions. The recovery achieved approximately 70% of classwide
      damages, which as a percentage of damages significantly exceeds the median class action recovery
      of 2%-3% of damages. At the hearing on final approval of the settlement, the Honorable Kevin H.
      Sharp described Robbins Geller attorneys as “gladiators” and commented: “Looking at the benefit
      obtained, the effort that you had to put into it, [and] the complexity in this case . . . I appreciate
      the work that you all have done on this.” Schuh v. HCA Holdings, Inc., No. 3:11-CV-01033,
      Transcript at 12-13 (M.D. Tenn. Apr. 11, 2016).

      Silverman v. Motorola, Inc., No. 1:07-cv-04507 (N.D. Ill.). The Firm served as lead counsel on
      behalf of a class of investors in Motorola, Inc., ultimately recovering $200 million for investors just
      two months before the case was set for trial. This outstanding result was obtained despite the lack
      of an SEC investigation or any financial restatement. In May 2012, the Honorable Amy J. St. Eve
      of the Northern District of Illinois commented: “The representation that [Robbins Geller] provided
      to the class was significant, both in terms of quality and quantity.” Silverman v. Motorola, Inc., No.
      07 C 4507, 2012 U.S. Dist. LEXIS 63477, at *11 (N.D. Ill. May 7, 2012), aff’d, 739 F.3d 956 (7th
      Cir. 2013).

      In affirming the district court’s award of attorneys’ fees, the Seventh Circuit noted that “no other
      law firm was willing to serve as lead counsel. Lack of competition not only implies a higher fee
      but also suggests that most members of the securities bar saw this litigation as too risky for their
      practices.” Silverman v. Motorola Sols., Inc., 739 F.3d 956, 958 (7th Cir. 2013).

      In re AT&T Corp. Sec. Litig., MDL No. 1399 (D.N.J.). Robbins Geller attorneys served as lead
      counsel for a class of investors that purchased AT&T common stock. The case charged defendants
      AT&T and its former Chairman and CEO, C. Michael Armstrong, with violations of the federal
      securities laws in connection with AT&T’s April 2000 initial public offering of its wireless tracking
      stock, one of the largest IPOs in American history. After two weeks of trial, and on the eve of
      scheduled testimony by Armstrong and infamous telecom analyst Jack Grubman, defendants
      agreed to settle the case for $100 million. In granting approval of the settlement, the court stated
      the following about the Robbins Geller attorneys handling the case:



                                                                               Robbins Geller Rudman & Dowd LLP | 12
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 28 of 104 PageID: 318
                                            PROMINENT CASES, PRECEDENT-SETTING DECISIONS
                                                            AND JUDICIAL COMMENDATIONS
              Lead Counsel are highly skilled attorneys with great experience in prosecuting
              complex securities action[s], and their professionalism and diligence displayed
              during [this] litigation substantiates this characterization. The Court notes that
              Lead Counsel displayed excellent lawyering skills through their consistent
              preparedness during court proceedings, arguments and the trial, and their well-
              written and thoroughly researched submissions to the Court. Undoubtedly, the
              attentive and persistent effort of Lead Counsel was integral in achieving the
              excellent result for the Class.

      In re AT&T Corp. Sec. Litig., MDL No. 1399, 2005 U.S. Dist. LEXIS 46144, at *28-*29 (D.N.J. Apr.
      25, 2005), aff’d, 455 F.3d 160 (3d Cir. 2006).

      In re Dollar Gen. Corp. Sec. Litig., No. 01-CV-00388 (M.D. Tenn.). Robbins Geller attorneys
      served as lead counsel in this case in which the Firm recovered $172.5 million for investors. The
      Dollar General settlement was the largest shareholder class action recovery ever in Tennessee.

      Carpenters Health & Welfare Fund v. Coca-Cola Co., No. 00-CV-2838 (N.D. Ga.). As co-lead
      counsel representing Coca-Cola shareholders, Robbins Geller attorneys obtained a recovery of
      $137.5 million after nearly eight years of litigation. Robbins Geller attorneys traveled to three
      continents to uncover the evidence that ultimately resulted in the settlement of this hard-fought
      litigation. The case concerned Coca-Cola’s shipping of excess concentrate at the end of financial
      reporting periods for the sole purpose of meeting analyst earnings expectations, as well as the
      company’s failure to properly account for certain impaired foreign bottling assets.

      Schwartz v. TXU Corp., No. 02-CV-2243 (N.D. Tex.). As co-lead counsel, Robbins Geller attorneys
      obtained a recovery of over $149 million for a class of purchasers of TXU securities. The recovery
      compensated class members for damages they incurred as a result of their purchases of TXU
      securities at inflated prices. Defendants had inflated the price of these securities by concealing the
      fact that TXU’s operating earnings were declining due to a deteriorating gas pipeline and the
      failure of the company’s European operations.




                                                                              Robbins Geller Rudman & Dowd LLP | 13
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 29 of 104 PageID: 319
                                           PROMINENT CASES, PRECEDENT-SETTING DECISIONS
                                                           AND JUDICIAL COMMENDATIONS
      In re Doral Fin. Corp. Sec. Litig., 05 MDL No. 1706 (S.D.N.Y.). In July 2007, the Honorable
      Richard Owen of the Southern District of New York approved the $129 million settlement, finding
      in his order:

             The services provided by Lead Counsel [Robbins Geller] were efficient and highly
             successful, resulting in an outstanding recovery for the Class without the
             substantial expense, risk and delay of continued litigation. Such efficiency and
             effectiveness supports the requested fee percentage.

                      Cases brought under the federal securities laws are notably difficult and
             notoriously uncertain. . . . Despite the novelty and difficulty of the issues raised,
             Lead Plaintiffs’ counsel secured an excellent result for the Class.

                      . . . Based upon Lead Plaintiff’s counsel’s diligent efforts on behalf of the
             Class, as well as their skill and reputations, Lead Plaintiff’s counsel were able to
             negotiate a very favorable result for the Class. . . . The ability of [Robbins Geller]
             to obtain such a favorable partial settlement for the Class in the face of such
             formidable opposition confirms the superior quality of their representation . . . .

      In re Doral Fin. Corp. Sec. Litig., No. 1:05-md-01706, Order at 4-5 (S.D.N.Y. July 17, 2007).

      In re Exxon Valdez, No. A89 095 Civ. (D. Alaska), and In re Exxon Valdez Oil Spill Litig., No. 3 AN
      89 2533 (Alaska Super. Ct., 3d Jud. Dist.). Robbins Geller attorneys served on the Plaintiffs’
      Coordinating Committee and Plaintiffs’ Law Committee in this massive litigation resulting from
      the Exxon Valdez oil spill in Alaska in March 1989. The jury awarded hundreds of millions in
      compensatory damages, as well as $5 billion in punitive damages (the latter were later reduced by
      the U.S. Supreme Court to $507 million).

      Mangini v. R.J. Reynolds Tobacco Co., No. 939359 (Cal. Super. Ct., San Francisco Cty.). In this
      case, R.J. Reynolds admitted that “the Mangini action, and the way that it was vigorously litigated,
      was an early, significant and unique driver of the overall legal and social controversy regarding
      underage smoking that led to the decision to phase out the Joe Camel Campaign.”

      Does I v. The Gap, Inc., No. 01 0031 (D. N. Mar. I.). In this groundbreaking case, Robbins Geller
      attorneys represented a class of 30,000 garment workers who alleged that they had worked under
      sweatshop conditions in garment factories in Saipan that produced clothing for top U.S. retailers
      such as The Gap, Target and J.C. Penney. In the first action of its kind, Robbins Geller attorneys
      pursued claims against the factories and the retailers alleging violations of RICO, the Alien Tort
      Claims Act, and the Law of Nations based on the alleged systemic labor and human rights abuses
      occurring in Saipan. This case was a companion to two other actions: Does I v. Advance Textile
      Corp., No. 99 0002 (D. N. Mar. I.), which alleged overtime violations by the garment factories
      under the Fair Labor Standards Act and local labor law, and UNITE v. The Gap, Inc., No. 300474
      (Cal. Super. Ct., San Francisco Cty.), which alleged violations of California’s Unfair Practices Law
      by the U.S. retailers. These actions resulted in a settlement of approximately $20 million that
      included a comprehensive monitoring program to address past violations by the factories and
      prevent future ones. The members of the litigation team were honored as Trial Lawyers of the
      Year by the Trial Lawyers for Public Justice in recognition of the team’s efforts in bringing about
      the precedent-setting settlement of the actions.

      Hall v. NCAA (Restricted Earnings Coach Antitrust Litigation), No. 94-2392 (D. Kan.). Robbins




                                                                             Robbins Geller Rudman & Dowd LLP | 14
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 30 of 104 PageID: 320
                                            PROMINENT CASES, PRECEDENT-SETTING DECISIONS
                                                            AND JUDICIAL COMMENDATIONS
      Geller attorneys were lead counsel and lead trial counsel for one of three classes of coaches in
      these consolidated price-fixing actions against the National Collegiate Athletic Association. On
      May 4, 1998, the jury returned verdicts in favor of the three classes for more than $70 million.

      In re Prison Realty Sec. Litig., No. 3:99-0452 (M.D. Tenn.). Robbins Geller attorneys served as
      lead counsel for the class, obtaining a $105 million recovery.

      In re Honeywell Int’l, Inc. Sec. Litig., No. 00-cv-03605 (D.N.J.). Robbins Geller attorneys served as
      lead counsel for a class of investors that purchased Honeywell common stock. The case charged
      Honeywell and its top officers with violations of the federal securities laws, alleging the defendants
      made false public statements concerning Honeywell’s merger with Allied Signal, Inc. and that
      defendants falsified Honeywell’s financial statements. After extensive discovery, Robbins Geller
      attorneys obtained a $100 million settlement for the class.

      Schwartz v. Visa Int’l, No. 822404-4 (Cal. Super. Ct., Alameda Cty.). After years of litigation and a
      six-month trial, Robbins Geller attorneys won one of the largest consumer protection verdicts ever
      awarded in the United States. Robbins Geller attorneys represented California consumers in an
      action against Visa and MasterCard for intentionally imposing and concealing a fee from their
      cardholders. The court ordered Visa and MasterCard to return $800 million in cardholder losses,
      which represented 100% of the amount illegally taken, plus 2% interest. In addition, the court
      ordered full disclosure of the hidden fee.

      Thompson v. Metro. Life Ins. Co., No. 00-cv-5071 (S.D.N.Y.). Robbins Geller attorneys served as
      lead counsel and obtained $145 million for the class in a settlement involving racial discrimination
      claims in the sale of life insurance.

      In re Prudential Ins. Co. of Am. Sales Practices Litig., MDL No. 1061 (D.N.J.). In one of the first
      cases of its kind, Robbins Geller attorneys obtained a settlement of $4 billion for deceptive sales
      practices in connection with the sale of life insurance involving the “vanishing premium” sales
      scheme.



Precedent-Setting Decisions
      Alaska Electrical Pension Fund v. Asar, No. 17-50162 (5th Cir.). In August 2018, Robbins Geller
      attorneys scored a significant win in the Fifth Circuit when the court ruled in favor of lead
      plaintiff, Alaska Electrical Pension Fund. Last January, the district court dismissed the case on the
      grounds that a strong inference of scienter had not been sufficiently pled. Working with Robbins
      Geller attorneys, the Pension Fund went above and beyond in an effort to protect the retirement
      savings of its thousands of hard-working participants and of the class that it represents by
      appealing the case to the Fifth Circuit after the district court’s dismissal. Following appellate
      briefing and oral argument, the court reversed the dismissal, concluding that as to Hanger and its
      CFO, the case “support[s] a strong inference of scienter.”

      Stoyas v. Toshiba Corporation, No. 16-56058 (9th Cir.). In July 2018, the Ninth Circuit ruled in
      plaintiffs’ favor in the Toshiba Corporation securities class action. Following appellate briefing and
      oral argument by Robbins Geller attorneys, a three-judge Ninth Circuit panel reversed the district
      court’s prior dismissal in a unanimous, 36-page opinion, stating “that the Exchange Act could
      apply to the Toshiba ADR transactions, as domestic transactions in securities [are] not registered
      on an exchange.” Additionally, the court held that “Toshiba ADRs were ‘securities’ under the
      Exchange Act.” In adopting the Second and Third Circuits’ “irrevocable liability” test, the panel
      further concluded that “plaintiffs must be allowed to amend their complaint to allege that the


                                                                              Robbins Geller Rudman & Dowd LLP | 15
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 31 of 104 PageID: 321
                                            PROMINENT CASES, PRECEDENT-SETTING DECISIONS
                                                            AND JUDICIAL COMMENDATIONS
      purchase of Toshiba ADRs on the over-the-counter market was a domestic purchase, and that the
      alleged fraud was ‘in connection with’ the purchase.”

      Cyan, Inc. v. Beaver County Employees Retirement Fund, No. 15-1439 (U.S.). In March 2018, the
      Supreme Court ruled in favor of investors represented by Robbins Geller, holding that state courts
      continue to have jurisdiction over class actions asserting violations of the Securities Act of 1933.
      The Court’s ruling secures investors’ ability to bring 1933 Act actions when companies fail to make
      full and fair disclosure of relevant information in offering documents. The Court confirmed that
      the Securities Litigation Uniform Standards Act of 1998 was designed to preclude securities class
      actions asserting violations of state law – not to preclude securities actions asserting federal law
      violations brought in state courts.

      Mineworkers’ Pension Scheme v. First Solar Inc., No. 15-17282 (9th Cir.). In January 2018, the
      Ninth Circuit upheld the district court’s denial of defendants’ motion for summary judgment,
      agreeing with plaintiffs that the test for loss causation in the Ninth Circuit is a general “proximate
      cause test,” and rejecting the more stringent revelation of the fraudulent practices standard
      advocated by the defendants. The opinion is a significant victory for investors, as it forecloses
      defendants’ ability to immunize themselves from liability simply by refusing to publicly
      acknowledge their fraudulent conduct.

      In re Quality Systems, Inc. Sec. Litig., No. 15-55173 (9th Cir.). In July 2017, Robbins Geller’s
      Appellate Practice Group scored a significant win in the Ninth Circuit in the Quality Systems
      securities class action. On appeal, a three-judge Ninth Circuit panel unanimously reversed the
      district court’s prior dismissal of the action against Quality Systems and remanded the case to the
      district court for further proceedings. The decision addressed an issue of first impression
      concerning “mixed” future and present-tense misstatements. The appellate panel explained that
      “non-forward-looking portions of mixed statements are not eligible for the safe harbor provisions
      of the PSLRA . . . . Defendants made a number of mixed statements that included projections of
      growth in revenue and earnings based on the state of QSI’s sales pipeline.” The panel then held
      both the non-forward-looking and forward-looking statements false and misleading and made with
      scienter, deeming them actionable. Later, although defendants sought rehearing by the Ninth
      Circuit sitting en banc, the circuit court denied their petition.

      Omnicare, Inc. v. Laborers District Council Construction Industry Pension Fund, No. 13-435 (U.S.).
      In March 2015, the Supreme Court ruled in favor of investors represented by Robbins Geller that
      investors asserting a claim under §11 of the Securities Act of 1933 with respect to a misleading
      statement of opinion do not, as defendant Omnicare had contended, have to prove that the
      statement was subjectively disbelieved when made. Rather, the Court held that a statement of
      opinion may be actionable either because it was not believed, or because it lacked a reasonable
      basis in fact. This decision is significant in that it resolved a conflict among the federal circuit
      courts and expressly overruled the Second Circuit’s widely followed, more stringent pleading
      standard for §11 claims involving statements of opinion. The Supreme Court remanded the case
      back to the district court for determination under the newly articulated standard. In August of
      2016, upon remand, the district court applied the Supreme Court’s new test and denied
      defendants’ motion to dismiss in full.

      NECA-IBEW Health & Welfare Fund v. Goldman Sachs & Co., 693 F.3d 145 (2d Cir. 2012). In a
      securities fraud action involving mortgage-backed securities, the Second Circuit rejected the
      concept of “tranche” standing and found that a lead plaintiff has class standing to pursue claims on
      behalf of purchasers of securities that were backed by pools of mortgages originated by the same
      lenders who had originated mortgages backing the lead plaintiff’s securities. The court noted that,
      given those common lenders, the lead plaintiff’s claims as to its purchases implicated “the same set


                                                                              Robbins Geller Rudman & Dowd LLP | 16
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 32 of 104 PageID: 322
                                            PROMINENT CASES, PRECEDENT-SETTING DECISIONS
                                                            AND JUDICIAL COMMENDATIONS
      of concerns” that purchasers in several of the other offerings possessed. The court also rejected
      the notion that the lead plaintiff lacked standing to represent investors in different tranches.

      In re VeriFone Holdings, Inc. Sec. Litig., 704 F.3d 694 (9th Cir. 2012). The panel reversed in part
      and affirmed in part the dismissal of investors’ securities fraud class action alleging violations of
      §§10(b), 20(a), and 20A of the Securities Exchange Act of 1934 and SEC Rule 10b-5 in connection
      with a restatement of financial results of the company in which the investors had purchased stock.

      The panel held that the third amended complaint adequately pleaded the §10(b), §20A and Rule
      10b-5 claims. Considering the allegations of scienter holistically, as the U.S. Supreme Court
      directed in Matrixx Initiatives, Inc. v. Siracusano, 563 U.S 27, 48-49 (2011), the panel concluded that
      the inference that the defendant company and its chief executive officer and former chief financial
      officer were deliberately reckless as to the truth of their financial reports and related public
      statements following a merger was at least as compelling as any opposing inference.

      Fox v. JAMDAT Mobile, Inc., 185 Cal. App. 4th 1068 (2010). Concluding that Delaware’s
      shareholder ratification doctrine did not bar the claims, the California Court of Appeal reversed
      dismissal of a shareholder class action alleging breach of fiduciary duty in a corporate merger.

      In re Constar Int’l Inc. Sec. Litig., 585 F.3d 774 (3d Cir. 2009). The Third Circuit flatly rejected
      defense contentions that where relief is sought under §11 of the Securities Act of 1933, which
      imposes liability when securities are issued pursuant to an incomplete or misleading registration
      statement, class certification should depend upon findings concerning market efficiency and loss
      causation.

      Matrixx Initiatives, Inc. v. Siracusano, 563 U.S 27 (2011), aff’g 585 F.3d 1167 (9th Cir. 2009). In a
      securities fraud action involving the defendants’ failure to disclose a possible link between the
      company’s popular cold remedy and a life-altering side effect observed in some users, the U.S.
      Supreme Court unanimously affirmed the Ninth Circuit’s (a) rejection of a bright-line “statistical
      significance” materiality standard, and (b) holding that plaintiffs had successfully pleaded a strong
      inference of the defendants’ scienter.

      Alaska Elec. Pension Fund v. Flowserve Corp., 572 F.3d 221 (5th Cir. 2009). Aided by former U.S.
      Supreme Court Justice O’Connor’s presence on the panel, the Fifth Circuit reversed a district
      court order denying class certification and also reversed an order granting summary judgment to
      defendants. The court held that the district court applied an incorrect fact-for-fact standard of loss
      causation, and that genuine issues of fact on loss causation precluded summary judgment.

      In re F5 Networks, Inc., Derivative Litig., 207 P.3d 433 (Wash. 2009). In a derivative action
      alleging unlawful stock option backdating, the Supreme Court of Washington ruled that
      shareholders need not make a pre-suit demand on the board of directors where this step would be
      futile, agreeing with plaintiffs that favorable Delaware case law should be followed as persuasive
      authority.

      Lormand v. US Unwired, Inc., 565 F.3d 228 (5th Cir. 2009). In a rare win for investors in the Fifth
      Circuit, the court reversed an order of dismissal, holding that safe harbor warnings were not
      meaningful when the facts alleged established a strong inference that defendants knew their
      forecasts were false. The court also held that plaintiffs sufficiently alleged loss causation.

      Institutional Inv’rs Grp. v. Avaya, Inc., 564 F.3d 242 (3d Cir. 2009). In a victory for investors in




                                                                              Robbins Geller Rudman & Dowd LLP | 17
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 33 of 104 PageID: 323
                                           PROMINENT CASES, PRECEDENT-SETTING DECISIONS
                                                           AND JUDICIAL COMMENDATIONS
      the Third Circuit, the court reversed an order of dismissal, holding that shareholders pled with
      particularity why the company’s repeated denials of price discounts on products were false and
      misleading when the totality of facts alleged established a strong inference that defendants knew
      their denials were false.

      Alaska Elec. Pension Fund v. Pharmacia Corp., 554 F.3d 342 (3d Cir. 2009). The Third Circuit
      held that claims filed for violation of §10(b) of the Securities Exchange Act of 1934 were timely,
      adopting investors’ argument that because scienter is a critical element of the claims, the time for
      filing them cannot begin to run until the defendants’ fraudulent state of mind should be apparent.

      Rael v. Page, 222 P.3d 678 (N.M. Ct. App. 2009). In this shareholder class and derivative action,
      Robbins Geller attorneys obtained an appellate decision reversing the trial court’s dismissal of the
      complaint alleging serious director misconduct in connection with the merger of SunCal
      Companies and Westland Development Co., Inc., a New Mexico company with large and historic
      landholdings and other assets in the Albuquerque area. The appellate court held that plaintiff’s
      claims for breach of fiduciary duty were direct, not derivative, because they constituted an attack
      on the validity or fairness of the merger and the conduct of the directors. Although New Mexico
      law had not addressed this question directly, at the urging of the Firm’s attorneys, the court relied
      on Delaware law for guidance, rejecting the “special injury” test for determining the direct versus
      derivative inquiry and instead applying more recent Delaware case law.

      Lane v. Page, No. 06-cv-1071 (D.N.M. 2012). In May 2012, while granting final approval of the
      settlement in the federal component of the Westland cases, Judge Browning in the District of New
      Mexico commented:

              Class Counsel are highly skilled and specialized attorneys who use their substantial
              experience and expertise to prosecute complex securities class actions. In possibly
              one of the best known and most prominent recent securities cases, Robbins Geller
              served as sole lead counsel – In re Enron Corp. Sec. Litig., No. H-01-3624 (S.D.
              Tex.). See Report at 3. The Court has previously noted that the class would
              “receive high caliber legal representation” from class counsel, and throughout the
              course of the litigation the Court has been impressed with the quality of
              representation on each side. Lane v. Page, 250 F.R.D. at 647.

      Lane v. Page, 862 F. Supp. 2d 1182, 1253-54 (D.N.M. 2012).

      In addition, Judge Browning stated, “‘Few plaintiffs’ law firms could have devoted the kind of
      time, skill, and financial resources over a five-year period necessary to achieve the pre- and post-
      Merger benefits obtained for the class here.’ . . . [Robbins Geller is] both skilled and experienced,
      and used those skills and experience for the benefit of the class [Robbins Geller is] both skilled and
      experienced, and used those skills and experience for the benefit of the class.” Id. at 1254.

      Luther v. Countrywide Home Loans Servicing LP, 533 F.3d 1031 (9th Cir. 2008). In a case of first
      impression, the Ninth Circuit held that the Securities Act of 1933’s specific non-removal features
      had not been trumped by the general removal provisions of the Class Action Fairness Act of 2005.

      In re Gilead Scis. Sec. Litig., 536 F.3d 1049 (9th Cir. 2008). The Ninth Circuit upheld defrauded
      investors’ loss causation theory as plausible, ruling that a limited temporal gap between the time
      defendants’ misrepresentation was publicly revealed and the subsequent decline in stock value was
      reasonable where the public had not immediately understood the impact of defendants’ fraud.




                                                                              Robbins Geller Rudman & Dowd LLP | 18
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 34 of 104 PageID: 324
                                           PROMINENT CASES, PRECEDENT-SETTING DECISIONS
                                                           AND JUDICIAL COMMENDATIONS
      In re WorldCom Sec. Litig., 496 F.3d 245 (2d Cir. 2007). The Second Circuit held that the filing of
      a class action complaint tolls the limitations period for all members of the class, including those
      who choose to opt out of the class action and file their own individual actions without waiting to
      see whether the district court certifies a class – reversing the decision below and effectively
      overruling multiple district court rulings that American Pipe tolling did not apply under these
      circumstances.

      In re Merck & Co. Sec., Derivative & ERISA Litig., 493 F.3d 393 (3d Cir. 2007). In a shareholder
      derivative suit appeal, the Third Circuit held that the general rule that discovery may not be used
      to supplement demand-futility allegations does not apply where the defendants enter a voluntary
      stipulation to produce materials relevant to demand futility without providing for any limitation as
      to their use. In April 2007, the Honorable D. Brooks Smith praised Robbins Geller partner Joe
      Daley’s efforts in this litigation:

              Thank you very much Mr. Daley and a thank you to all counsel. As Judge Cowen
              mentioned, this was an exquisitely well-briefed case; it was also an extremely well-
              argued case, and we thank counsel for their respective jobs here in the matter,
              which we will take under advisement. Thank you.

      In re Merck & Co., Inc. Sec., Derivative & ERISA Litig., No. 06-2911, Transcript at 35:37-36:00 (3d
      Cir. Apr. 12, 2007).

      Alaska Elec. Pension Fund v. Brown, 941 A.2d 1011 (Del. 2007). The Supreme Court of Delaware
      held that the Alaska Electrical Pension Fund, for purposes of the “corporate benefit” attorney-fee
      doctrine, was presumed to have caused a substantial increase in the tender offer price paid in a
      “going private” buyout transaction. The Court of Chancery originally ruled that Alaska’s counsel,
      Robbins Geller, was not entitled to an award of attorney fees, but Delaware’s high court, in its
      published opinion, reversed and remanded for further proceedings.

      Crandon Capital Partners v. Shelk, 157 P.3d 176 (Or. 2007). Oregon’s Supreme Court ruled that a
      shareholder plaintiff in a derivative action may still seek attorney fees even if the defendants took
      actions to moot the underlying claims. The Firm’s attorneys convinced Oregon’s highest court to
      take the case, and reverse, despite the contrary position articulated by both the trial court and the
      Oregon Court of Appeals.

      In re Qwest Commc’ns Int’l, 450 F.3d 1179 (10th Cir. 2006). In a case of first impression, the Tenth
      Circuit held that a corporation’s deliberate release of purportedly privileged materials to
      governmental agencies was not a “selective waiver” of the privileges such that the corporation could
      refuse to produce the same materials to non-governmental plaintiffs in private securities fraud
      litigation.

      In re Guidant S’holders Derivative Litig., 841 N.E.2d 571 (Ind. 2006). Answering a certified
      question from a federal court, the Supreme Court of Indiana unanimously held that a pre-suit
      demand in a derivative action is excused if the demand would be a futile gesture. The court
      adopted a “demand futility” standard and rejected defendants’ call for a “universal demand”
      standard that might have immediately ended the case.




                                                                             Robbins Geller Rudman & Dowd LLP | 19
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 35 of 104 PageID: 325
                                            PROMINENT CASES, PRECEDENT-SETTING DECISIONS
                                                            AND JUDICIAL COMMENDATIONS
      Denver Area Meat Cutters v. Clayton, 209 S.W.3d 584 (Tenn. Ct. App. 2006). The Tennessee
      Court of Appeals rejected an objector’s challenge to a class action settlement arising out of Warren
      Buffet’s 2003 acquisition of Tennessee-based Clayton Homes. In their effort to secure relief for
      Clayton Homes stockholders, the Firm’s attorneys obtained a temporary injunction of the Buffet
      acquisition for six weeks in 2003 while the matter was litigated in the courts. The temporary halt
      to Buffet’s acquisition received national press attention.

      DeJulius v. New Eng. Health Care Emps. Pension Fund, 429 F.3d 935 (10th Cir. 2005). The Tenth
      Circuit held that the multi-faceted notice of a $50 million settlement in a securities fraud class
      action had been the best notice practicable under the circumstances, and thus satisfied both
      constitutional due process and Rule 23 of the Federal Rules of Civil Procedure.

      In re Daou Sys., 411 F.3d 1006 (9th Cir. 2005). The Ninth Circuit sustained investors’ allegations
      of accounting fraud and ruled that loss causation was adequately alleged by pleading that the value
      of the stock they purchased declined when the issuer’s true financial condition was revealed.

      Barrie v. Intervoice-Brite, Inc., 397 F.3d 249 (5th Cir.), reh’g denied and opinion modified, 409 F.3d
      653 (5th Cir. 2005). The Fifth Circuit upheld investors’ accounting-fraud claims, holding that
      fraud is pled as to both defendants when one knowingly utters a false statement and the other
      knowingly fails to correct it, even if the complaint does not specify who spoke and who listened.

      City of Monroe Emps. Ret. Sys. v. Bridgestone Corp., 399 F.3d 651 (6th Cir. 2005). The Sixth
      Circuit held that a statement regarding objective data supposedly supporting a corporation’s belief
      that its tires were safe was actionable where jurors could have found a reasonable basis to believe
      the corporation was aware of undisclosed facts seriously undermining the statement’s accuracy.

      Ill. Mun. Ret. Fund v. Citigroup, Inc., 391 F.3d 844 (7th Cir. 2004). The Seventh Circuit upheld a
      district court’s decision that the Illinois Municipal Retirement Fund was entitled to litigate its
      claims under the Securities Act of 1933 against WorldCom’s underwriters before a state court
      rather than before the federal forum sought by the defendants.

      Nursing Home Pension Fund, Local 144 v. Oracle Corp., 380 F.3d 1226 (9th Cir. 2004). The Ninth
      Circuit ruled that defendants’ fraudulent intent could be inferred from allegations concerning
      their false representations, insider stock sales and improper accounting methods.

      Southland Sec. Corp. v. INSpire Ins. Sols. Inc., 365 F.3d 353 (5th Cir. 2004). The Fifth Circuit
      sustained allegations that an issuer’s CEO made fraudulent statements in connection with a
      contract announcement.

      Smith v. Am. Family Mut. Ins. Co., 289 S.W.3d 675 (Mo. Ct. App. 2009). Capping nearly a decade
      of hotly contested litigation, the Missouri Court of Appeals reversed the trial court’s judgment
      notwithstanding the verdict for auto insurer American Family and reinstated a unanimous jury
      verdict for the plaintiff class.

      Troyk v. Farmers Grp., Inc., 171 Cal. App. 4th 1305 (2009). The California Court of Appeal held
      that Farmers Insurance’s practice of levying a “service charge” on one-month auto insurance
      policies, without specifying the charge in the policy, violated California’s Insurance Code.

      Lebrilla v. Farmers Grp., Inc., 119 Cal. App. 4th 1070 (2004). Reversing the trial court, the
      California Court of Appeal ordered class certification of a suit against Farmers, one of the largest




                                                                              Robbins Geller Rudman & Dowd LLP | 20
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 36 of 104 PageID: 326
                                              PROMINENT CASES, PRECEDENT-SETTING DECISIONS
                                                              AND JUDICIAL COMMENDATIONS
      automobile insurers in California, and ruled that Farmers’ standard automobile policy requires it
      to provide parts that are as good as those made by vehicle’s manufacturer. The case involved
      Farmers’ practice of using inferior imitation parts when repairing insureds’ vehicles.

      In re Monumental Life Ins. Co., 365 F.3d 408, 416 (5th Cir. 2004). The Fifth Circuit Court of
      Appeals reversed a district court’s denial of class certification in a case filed by African-Americans
      seeking to remedy racially discriminatory insurance practices. The Fifth Circuit held that a
      monetary relief claim is viable in a Rule 23(b)(2) class if it flows directly from liability to the class as
      a whole and is capable of classwide “‘computation by means of objective standards and not
      dependent in any significant way on the intangible, subjective differences of each class member’s
      circumstances.’”

      Dent, et al. v. National Football League, No. 15-15143 (9th Cir.). In September 2018, the United
      States Court of Appeals for the Ninth Circuit issued an important decision reversing the district
      court’s previous dismissal of the Dent v. National Football League litigation, concluding that the
      complaint brought by NFL Hall of Famer Richard Dent and others should not be dismissed on
      labor-law preemption grounds. The case was remanded to the district court for further
      proceedings.

      Kwikset Corp. v. Superior Court, 51 Cal. 4th 310 (2011). In a leading decision interpreting the
      scope of Proposition 64’s new standing requirements under California’s Unfair Competition Law
      (UCL), the California Supreme Court held that consumers alleging that a manufacturer has
      misrepresented its product have “lost money or property” within the meaning of the initiative, and
      thus have standing to sue under the UCL, if they “can truthfully allege that they were deceived by
      a product’s label into spending money to purchase the product, and would not have purchased it
      otherwise.” Id. at 317. Kwikset involved allegations, proven at trial, that defendants violated
      California’s “Made in the U.S.A.” statute by representing on their labels that their products were
      “Made in U.S.A.” or “All-American Made” when, in fact, the products were substantially made with
      foreign parts and labor.

      Safeco Ins. Co. of Am. v. Superior Court, 173 Cal. App. 4th 814 (2009). In a class action against
      auto insurer Safeco, the California Court of Appeal agreed that the plaintiff should have access to
      discovery to identify a new class representative after her standing to sue was challenged.

      Consumer Privacy Cases, 175 Cal. App. 4th 545 (2009). The California Court of Appeal rejected
      objections to a nationwide class action settlement benefiting Bank of America customers.

      Koponen v. Pac. Gas & Elec. Co., 165 Cal. App. 4th 345 (2008). The Firm’s attorneys obtained a
      published decision reversing the trial court’s dismissal of the action, and holding that the plaintiff’s
      claims for damages arising from the utility’s unauthorized use of rights-of-way or easements
      obtained from the plaintiff and other landowners were not barred by a statute limiting the
      authority of California courts to review or correct decisions of the California Public Utilities
      Commission.

      Sanford v. MemberWorks, Inc., 483 F.3d 956 (9th Cir. 2007). In a telemarketing-fraud case, where
      the plaintiff consumer insisted she had never entered the contractual arrangement that defendants
      said bound her to arbitrate individual claims to the exclusion of pursuing class claims, the Ninth
      Circuit reversed an order compelling arbitration – allowing the plaintiff to litigate on behalf of a
      class.




                                                                                  Robbins Geller Rudman & Dowd LLP | 21
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 37 of 104 PageID: 327
                                             PROMINENT CASES, PRECEDENT-SETTING DECISIONS
                                                             AND JUDICIAL COMMENDATIONS
       Ritt v. Billy Blanks Enters., 870 N.E.2d 212 (Ohio Ct. App. 2007). In the Ohio analog to the West
       case, the Ohio Court of Appeals approved certification of a class of Ohio residents seeking relief
       under Ohio’s consumer protection laws for the same telemarketing fraud.

       Haw. Med. Ass’n v. Haw. Med. Serv. Ass’n, 148 P.3d 1179 (Haw. 2006). The Supreme Court of
       Hawaii ruled that claims of unfair competition were not subject to arbitration and that claims of
       tortious interference with prospective economic advantage were adequately alleged.

       Branick v. Downey Sav. & Loan Ass’n, 39 Cal. 4th 235 (2006). Robbins Geller attorneys were part
       of a team of lawyers that briefed this case before the Supreme Court of California. The court
       issued a unanimous decision holding that new plaintiffs may be substituted, if necessary, to
       preserve actions pending when Proposition 64 was passed by California voters in 2004.
       Proposition 64 amended California’s Unfair Competition Law and was aggressively cited by
       defense lawyers in an effort to dismiss cases after the initiative was adopted.

       McKell v. Wash. Mut., Inc., 142 Cal. App. 4th 1457 (2006). The California Court of Appeal
       reversed the trial court, holding that plaintiff’s theories attacking a variety of allegedly inflated
       mortgage-related fees were actionable.

       West Corp. v. Superior Court, 116 Cal. App. 4th 1167 (2004). The California Court of Appeal
       upheld the trial court’s finding that jurisdiction in California was appropriate over the out-of-state
       corporate defendant whose telemarketing was aimed at California residents. Exercise of
       jurisdiction was found to be in keeping with considerations of fair play and substantial justice.

       Kruse v. Wells Fargo Home Mortg., Inc., 383 F.3d 49 (2d Cir. 2004), and Santiago v. GMAC Mortg.
       Grp., Inc., 417 F.3d 384 (3d Cir. 2005). In two groundbreaking federal appellate decisions, the
       Second and Third Circuits each ruled that the Real Estate Settlement Practices Act prohibits
       marking up home loan-related fees and charges.



Additional Judicial Commendations
Robbins Geller attorneys have been praised by countless judges all over the country for the quality of their
representation in class-action lawsuits. In addition to the judicial commendations set forth in the
Prominent Cases and Precedent-Setting Decisions sections, judges have acknowledged the successful
results of the Firm and its attorneys with the following plaudits:

       On December 20, 2018, at the final approval hearing for the settlement, the court lauded Robbins
       Geller’s attorneys and their work: “I’ve been very impressed with the level of lawyering in the case
       . . . and with the level of briefing . . . and I wanted to express my appreciation for that and for the
       work that everyone has done here.” The court concluded, “your clients were all blessed to have
       you, [and] not just because of the outcome.” Duncan v. Joy Global, Inc., No. 16-CV-1229,
       Transcript at 20-21 (E.D. Wis. Dec. 20, 2018).

       On November 9, 2018, in granting final approval of the settlement, the Honorable Jesse M.
       Furman commented: “[Robbins Geller] did an extraordinary job here. . . . [I]t is fair to say [this
       was] probably the most complicated case I have had since I have been on the bench. . . . I cannot
       really imagine how complicated it would have been if I didn't have counsel who had done as
       admirable [a] job in briefing it and arguing as you have done. You have in my view done an
       extraordinary service to the class. . . . I think you have done an extraordinary job and deserve
       thanks and commendation for that.” Alaska Electrical Pension Fund v. Bank of America Corp., No.
       1:14-cv-07126-JMF-OTW, Transcript at 27-28 (S.D.N.Y. Nov. 9, 2018).


                                                                                Robbins Geller Rudman & Dowd LLP | 22
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 38 of 104 PageID: 328
                                            PROMINENT CASES, PRECEDENT-SETTING DECISIONS
                                                            AND JUDICIAL COMMENDATIONS
      On September 12, 2018, at the final approval hearing of the settlement, the Honorable William H.
      Orrick of the Northern District of California praised Robbins Geller’s “high-quality lawyering” in a
      case that “involved complicated discovery and complicated and novel legal issues,” resulting in an
      “excellent” settlement for the class. The “lawyering . . . was excellent” and the case was “very well
      litigated.” In re Lidoderm Antitrust Litig., No. 14-MDL-02521-WHO, Transcript at 11, 14, 22 (N.D.
      Cal. Sept. 12, 2018).

      On March 31, 2017, in granting final approval of the settlement, the Honorable Gonzalo P. Curiel
      hailed the settlement as “extraordinary” and “all the more exceptional when viewed in light of the
      risk” of continued litigation. The court further commended Robbins Geller for prosecuting the
      case on a pro bono basis: “Class Counsel’s exceptional decision to provide nearly seven years of legal
      services to Class Members on a pro bono basis evidences not only a lack of collusion, but also that
      Class Counsel are in fact representing the best interests of Plaintiffs and the Class Members in this
      Settlement. Instead of seeking compensation for fees and costs that they would otherwise be
      entitled to, Class Counsel have acted to allow maximum recovery to Plaintiffs and Class Members.
      Indeed, that Eligible Class Members may receive recovery of 90% or greater is a testament to Class
      Counsel’s representation and dedication to act in their clients’ best interest.” In addition, at the
      final approval hearing, the court commented that "this is a case that has been litigated – if not
      fiercely, zealously throughout.” Low v. Trump Univ., LLC, 246 F. Supp. 3d 1295, 1302, 1312 (S.D.
      Cal. 2017); Low v. Trump University LLC and Donald J. Trump, No. 10-cv-0940 GPC-WVG,
      and Cohen v. Donald J. Trump, No. 13-cv-2519-GPC-WVG, Transcript at 7 (S.D. Cal. Mar. 30,
      2017).

      In January 2017, at the final approval hearing, the Honorable Kevin H. Sharp of the Middle
      District of Tennessee commended Robbins Geller attorneys, stating: “It was complicated, it was
      drawn out, and a lot of work clearly went into this [case] . . . . I think there is some benefit to the
      shareholders that are above and beyond money, a benefit to the company above and beyond
      money that changed hands.” In re Community Health Sys., Inc. S’holder Derivative Litig., No.
      3:11-cv-00489, Transcript at 10 (M.D. Tenn. Jan. 17, 2017).

      In November 2016, at the final approval hearing, the Honorable James G. Carr stated: “I kept
      throwing the case out, and you kept coming back. . . . And it’s both remarkable and noteworthy
      and a credit to you and your firm that you did so. . . . [Y]ou persuaded the Sixth Circuit. As we
      know, that’s no mean feat at all.” Judge Carr further complimented the Firm, noting that it “goes
      without question or even saying” that Robbins Geller is very well-known nationally and that the
      settlement is an excellent result for the class. He succinctly concluded that “given the tenacity and
      the time and the effort that [Robbins Geller] lawyers put into [the case]” makes the class “a lot
      better off.” Plumbers & Pipefitters Nat’l Pension Fund v. Burns, No. 3:05-cv-07393-JGC, Transcript at
      4, 10, 14, 17 (N.D. Ohio Nov. 18, 2016).

      In September 2016, in granting final approval of the settlement, Judge Arleo commended the
      “vigorous and skilled efforts” of Robbins Geller attorneys for obtaining “an excellent recovery.”
      Judge Arleo added that the settlement was reached after “contentious, hard-fought litigation” that
      ended with “a very, very good result for the class” in a “risky case.” City of Sterling Heights Gen.
      Emps.’ Ret. Sys. v. Prudential Fin., Inc., No. 2:12-cv-05275-MCA-LDW, Transcript of Hearing at
      18-20 (D.N.J. Sept. 28, 2016).




                                                                               Robbins Geller Rudman & Dowd LLP | 23
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 39 of 104 PageID: 329
                                            PROMINENT CASES, PRECEDENT-SETTING DECISIONS
                                                            AND JUDICIAL COMMENDATIONS
      In August 2015, at the final approval hearing for the settlement, the Honorable Karen M.
      Humphreys praised Robbins Geller’s “extraordinary efforts” and “excellent lawyering,” noting that
      the settlement “really does signal that the best is yet to come for your clients and for your
      prodigious labor as professionals. . . . I wish more citizens in our country could have an
      appreciation of what this [settlement] truly represents.” Bennett v. Sprint Nextel Corp., No.
      2:09-cv-02122-EFM-KMH, Transcript at 8, 25 (D. Kan. Aug. 12, 2015).

      In August 2015, the Honorable Judge Max O. Cogburn, Jr. noted that “plaintiffs’ attorneys were
      able [to] achieve the big success early” in the case and obtained an “excellent result.” The
      “extraordinary” settlement was because of “good lawyers . . . doing their good work.” Nieman v.
      Duke Energy Corp., No. 3:12-cv-456, Transcript at 21, 23, 30 (W.D.N.C. Aug. 12, 2015).

      In July 2015, in approving the settlement, the Honorable Douglas L. Rayes of the District of
      Arizona stated: “Settlement of the case during pendency of appeal for more than an insignificant
      amount is rare. The settlement here is substantial and provides favorable recovery for the
      settlement class under these circumstances.” He continued, noting, “[a]s against the objective
      measures of . . . settlements [in] other similar cases, [the recovery] is on the high end.” Teamsters
      Local 617 Pension & Welfare Funds v. Apollo Grp., Inc., No. 2:06-cv-02674-DLR, Transcript at 8, 11
      (D. Ariz. July 28, 2015).

      In June 2015, at the conclusion of the hearing for final approval of the settlement, the Honorable
      Susan Richard Nelson of the District of Minnesota noted that it was “a pleasure to be able to
      preside over a case like this,” praising Robbins Geller in achieving “an outstanding [result] for [its]
      clients,” as she was “very impressed with the work done on th[e] case.” In re St. Jude Med., Inc. Sec.
      Litig., No. 0:10-cv-00851-SRN-TNL, Transcript at 7 (D. Minn. June 12, 2015).

      In May 2015, at the fairness hearing on the settlement, the Honorable William G. Young noted
      that the case was “very well litigated” by Robbins Geller attorneys, adding that “I don’t just say that
      as a matter of form. . . . I thank you for the vigorous litigation that I’ve been permitted to be a part
      of.” Courtney v. Avid Tech., Inc., No. 1:13-cv-10686-WGY, Transcript at 8-9 (D. Mass. May 12,
      2015).

      In January 2015, the Honorable William J. Haynes, Jr. of the Middle District of Tennessee
      described the settlement as a “highly favorable result achieved for the Class” through Robbins
      Geller’s “diligent prosecution . . . [and] quality of legal services.” The settlement represents the
      third largest securities recovery ever in the Middle District of Tennessee and the largest in more
      than a decade. Garden City Emps.’ Ret. Sys. v. Psychiatric Sols., Inc., No. 3:09-cv-00882, 2015 U.S.
      Dist. LEXIS 181943, at *6-*7 (M.D. Tenn. Jan. 16, 2015).

      In September 2014, in approving the settlement for shareholders, Vice Chancellor John W. Noble
      noted “[t]he litigation caused a substantial benefit for the class. It is unusual to see a $29 million
      recovery.” Vice Chancellor Noble characterized the litigation as “novel” and “not easy,” but “[t]he
      lawyers took a case and made something of it.” The Court commended Robbins Geller’s efforts in
      obtaining this result: “The standing and ability of counsel cannot be questioned” and “the benefits
      achieved by plaintiffs’ counsel in this case cannot be ignored.” In re Gardner Denver, Inc. S’holder
      Litig., No. 8505-VCN, Transcript at 26-28 (Del. Ch. Sept. 3, 2014).

      In May 2014, at the conclusion of the hearing for final approval of the settlement, the Honorable
      Elihu M. Berle stated: “I would finally like to congratulate counsel on their efforts to resolve this
      case, on excellent work – it was the best interest of the class – and to the exhibition of
      professionalism. So I do thank you for all your efforts.” Liberty Mutual Overtime Cases, No. JCCP
      4234, Transcript at 20:1-5 (Cal. Super. Ct., Los Angeles Cty. May 29, 2014).


                                                                               Robbins Geller Rudman & Dowd LLP | 24
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 40 of 104 PageID: 330
                                             PROMINENT CASES, PRECEDENT-SETTING DECISIONS
                                                             AND JUDICIAL COMMENDATIONS
      In March 2014, Ninth Circuit Judge J. Clifford Wallace (presiding) expressed the gratitude of the
      court: “Thank you. I want to especially thank counsel for this argument. This is a very
      complicated case and I think we were assisted no matter how we come out by competent counsel
      coming well prepared. . . . It was a model of the type of an exercise that we appreciate. Thank
      you very much for your work . . . you were of service to the court.” Eclectic Properties East, LLC v.
      The Marcus & Millichap Co., No. 12-16526, Transcript (9th Cir. Mar. 14, 2014).

      In February 2014, in approving a settlement, Judge Edward M. Chen noted the “very substantial
      risks” in the case and recognized Robbins Geller had performed “extensive work on the case.” In re
      VeriFone Holdings, Inc. Sec. Litig., No. C-07-6140, 2014 U.S. Dist. LEXIS 20044, at *5, *11-*12
      (N.D. Cal. Feb. 18, 2014).

      In August 2013, in granting final approval of the settlement, the Honorable Richard J. Sullivan
      stated: “Lead Counsel is to be commended for this result: it expended considerable effort and
      resources over the course of the action researching, investigating, and prosecuting the claims, at
      significant risk to itself, and in a skillful and efficient manner, to achieve an outstanding recovery
      for class members. Indeed, the result – and the class’s embrace of it – is a testament to the
      experience and tenacity Lead Counsel brought to bear.” City of Livonia Emps. Ret. Sys. v. Wyeth, No.
      07 Civ. 10329, 2013 U.S. Dist. LEXIS 113658, at *13 (S.D.N.Y. Aug. 7, 2013).

      In July 2013, in granting final approval of the settlement, the Honorable William H. Alsup stated
      that Robbins Geller did “excellent work in this case,” and continued, “I look forward to seeing you
      on the next case.” Fraser v. Asus Comput. Int’l, No. C 12-0652, Transcript at 12:2-3 (N.D. Cal. July
      11, 2013).

      In June 2013, in certifying the class, U.S. District Judge James G. Carr recognized Robbins
      Geller’s steadfast commitment to the class, noting that “plaintiffs, with the help of Robbins Geller,
      have twice successfully appealed this court’s orders granting defendants’ motion to dismiss.”
      Plumbers & Pipefitters Nat’l Pension Fund v. Burns, 292 F.R.D. 515, 524 (N.D. Ohio 2013).

      In November 2012, in granting appointment of lead plaintiff, Chief Judge James F. Holderman
      commended Robbins Geller for its “substantial experience in securities class action litigation” and
      commented that the Firm “is recognized as ‘one of the most successful law firms in securities class
      actions, if not the preeminent one, in the country.’ In re Enron Corp. Sec., 586 F. Supp. 2d 732, 797
      (S.D. Tex. 2008) (Harmon, J.).” He continued further that, “‘Robbins Geller attorneys are
      responsible for obtaining the largest securities fraud class action recovery ever [$7.2 billion in
      Enron], as well as the largest recoveries in the Fifth, Sixth, Eighth, Tenth and Eleventh Circuits.’”
      Bristol Cty. Ret. Sys. v. Allscripts Healthcare Sols., Inc., No. 12 C 3297, 2012 U.S. Dist. LEXIS 161441
      at *21 (N.D. Ill. Nov. 9, 2012).

      In June 2012, in granting plaintiffs’ motion for class certification, the Honorable Inge Prytz
      Johnson noted that other courts have referred to Robbins Geller as “‘one of the most successful law
      firms in securities class actions . . . in the country.’” Local 703, I.B. v. Regions Fin. Corp., 282 F.R.D.
      607, 616 (N.D. Ala. 2012) (quoting In re Enron Corp. Sec. Litig., 586 F. Supp. 2d 732, 797 (S.D. Tex.
      2008)), aff’d in part and vacated in part on other grounds, 762 F.3d 1248 (11th Cir. 2014).

      In June 2012, in granting final approval of the settlement, the Honorable Barbara S. Jones
      commented that “class counsel’s representation, from the work that I saw, appeared to me to be of
      the highest quality.” In re CIT Grp. Inc. Sec. Litig., No. 08 Civ. 6613, Transcript at 9:16-18 (S.D.N.Y.
      June 13, 2012).




                                                                                 Robbins Geller Rudman & Dowd LLP | 25
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 41 of 104 PageID: 331
                                             PROMINENT CASES, PRECEDENT-SETTING DECISIONS
                                                             AND JUDICIAL COMMENDATIONS
      In March 2012, in granting certification for the class, Judge Robert W. Sweet referenced the Enron
      case, agreeing that Robbins Geller’s “‘clearly superlative litigating and negotiating skills’” give the
      Firm an “‘outstanding reputation, experience, and success in securities litigation nationwide,’” thus,
      “‘[t]he experience, ability, and reputation of the attorneys of [Robbins Geller] is not disputed; it is
      one of the most successful law firms in securities class actions, if not the preeminent one, in the
      country.’” Billhofer v. Flamel Techs., S.A., 281 F.R.D. 150, 158 (S.D.N.Y. 2012).

      In March 2011, in denying defendants’ motion to dismiss, Judge Richard Sullivan commented:
      “Let me thank you all. . . . [The motion] was well argued . . . and . . . well briefed . . . . I certainly
      appreciate having good lawyers who put the time in to be prepared . . . .” Anegada Master Fund
      Ltd. v. PxRE Grp. Ltd., No. 08-cv-10584, Transcript at 83 (S.D.N.Y. Mar. 16, 2011).

      In January 2011, the court praised Robbins Geller attorneys: “They have gotten very good results
      for stockholders. . . . [Robbins Geller has] such a good track record.” In re Compellent Technologies,
      Inc. S’holder Litig., No. 6084-VCL, Transcript at 20-21 (Del. Ch. Jan. 13, 2011).

      In August 2010, in reviewing the settlement papers submitted by the Firm, Judge Carlos Murguia
      stated that Robbins Geller performed “a commendable job of addressing the relevant issues with
      great detail and in a comprehensive manner . . . . The court respects the [Firm’s] experience in
      the field of derivative [litigation].” Alaska Elec. Pension Fund v. Olofson, No. 08-cv-02344-CM-JPO
      (D. Kan.) (Aug. 20, 2010 e-mail from court re: settlement papers).

      In June 2009, Judge Ira Warshawsky praised the Firm’s efforts in In re Aeroflex, Inc. S’holder Litig.:
      “There is no doubt that the law firms involved in this matter represented in my opinion the cream
      of the crop of class action business law and mergers and acquisition litigators, and from a judicial
      point of view it was a pleasure working with them.” In re Aeroflex, Inc. S’holder Litig., No.
      003943/07, Transcript at 25:14-18 (N.Y. Sup. Ct., Nassau Cty. June 30, 2009).

      In March 2009, in granting class certification, the Honorable Robert Sweet of the Southern District
      of New York commented in In re NYSE Specialists Sec. Litig., 260 F.R.D. 55, 74 (S.D.N.Y. 2009): “As
      to the second prong, the Specialist Firms have not challenged, in this motion, the qualifications,
      experience, or ability of counsel for Lead Plaintiff, [Robbins Geller], to conduct this litigation.
      Given [Robbins Geller’s] substantial experience in securities class action litigation and the extensive
      discovery already conducted in this case, this element of adequacy has also been satisfied.”

      In June 2008, the court commented, “Plaintiffs’ lead counsel in this litigation, [Robbins Geller], has
      demonstrated its considerable expertise in shareholder litigation, diligently advocating the rights
      of Home Depot shareholders in this Litigation. [Robbins Geller] has acted with substantial skill
      and professionalism in representing the plaintiffs and the interests of Home Depot and its
      shareholders in prosecuting this case.” City of Pontiac General Employees’ Ret. Sys. v. Langone, No.
      2006-122302, Findings of Fact in Support of Order and Final Judgment at 2 (Ga. Super. Ct.,
      Fulton Cty. June 10, 2008).

      In a December 2006 hearing on the $50 million consumer privacy class action settlement in Kehoe
      v. Fidelity Fed. Bank & Tr., No. 03-80593-CIV (S.D. Fla.), United States District Court Judge Daniel
      T.K. Hurley said the following:

              First, I thank counsel. As I said repeatedly on both sides, we have been very, very
              fortunate. We have had fine lawyers on both sides. The issues in the case are
              significant issues. We are talking about issues dealing with consumer protection




                                                                                 Robbins Geller Rudman & Dowd LLP | 26
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 42 of 104 PageID: 332
                                           PROMINENT CASES, PRECEDENT-SETTING DECISIONS
                                                           AND JUDICIAL COMMENDATIONS
             and privacy. Something that is increasingly important today in our society. . . . I
             want you to know I thought long and hard about this. I am absolutely satisfied
             that the settlement is a fair and reasonable settlement. . . . I thank the lawyers on
             both sides for the extraordinary effort that has been brought to bear here . . . .

      Kehoe v. Fidelity Fed. Bank & Tr., No. 03-80593-CIV, Transcript at 26, 28-29 (S.D. Fla. Dec. 7,
      2006).

      In Stanley v. Safeskin Corp., No. 99 CV 454 (S.D. Cal.), where Robbins Geller attorneys obtained
      $55 million for the class of investors, Judge Moskowitz stated:

             I said this once before, and I’ll say it again. I thought the way that your firm
             handled this case was outstanding. This was not an easy case. It was a complicated
             case, and every step of the way, I thought they did a very professional job.

      Stanley v. Safeskin Corp., No. 99 CV 454, Transcript at 13 (S.D. Cal. May 25, 2004).




                                                                             Robbins Geller Rudman & Dowd LLP | 27
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 43 of 104 PageID: 333



ATTORNEY BIOGRAPHIES
Mario Alba Jr. | Partner
Mario Alba is a partner in the Firm’s Melville office. He is a member of the Firm’s Institutional Outreach
Team, which provides advice to the Firm’s institutional clients, including numerous public pension
systems and Taft-Hartley funds throughout the United States, and consults with them on issues relating to
corporate fraud in the U.S. securities markets, as well as corporate governance issues and shareholder
litigation. Some of Alba’s institutional clients are currently involved in securities cases involving: BHP
Billiton Limited ($50 million recovery – pending final approval), BRF S.A., Ryanair Holdings PLC, HCP,
Inc., Iconix Brand Group, Advisory Board Company, Endo International PLC, Impax Laboratories, Inc.,
Super Micro Computer, Inc., Skechers USA, Inc. and Hertz Global Holdings, Inc. Alba’s institutional
clients are also involved in certain antitrust actions, namely: In re National Prescription Opiate Litigation, In re
Epipen (Epinephrine Injection, USP) Marketing, Sales Practices and Antitrust Litigation and Forth v. Walgreen Co.
Alba has served as lead counsel in numerous cases and is responsible for initiating, investigating,
researching, and filing securities and consumer fraud class actions. He has recovered millions of dollars
in numerous actions, including cases against NBTY, Inc. ($16 million), OSI Pharmaceuticals ($9 million
recovery) and PXRe Group, Ltd. ($5.9 million). Alba has lectured at numerous institutional investor
conferences throughout the United States on various shareholder issues, including at the Illinois Public
Pension Fund Association, the New York State Teamsters Conference, the American Alliance Conference,
and the TEXPERS/IPPFA Joint Conference at the New York Stock Exchange, among others.


Education
B.S., St. John’s University, 1999; J.D., Hofstra University School of Law, 2002

Honors / Awards
Super Lawyer “Rising Star,” 2012-2013, 2016-2017; B.S., Dean’s List, St. John’s University, 1999; Selected
as participant in Hofstra Moot Court Seminar, Hofstra University School of Law




                                                                                    Robbins Geller Rudman & Dowd LLP | 28
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 44 of 104 PageID: 334
                                                                                 ATTORNEY BIOGRAPHIES


Susan K. Alexander | Partner
Susan Alexander is a partner in the Firm’s San Francisco office. Alexander’s practice specializes in federal
appeals of securities fraud class actions on behalf of investors. With nearly 30 years of federal appellate
experience, she has argued on behalf of defrauded investors in circuit courts throughout the United
States. Among her most notable cases are In re VeriFone Holdings, Inc. Sec. Litig. ($95 million recovery) and
the successful appellate ruling in Alaska Elec. Pension Fund v. Flowserve Corp. ($55 million recovery). Other
representative results include: W. Va. Pipe Trades Health & Welfare Fund v. Medtronic, Inc., 845 F.3d 384
(8th Cir. 2016) (reversing summary judgment of securities fraud action on statute of limitations
grounds); In re Ubiquiti Networks, Inc. Sec. Litig., 2016 U.S. App. LEXIS 19141 (9th Cir. 2016) (reversing
dismissal of §11 claim); Carpenters Pension Tr. Fund of St. Louis v. Barclays PLC, 750 F.3d 227 (2d Cir. 2014)
(reversing dismissal of securities fraud complaint, focused on loss causation); Panther Partners Inc. v. Ikanos
Commc’ns, Inc., 681 F.3d 114 (2d Cir. 2012) (reversing dismissal of §11 claim); City of Pontiac Gen. Emps.
Ret. Sys. v. MBIA, Inc., 637 F.3d 169 (2d Cir. 2011) (reversing dismissal of securities fraud complaint,
focused on statute of limitations); In re Gilead Scis. Sec. Litig., 536 F.3d 1049 (9th Cir. 2008) (reversing
dismissal of securities fraud complaint, focused on loss causation); and Barrie v. Intervoice-Brite, Inc., 397
F.3d 249 (5th Cir. 2005) (reversing dismissal of securities fraud complaint, focused on scienter).
Alexander’s prior appellate work was with the California Appellate Project (“CAP”), where she prepared
appeals and petitions for writs of habeas corpus on behalf of individuals sentenced to death. At CAP, and
subsequently in private practice, she litigated and consulted on death penalty direct and collateral appeals
for ten years.


Education
B.A., Stanford University, 1983; J.D., University of California, Los Angeles, 1986

Honors / Awards
Super Lawyer, 2015-2018; American Academy of Appellate Lawyers; California Academy of Appellate
Lawyers; Ninth Circuit Advisory Rules Committee; Appellate Delegate, Ninth Circuit Judicial Conference;
ABA Council of Appellate Lawyers




                                                                                 Robbins Geller Rudman & Dowd LLP | 29
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 45 of 104 PageID: 335
                                                                                   ATTORNEY BIOGRAPHIES


Jason H. Alperstein | Partner
Jason Alperstein is a partner in the Firm’s Boca Raton office. His practices focuses on consumer fraud,
securities fraud, mass torts and data breach litigation. Alperstein was an integral member of the In re
Volkswagen “Clean Diesel” Marketing, Sales Practices, & Prods. Liab. Litig., No. 15-md-2672 (N.D. Cal.),
litigation team, prosecuting claims on behalf of almost 600,000 consumers who were duped into
purchasing and leasing Volkswagen, Audi and Porsche vehicles that were marketed as environmentally
friendly, yet spewed toxic pollutants up to 40 times the legal limit permitted by the EPA. Working closely
with Plaintiffs’ Steering Committee (“PSC”) member Paul J. Geller, Alperstein was involved in almost all
aspects of the litigation. The PSC and government agencies ultimately reached a series of settlements on
behalf of purchasers, lessees and dealers that totaled well over $17 billion, the largest consumer
automotive settlement in history. Alperstein is actively involved in a number of other class actions and
MDLs pending throughout the country, including: In re Yahoo! Inc. Customer Data Security Breach Litig., No.
16-md-02752 (N.D. Cal.), regarding the largest data breach in history; In re FieldTurf Artificial Turf Mktg.
& Sales Practices Litig., No. 17-md-02779 (D.N.J.), concerning the sale of defective synthetic turf for use in
athletic fields; In re Chrysler-Dodge-Jeep Ecodiesel Mktg., Sales Practices & Prods. Liab. Litig., No. 17-md-02777
(N.D. Cal.), pertaining to Fiat Chrysler’s use of defeat devices to hide emission levels on its Jeep and
Dodge “EcoDiesel” vehicles; Benkle v. Ford Motor Co., No. 16-cv-01569 (C.D. Cal.), involving defective
electronic throttle body units in Ford vehicles; and Zimmerman v. The 3M Company, No. 17-cv-01062 (W.D.
Mich.), relating to the dumping of toxic waste and polluting of groundwater in Kent County, Michigan.

Prior to joining Robbins Geller, Alperstein served on lead and co-lead litigation teams in nationwide and
statewide class action lawsuits against dozens of the largest banking institutions in connection with the
unlawful assessment of checking account overdraft fees. His efforts resulted in over $250 million in
settlements for his clients and significant changes in the way banks charge overdraft fees to their
customers. In addition, he led consumer class actions against product manufacturers for false and
deceptive labeling, and some of the world’s largest clothing retailers for their use of false and deceptive
comparative pricing in their outlet stores.


Education
B.A., Brown University, 2004; M.B.A., University of Miami School of Business, 2008, J.D., University of
Miami School of Law, 2008

Honors / Awards
40 & Under Hot List, Benchmark Litigation, 2017-2018; Super Lawyer “Rising Star,” 2014-2018; Rising Star,
Consumer Protection, Law360, 2017; J.D., Cum Laude, University of Miami School of Law, 2008




                                                                                   Robbins Geller Rudman & Dowd LLP | 30
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 46 of 104 PageID: 336
                                                                                   ATTORNEY BIOGRAPHIES


Matthew I. Alpert | Partner
Matthew Alpert is a partner in the Firm’s San Diego office and focuses on the prosecution of securities
fraud litigation. He has helped recover over $800 million for individual and institutional investors
financially harmed by corporate fraud. Alpert’s current cases include securities fraud cases against
Diplomat Pharmacy (E.D. Mich.), Valeant (D.N.J.), Santander Consumer USA (N.D. Tex.) and Banc of
California (C.D. Cal.). Alpert is part of the litigation team that successfully obtained class certification in a
securities fraud class action against Regions Financial, a class certification decision which was substantively
affirmed by the United States Court of Appeals for the Eleventh Circuit in Local 703, I.B. of T. Grocery &
Food Emps. Welfare Fund v. Regions Fin. Corp., 762 F.3d 1248 (11th Cir. 2014). Upon remand, the United
States District Court for the Northern District of Alabama granted class certification again, rejecting
defendants’ post-Halliburton II arguments concerning stock price impact.


Education
B.A., University of Wisconsin at Madison, 2001; J.D., Washington University, St. Louis, 2005

Honors / Awards
Super Lawyer “Rising Star,” 2015-2019



Darryl J. Alvarado | Partner
Darryl Alvarado is a partner in the Firm’s San Diego office. Alvarado focuses his practice on securities
fraud and other complex civil litigation. Alvarado helped secure $388 million for investors in J.P. Morgan
RMBS in Fort Worth Emps.’ Ret. Fund v. J.P. Morgan Chase & Co. That settlement is, on a percentage basis,
the largest recovery ever achieved in an RMBS class action. He was also a member of a team of attorneys
that secured $95 million for investors in Morgan Stanley-issued RMBS in In re Morgan Stanley Mortgage
Pass-Through Certificates Litig. In addition, Alvarado was a member of a team of lawyers that obtained
landmark settlements, on the eve of trial, from the major credit rating agencies and Morgan Stanley
arising out of the fraudulent ratings of bonds issued by the Cheyne and Rhinebridge structured
investment vehicles in Abu Dhabi Commercial Bank v. Morgan Stanley & Co. Incorporated and King County,
Washington v. IKB Deutsche Industriebank AG. He was integral in obtaining several precedent-setting
decisions in those cases, including defeating the rating agencies’ historic First Amendment defense and
defeating the ratings agencies’ motions for summary judgment concerning the actionability of credit
ratings.


Education
B.A., University of California, Santa Barbara, 2004; J.D., University of San Diego School of Law, 2007

Honors / Awards
Super Lawyer “Rising Star,” 2015-2019; 40 & Under Hot List, Benchmark Litigation, 2018; “Outstanding
Young Attorneys,” San Diego Daily Transcript, 2011




                                                                                  Robbins Geller Rudman & Dowd LLP | 31
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 47 of 104 PageID: 337
                                                                                  ATTORNEY BIOGRAPHIES


X. Jay Alvarez | Partner
Jay Alvarez is a partner in the Firm’s San Diego office. He focuses his practice on securities fraud
litigation and other complex litigation. Alvarez’s notable cases include In re Qwest Commc’ns Int’l, Inc. Sec.
Litig. ($400 million recovery), In re Coca-Cola Sec. Litig. ($137.5 million settlement), In re St. Jude Medical,
Inc. Sec. Litig. ($50 million settlement) and In re Cooper Cos. Sec. Litig. ($27 million recovery). Most
recently, Alvarez was a member of the litigation team that secured a historic recovery on behalf of Trump
University students in two class actions against President Donald J. Trump. The settlement provides $25
million to approximately 7,000 consumers. This result means individual class members are eligible for
upwards of $35,000 in restitution. He represented the class on a pro bono basis.

Prior to joining the Firm, Alvarez served as an Assistant United States Attorney for the Southern District
of California from 1991-2003. As an Assistant United States Attorney, he obtained extensive trial
experience, including the prosecution of bank fraud, money laundering and complex narcotics conspiracy
cases. During his tenure as an Assistant United States Attorney, Alvarez also briefed and argued
numerous appeals before the Ninth Circuit Court of Appeals.


Education
B.A., University of California, Berkeley, 1984; J.D., University of California, Berkeley, Boalt Hall School
of Law, 1987




                                                                                 Robbins Geller Rudman & Dowd LLP | 32
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 48 of 104 PageID: 338
                                                                                  ATTORNEY BIOGRAPHIES


Stephen R. Astley | Partner
Stephen Astley is a partner in the Firm’s Boca Raton office. Astley devotes his practice to representing
institutional and individual shareholders in their pursuit to recover investment losses caused by fraud.
He has been lead counsel in numerous securities fraud class actions across the country, helping secure
significant recoveries for his clients and investors. He was on the trial team that recovered $60 million on
behalf of investors in City of Sterling Heights Gen. Emps.’ Ret. Sys. v. Hospira, Inc. Other notable
representations include: In re Red Hat, Inc. Sec. Litig. (E.D.N.C.) ($20 million settlement); Eshe Fund v. Fifth
Third Bancorp (S.D. Ohio) ($16 million); City of St. Clair Shores Gen. Emps.’ Ret. Sys. v. Lender Processing
Servs., Inc. (M.D. Fla.) ($14 million); and In re Synovus Fin. Corp. (N.D. Ga.) ($11.75 million).

Prior to joining the Firm, Astley was with the Miami office of Hunton & Williams, where he concentrated
his practice on class action defense, including securities class actions and white collar criminal defense.
Additionally, he represented numerous corporate clients accused of engaging in unfair and deceptive
practices. Astley was also an active duty member of the United States Navy’s Judge Advocate General’s
Corps where he was the Senior Defense Counsel for the Naval Legal Service Office Pearl Harbor
Detachment. In that capacity, Astley oversaw trial operations for the Detachment and gained substantial
first-chair trial experience as the lead defense counsel in over 75 courts-martial and administrative
proceedings. Additionally, from 2002-2003, Astley clerked for the Honorable Peter T. Fay, U.S. Court of
Appeals for the Eleventh Circuit.


Education
B.S., Florida State University, 1992; M. Acc., University of Hawaii at Manoa, 2001; J.D., University of
Miami School of Law, 1997

Honors / Awards
J.D., Cum Laude, University of Miami School of Law, 1997; United States Navy Judge Advocate General’s
Corps., Lieutenant




                                                                                 Robbins Geller Rudman & Dowd LLP | 33
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 49 of 104 PageID: 339
                                                                               ATTORNEY BIOGRAPHIES


A. Rick Atwood, Jr. | Partner
Rick Atwood is a partner in the Firm’s San Diego office. As a recipient of the California Lawyer Attorney
of the Year (“CLAY”) Award for his work on behalf of shareholders, he has successfully represented
shareholders in securities class actions, merger-related class actions, and shareholder derivative suits in
federal and state courts in more than 30 jurisdictions. Through his litigation efforts at both the trial and
appellate levels, Atwood has helped recover billions of dollars for public shareholders, including the
largest post-merger common fund recoveries on record.

Most recently, in In re Dole Food Co., Inc. Stockholder Litig., which went to trial in the Delaware Court of
Chancery on claims of breach of fiduciary duty on behalf of Dole Food Co., Inc. shareholders, Atwood
helped obtain $148 million, the largest trial verdict ever in a class action challenging a merger
transaction. He was also a key member of the litigation team in In re Kinder Morgan, Inc. S’holders Litig.,
where he helped obtain an unprecedented $200 million common fund for former Kinder Morgan
shareholders, the largest merger & acquisition class action recovery in history.

Atwood also led the litigation team that obtained an $89.4 million recovery for shareholders in In re Del
Monte Foods Co. S’holders Litig., after which the Delaware Court of Chancery stated that “it was only
through the effective use of discovery that the plaintiffs were able to ‘disturb[ ] the patina of normalcy
surrounding the transaction.’” The court further commented that “Lead Counsel engaged in hard-nosed
discovery to penetrate and expose problems with practices that Wall Street considered ‘typical.’” One
Wall Street banker even wrote in The Wall Street Journal that “‘Everybody does it, but Barclays is the one
that got caught with their hand in the cookie jar . . . . Now everybody has to rethink how we conduct
ourselves in financing situations.’” Atwood’s other significant opinions include Brown v. Brewer ($45
million recovery) and In re Prime Hospitality, Inc. S’holders Litig. ($25 million recovery).


Education
B.A., University of Tennessee, Knoxville, 1987; B.A., Katholieke Universiteit Leuven, Belgium, 1988;
J.D., Vanderbilt School of Law, 1991

Honors / Awards
Recommended Lawyer, The Legal 500, 2017-2018; M&A Litigation Attorney of the Year in California,
Corporate International, 2015; Super Lawyer, 2014-2017; Attorney of the Year, California Lawyer, 2012;
B.A., Great Distinction, Katholieke Universiteit Leuven, Belgium, 1988; B.A., Honors, University of
Tennessee, Knoxville, 1987; Authorities Editor, Vanderbilt Journal of Transnational Law, 1991




                                                                              Robbins Geller Rudman & Dowd LLP | 34
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 50 of 104 PageID: 340
                                                                                ATTORNEY BIOGRAPHIES


Aelish M. Baig | Partner
Aelish Marie Baig is a partner in the Firm’s San Francisco office. She specializes in federal securities and
consumer class actions. She focuses primarily on securities fraud litigation on behalf of individual and
institutional investors, including state and municipal pension funds, Taft-Hartley funds, and private
retirement and investment funds. Baig has litigated a number of cases through jury trial, resulting in
multi-million dollar awards and settlements for her clients, and has prosecuted securities fraud, consumer
and derivative actions obtaining millions of dollars in recoveries against corporations such as Wells Fargo,
Verizon, Celera, Pall and Prudential.

Baig, along with other Robbins Geller attorneys, is currently leading the effort on behalf of cities and
counties around the country in In re National Prescription Opiate Litigation. Additionally, she prosecuted an
action against Wells Fargo’s directors and officers accusing the giant of engaging in the robosigning of
foreclosure papers so as to mass-process home foreclosures, a practice which contributed significantly to
the 2008-2009 financial crisis. The resulting settlement was worth more than $67 million in cash,
corporate preventative measures and new lending initiatives for residents of cities devastated by Wells
Fargo’s alleged unlawful foreclosure practices. Baig was part of the litigation and trial team in White v.
Cellco Partnership d/b/a Verizon Wireless, which resulted in a $25 million settlement and Verizon’s agreement
to an injunction restricting its ability to impose early termination fees in future subscriber agreements.
She was also part of the team that prosecuted dozens of stock option backdating actions, securing tens of
millions of dollars in cash recoveries as well as the implementation of comprehensive corporate
governance enhancements for numerous companies victimized by their directors’ and officers’ fraudulent
stock option backdating practices. Additionally, Baig prosecuted an action against Prudential Insurance
for its alleged failure to pay life insurance benefits to beneficiaries of policyholders it knew or had reason
to know had died, resulting in a settlement in excess of $30 million.


Education
B.A., Brown University, 1992; J.D., Washington College of Law at American University, 1998

Honors / Awards
Super Lawyer, 2012-2013; J.D., Cum Laude, Washington College of Law at American University, 1998;
Senior Editor, Administrative Law Review, Washington College of Law at American University




                                                                                Robbins Geller Rudman & Dowd LLP | 35
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 51 of 104 PageID: 341
                                                                                    ATTORNEY BIOGRAPHIES


Randall J. Baron | Partner
Randy Baron is a partner in the Firm’s San Diego office. He specializes in securities litigation, corporate
takeover litigation and breach of fiduciary duty actions. For almost two decades, Baron has headed up a
team of lawyers whose accomplishments include obtaining instrumental rulings both at injunction and
trial phases, establishing liability of financial advisors and investment banks. With an in-depth
understanding of merger and acquisition and breach of fiduciary duty law, an ability to work under
extreme time pressures, and the experience and willingness to take a case through trial, he has been
responsible for recovering more than a billion dollars for shareholders. Notable achievements over the
years include: In re Kinder Morgan, Inc. S’holders Litig. (Kan. Dist. Ct., Shawnee Cty.) ($200 million common
fund for former Kinder Morgan shareholders, the largest merger & acquisition class action recovery in
history); In re Dole Food Co., Inc. Stockholder Litig. (Del. Ch.) (obtained $148 million, the largest trial verdict
ever in a class action challenging a merger transaction); and In re Rural/Metro Corp. Stockholders Litig. (Del.
Ch.) (Baron and co-counsel obtained nearly $110 million for shareholders against Royal Bank of Canada
Capital Markets LLC). In In re Del Monte Foods Co. S’holders Litig. (Del. Ch.), he exposed the unseemly
practice by investment bankers of participating on both sides of large merger and acquisition transactions
and ultimately secured an $89 million settlement for shareholders of Del Monte. Baron was one of the
lead attorneys representing about 75 public and private institutional investors that filed and settled
individual actions in In re WorldCom Sec. Litig. (S.D.N.Y.), where more than $657 million was recovered,
the largest opt-out (non-class) securities action in history. In In re Dollar Gen. Corp. S’holder Litig. (Tenn.
Cir. Ct., Davidson Cty.), Baron was lead trial counsel and helped to secure a settlement of up to $57
million in a common fund shortly before trial, and in Brown v. Brewer (C.D. Cal.), he secured $45 million
for shareholders of Intermix Corporation, relating to News Corp.’s acquisition of that company.
Formerly, Baron served as a Deputy District Attorney from 1990-1997 in Los Angeles County.


Education
B.A., University of Colorado at Boulder, 1987; J.D., University of San Diego School of Law, 1990

Honors / Awards
Fellow, Advisory Board, Litigation Counsel of America (LCA); Leading Lawyer in America, Lawdragon,
2011, 2017-2019; Litigation Star, Benchmark Litigation, 2016-2019; California Star, Benchmark Litigation,
2019; National Practice Area Star, Benchmark Litigation, 2019; State Litigation Star, Benchmark Litigation,
2019; Best Lawyer in America, Best Lawyers®, 2019; Super Lawyer, 2014-2016, 2018-2019; Winning
Litigator, The National Law Journal, 2018; Leading Lawyer, Chambers USA, 2016-2018; Local Litigation
Star, Benchmark Litigation, 2018; Leading Lawyer, The Legal 500, 2014-2018; Recommended Lawyer, The
Legal 500, 2017; Mergers & Acquisitions Trailblazer, The National Law Journal, 2015-2016; Litigator of the
Week, The American Lawyer, October 16, 2014; Attorney of the Year, California Lawyer, 2012; Litigator of
the Week, The American Lawyer, October 7, 2011; J.D., Cum Laude, University of San Diego School of Law,
1990




                                                                                   Robbins Geller Rudman & Dowd LLP | 36
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 52 of 104 PageID: 342
                                                                                  ATTORNEY BIOGRAPHIES


James E. Barz | Partner
James Barz is a partner at the Firm and manages the Firm’s Chicago office. He is a trial lawyer who has
tried 18 cases to verdict, a registered CPA, a former federal prosecutor, and has been an adjunct professor
at Northwestern University School of Law from 2008 to 2019, teaching courses on trial advocacy and class
action litigation. Barz has focused on representing investors in securities fraud class actions that have
resulted in recoveries of over $1 billion, including: HCA ($215 million, M.D. Tenn.); Motorola ($200
million, N.D. Ill.); Sprint ($131 million, D. Kan.); Psychiatric Solutions ($65 million, M.D. Tenn.); Dana Corp.
($64 million, N.D. Ohio); and Hospira($60 million, N.D. Ill.). He has been lead trial counsel in several of
these cases obtaining favorable settlements just days or weeks before trial and after obtaining denials of
summary judgment. Barz is currently representing investors in securities fraud litigation against Valeant
Pharmaceuticals Inc. (D.N.J.). Barz also handles whistleblower cases, including a successful settlement
in United States v. Signature Healthcare LLC (M.D. Tenn.) ($30 million), and antitrust cases, including
recently being appointed to the Plaintiffs’ Steering Committee in In re Dealer Management Systems Antitrust
Litigation (N.D. Ill.).

Before joining the Firm, Barz was a partner at Mayer Brown LLP from 2006 to 2011 and an associate
from 1998 to 2002. At Mayer Brown, Barz handled commercial litigation, internal investigations, and
antitrust cases. Barz was also active in their pro bono program where, in his first jury trial, he won an
acquittal on all charges and, in his first appeal, he obtained the reversal of a conviction based on the trial
judge having solicited a bribe from the defendant. From 2002 to 2006 he served as an Assistant United
States Attorney in Chicago, trying cases and supervising investigations involving public corruption,
financial frauds, tax offenses, money laundering, and drug and firearm offenses. He successfully obtained
a conviction against every defendant who went to trial.


Education
B.B.A., Loyola University Chicago, School of Business Administration, 1995; J.D., Northwestern
University School of Law, 1998

Honors / Awards
Super Lawyer, 2018-2019; Leading Lawyer, Law Bulletin Media, 2018; B.B.A., Summa Cum Laude, Loyola
University Chicago, School of Business Administration, 1995; J.D., Cum Laude, Northwestern University
School of Law, 1998




                                                                                 Robbins Geller Rudman & Dowd LLP | 37
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 53 of 104 PageID: 343
                                                                                ATTORNEY BIOGRAPHIES


Nathan W. Bear | Partner
Nate Bear is a partner in the Firm’s San Diego office. Bear advises institutional investors on a global
basis. His clients include Taft-Hartley funds, public and multi-employer pension funds, fund managers,
insurance companies and banks around the world. He counsels clients on securities fraud and corporate
governance, and frequently speaks at conferences worldwide. He has recovered over $1 billion for
investors, including In re Cardinal Health, Inc. Sec. Litig. ($600 million) and Jones v. Pfizer Inc. ($400
million). In addition to initiating securities fraud class actions in the United States, he possesses direct
experience in potential group actions in the United Kingdom, settlements in the European Union under
the Wet Collectieve Afwikkeling Massaschade (WCAM), the Dutch Collective Mass Claims Settlement Act,
as well as representative actions in Germany utilizing the Kapitalanlegermusterverfahrensgesetz
(KapMuG), the Capital Market Investors’ Model Proceeding Act. In Abu Dhabi Commercial Bank v. Morgan
Stanley & Co. Inc., Bear commenced a lawsuit resulting in the first major ruling upholding fraud
allegations against the chief credit rating agencies. That ruling led to the filing of a similar case, King
County, Washington v. IKB Deutsche Industriebank AG. These cases, arising from the fraudulent ratings of
bonds issued by the Cheyne and Rhinebridge structured investment vehicles, ultimately obtained
landmark settlements – on the eve of trial – from the major credit rating agencies and Morgan Stanley.
Bear maintained an active role in litigation at the heart of the worldwide financial crisis, and is currently
pursuing banks over their manipulation of LIBOR, FOREX and other benchmark rates.


Education
B.A., University of California at Berkeley, 1998; J.D., University of San Diego School of Law, 2006

Honors / Awards
Super Lawyer “Rising Star,” 2015-2016; “Outstanding Young Attorneys,” San Diego Daily Transcript, 2011




                                                                               Robbins Geller Rudman & Dowd LLP | 38
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 54 of 104 PageID: 344
                                                                                ATTORNEY BIOGRAPHIES


Alexandra S. Bernay | Partner
Xan Bernay is a partner in the Firm’s San Diego office, where she specializes in antitrust and unfair
competition class-action litigation. She has also worked on some of the Firm’s largest securities fraud class
actions, including the Enron litigation, which recovered an unprecedented $7.2 billion for investors.
Bernay currently serves as co-lead counsel in In re Payment Card Interchange Fee and Merchant Discount
Antitrust Litig., in which a settlement of up to $6.26 billion was recently preliminarily approved by the
Eastern District of New York. This case was brought on behalf of millions of U.S. merchants against Visa
and MasterCard and various card-issuing banks, challenging the way these companies set and collect tens
of billions of dollars annually in merchant fees. The settlement is believed to be the largest antitrust class
action settlement of all time.

Additionally, Bernay is involved in In re Remicade Antitrust Litig. pending in the Eastern District of
Pennsylvania – a large case involving anticompetitive conduct in the biosimilars market, where the Firm is
sole lead counsel for the end-payor plaintiffs. She is also part of the litigation team in In re Dealer Mgmt.
Sys. Antitrust Litig. (N.D. Ill.), which involves anticompetitive conduct related to dealer management
systems on behalf of auto dealerships across the country. Another representative case is Persian Gulf Inc.
v. BP West Coast Prods. LLC (S.D. Cal.), a massive case against the largest gas refiners in the world brought
by gasoline station owners who allege they were overcharged for gasoline in California as a result of
anticompetitive conduct. Bernay has also had experience in large consumer class actions, including In re
Checking Account Overdraft Litig., which case was brought on behalf of bank customers who were
overcharged for debit card transactions and resulted in more than $500 million in settlements with major
banks that manipulated customers’ debit transactions to maximize overdraft fees. She also helped try to
verdict a case against one of the world’s largest companies who was sued on behalf of consumers.


Education
B.A., Humboldt State University, 1997; J.D., University of San Diego School of Law, 2000

Honors / Awards
Litigator of the Week, Global Competition Review, October 1, 2014




                                                                                Robbins Geller Rudman & Dowd LLP | 39
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 55 of 104 PageID: 345
                                                                                     ATTORNEY BIOGRAPHIES


Erin W. Boardman | Partner
Erin Boardman is a partner in the Firm’s Melville office, where her practice focuses on representing
individual and institutional investors in class actions brought pursuant to the federal securities laws. She
has been involved in the prosecution of numerous securities class actions that have resulted in millions of
dollars in recoveries for defrauded investors, including: Medoff v. CVS Caremark Corp. (D.R.I.) ($48 million
recovery); Construction Laborers Pension Trust of Greater St. Louis v. Autoliv Inc. (S.D.N.Y.) ($22.5 million
recovery); In re Gildan Activewear Inc. Sec. Litig. (S.D.N.Y.) (resolved as part of a $22.5 million global
settlement); In re L.G. Phillips LCD Co., Ltd., Sec. Litig. (S.D.N.Y.) ($18 million recovery); In re Giant
Interactive Grp., Inc. Sec. Litig. (S.D.N.Y.) ($13 million recovery); In re Coventry HealthCare, Inc. Sec. Litig. (D.
Md.) ($10 million recovery); Lenartz v. American Superconductor Corp. (D. Mass.) ($10 million recovery);
Dudley v. Haub (D.N.J.) ($9 million recovery); Hildenbrand v. W Holding Co. (D.P.R.) ($8.75 million
recovery); In re Doral Financial Corp. Sec. Litig. (D.P.R.) ($7 million recovery); and Van Dongen v. CNinsure
Inc. (S.D.N.Y.) ($6.625 million recovery). During law school, Boardman served as Associate Managing
Editor of the Journal of Corporate, Financial and Commercial Law interned in the chambers of the Honorable
Kiyo A. Matsumoto in the United States District Court for the Eastern District of New York, and
represented individuals on a pro bono basis through the Workers’ Rights Clinic.


Education
B.A., State University of New York at Binghamton, 2003; J.D., Brooklyn Law School, 2007

Honors / Awards
Super Lawyer “Rising Star,” 2015-2018; B.A., Magna Cum Laude, State University of New York at
Binghamton, 2003



Douglas R. Britton | Partner
Doug Britton is a partner in the Firm’s San Diego office. His practice focuses on securities fraud and
corporate governance. Britton has been involved in settlements exceeding $1 billion and has secured
significant corporate governance enhancements to improve corporate functioning. Notable achievements
include In re WorldCom, Inc. Sec. & “ERISA” Litig., where he was one of the lead partners that represented
a number of opt-out institutional investors and secured an unprecedented recovery of $651 million; In re
SureBeam Corp. Sec. Litig., where he was the lead trial counsel and secured an impressive recovery of
$32.75 million; and In re Amazon.com, Inc. Sec. Litig., where he was one of the lead attorneys securing a
$27.5 million recovery for investors.


Education
B.B.A., Washburn University, 1991; J.D., Pepperdine University School of Law, 1996

Honors / Awards
J.D., Cum Laude, Pepperdine University School of Law, 1996




                                                                                     Robbins Geller Rudman & Dowd LLP | 40
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 56 of 104 PageID: 346
                                                                                   ATTORNEY BIOGRAPHIES


Luke O. Brooks | Partner
Luke Brooks is a partner in the Firm’s securities litigation practice group in the San Diego office. He
focuses primarily on securities fraud litigation on behalf of individual and institutional investors, including
state and municipal pension funds, Taft-Hartley funds, and private retirement and investment funds.
Brooks was on the trial team in Jaffe v. Household Int’l, Inc., a securities class action that obtained a record-
breaking $1.575 billion settlement after 14 years of litigation, including a six-week jury trial in 2009 that
resulted in a verdict for plaintiffs. Other prominent cases recently prosecuted by Brooks include Fort
Worth Employees’ Retirement Fund v. J.P. Morgan Chase & Co., in which plaintiffs recovered $388 million for
investors in J.P. Morgan residential mortgage-backed securities, and a pair of cases – Abu Dhabi Commercial
Bank v. Morgan Stanley & Co. Inc. (“Cheyne”) and King County, Washington, et al. v. IKB Deutsche
Industriebank AG (“Rhinebridge”) – in which plaintiffs obtained a settlement, on the eve of trial in Cheyne,
from the major credit rating agencies and Morgan Stanley arising out of the fraudulent ratings of bonds
issued by the Cheyne and Rhinebridge structured investment vehicles.


Education
B.A., University of Massachusetts at Amherst, 1997; J.D., University of San Francisco, 2000

Honors / Awards
California Star, Benchmark Litigation, 2019; State Litigation Star, Benchmark Litigation, 2019; Local
Litigation Star, Benchmark Litigation, 2017-2018; Recommended Lawyer, The Legal 500, 2017-2018;
Member, University of San Francisco Law Review, University of San Francisco



Spencer A. Burkholz | Partner
Spence Burkholz is a partner in the Firm’s San Diego office and a member of the Firm’s Executive and
Management Committees. He has 21 years of experience in prosecuting securities class actions and
private actions on behalf of large institutional investors. Burkholz was one of the lead trial attorneys in
Jaffe v. Household Int’l, Inc., a securities class action that obtained a record-breaking $1.575 billion
settlement after 14 years of litigation, including a six-week jury trial in 2009 that resulted in a verdict for
plaintiffs. Burkholz has also recovered billions of dollars for injured shareholders in cases such as
Enron ($7.2 billion), WorldCom ($657 million), Countrywide ($500 million) and Qwest ($445 million). He is
currently representing large institutional investors in actions involving the credit crisis.


Education
B.A., Clark University, 1985; J.D., University of Virginia School of Law, 1989

Honors / Awards
Leading Lawyer in America, Lawdragon, 2018-2019; Top 100 Trial Lawyer, Benchmark Litigation,
2018-2019; Top 20 Trial Lawyer in California, Benchmark Litigation, 2019; California Star, Benchmark
Litigation, 2019; State Litigation Star, Benchmark Litigation, 2019; Super Lawyer, 2015-2016, 2019; Best
Lawyer in America, Best Lawyers®, 2018-2019; Top Lawyer in San Diego, San Diego Magazine, 2013-2019;
Plaintiff Attorney of the Year, Benchmark Litigation, 2018; Local Litigation Star, Benchmark Litigation,
2015-2018; Recommended Lawyer, The Legal 500, 2017-2018; B.A., Cum Laude, Clark University, 1985;
Phi Beta Kappa, Clark University, 1985




                                                                                  Robbins Geller Rudman & Dowd LLP | 41
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 57 of 104 PageID: 347
                                                                                    ATTORNEY BIOGRAPHIES


Michael G. Capeci | Partner
Michael Capeci is a partner in Robbins Geller Rudman & Dowd LLP’s Melville office. His practice focuses
on prosecuting complex securities and breach of fiduciary duty class actions, as well as shareholder
derivative lawsuits.

Throughout his tenure with the Firm, Capeci has played an integral role in cases such as: Carpenters
Pension Trust Fund of St. Louis v. Barclays PLC; City of Pontiac General Employees’ Retirement System v. Lockheed
Martin Corporation; Plumbers and Pipefitters Local Union No. 630 Pension-Annuity Trust Fund v. Arbitron
Inc.; Billhofer v. Flamel Technologies, S.A.; In re Virgin Media Inc. Shareholders Litigation; and Allen v. El Paso
Pipeline GP Company, L.L.C. Most recently, he was on the litigation team responsible for recovering $50
million in litigation against BHP Billiton, an Australian-based mining company accused of failing to
disclose significant safety problems at the Fundão iron-ore dam, in Brazil.


Education
B.S., Villanova University, 2007; J.D., Hofstra University School of Law, 2010

Honors / Awards
Super Lawyer “Rising Star,” 2014-2018; J.D., Cum Laude, Hofstra University School of Law, 2010



Brian E. Cochran | Partner
Brian Cochran is a partner in the Firm’s San Diego and Chicago offices. He focuses his practice on
complex securities and shareholder derivative litigation. In particular, Cochran specializes in case
investigation and initiation, and lead plaintiff issues arising under the Private Securities Litigation Reform
Act of 1995. He was a member of the litigation team that obtained a $65 million recovery in Garden City
Emps.’ Ret. Sys. v. Psychiatric Solutions, Inc., the third largest securities recovery ever in the Middle District
of Tennessee and the largest in more than a decade.

Most recently, Cochran was a member of the litigation team that secured a historic recovery on behalf of
Trump University students in two class actions against President Donald J. Trump. The settlement
provides $25 million to approximately 7,000 consumers. This result means individual class members are
eligible for upwards of $35,000 in restitution. He represented the class on a pro bono basis. In addition,
Cochran developed a groundbreaking securities fraud lawsuit against Fifth Street Finance and its external
asset manager, which led to over $14 million in settlements, significant corporate reforms and a follow-on
SEC investigation. Cochran has also helped secure class certification and/or successfully opposed a
motion to dismiss in class action litigation against several prominent corporate defendants, including
Goldman Sachs, Big Lots and Scotts Miracle-Gro.


Education
A.B., Princeton University, 2006; J.D., University of California at Berkeley School of Law, Boalt Hall,
2012

Honors / Awards
A.B., With Honors, Princeton University, 2006; J.D., Order of the Coif, University of California at
Berkeley School of Law, Boalt Hall, 2012



                                                                                   Robbins Geller Rudman & Dowd LLP | 42
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 58 of 104 PageID: 348
                                                                                  ATTORNEY BIOGRAPHIES


Susannah R. Conn | Partner
Susannah Conn is a partner in the Firm’s San Diego office, where her practice focuses on complex
securities litigation. Since joining the Firm, Conn has participated in the prosecution of several cases that
have resulted in substantial recoveries for investors, including Alaska Elec. Pension Fund v. Pharmacia
Corp., City of Livonia Emps.’ Ret. Sys. v. Wyeth and In re Sanofi-Aventis Sec. Litig. Most recently, she was a
member of the Firm’s trial team in Hsu v. Puma Biotechnology, Inc., No. SACV15-0865 (C.D. Cal.), a
securities fraud class action that resulted in a verdict in favor of investors after a two-week jury trial.


Education
B.A., University of Wyoming, 1995; J.D., California Western School of Law, 1999

Honors / Awards
J.D., Magna Cum Laude, California Western School of Law, 1999; Executive Lead Articles Editor, California
Western Law Review, California Western School of Law; B.A., Cum Laude, University of Wyoming, 1995;
Outstanding Graduate Award, University of Wyoming



Joseph D. Daley | Partner
Joseph Daley is a partner in the Firm’s San Diego office, serves on the Firm’s Securities Hiring
Committee, and is a member of the Firm’s Appellate Practice Group. Precedents include: City of
Providence v. Bats Glob. Mkts., Inc., 878 F.3d 36 (2d Cir. 2017); DeJulius v. New Eng. Health Care Emps.
Pension Fund, 429 F.3d 935 (10th Cir. 2005); Frank v. Dana Corp. (“Dana I”), 547 F.3d 564 (6th Cir. 2008);
Frank v. Dana Corp. (“Dana II”), 646 F.3d 954 (6th Cir. 2011); Freidus v. Barclays Bank Plc, 734 F.3d 132 (2d
Cir. 2013); In re HealthSouth Corp. Sec. Litig., 334 F. App’x 248 (11th Cir. 2009); In re Merck & Co. Sec.,
Derivative & ERISA Litig., 493 F.3d 393 (3d Cir. 2007); In re Quality Sys., Inc. Sec. Litig., 865 F.3d 1130 (9th
Cir. 2017); In re Qwest Commc’ns Int’l, 450 F.3d 1179 (10th Cir. 2006); Luther v. Countrywide Home Loans
Servicing LP, 533 F.3d 1031 (9th Cir. 2008); NECA-IBEW Health & Welfare Fund v. Goldman Sachs & Co.,
693 F.3d 145 (2d Cir. 2012); Rosenbloom v. Pyott (“Allergan”), 765 F.3d 1137 (9th Cir. 2014); Silverman v.
Motorola Solutions, Inc., 739 F.3d 956 (7th Cir. 2013); Siracusano v. Matrixx Initiatives, Inc., 585 F.3d 1167
(9th Cir. 2009), aff’d, 563 U.S. 27 (2011); and Southland Sec. Corp. v. INSpire Ins. Solutions Inc., 365 F.3d
353 (5th Cir. 2004). Daley is admitted to practice before the U.S. Supreme Court, as well as before 12
U.S. Courts of Appeals around the nation.


Education
B.S., Jacksonville University, 1981; J.D., University of San Diego School of Law, 1996

Honors / Awards
Super Lawyer, 2011-2012, 2014-2018; Appellate Moot Court Board, Order of the Barristers, University of
San Diego School of Law; Best Advocate Award (Traynore Constitutional Law Moot Court Competition),
First Place and Best Briefs (Alumni Torts Moot Court Competition and USD Jessup International Law
Moot Court Competition)




                                                                                 Robbins Geller Rudman & Dowd LLP | 43
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 59 of 104 PageID: 349
                                                                              ATTORNEY BIOGRAPHIES


Patrick W. Daniels | Partner
Patrick Daniels is a founding and managing partner in the Firm’s San Diego office. He is widely
recognized as a leading corporate governance and investor advocate. The Daily Journal, the leading legal
publisher in California, named him one of the 20 most influential lawyers in California under 40 years of
age. Additionally, the Yale School of Management’s Millstein Center for Corporate Governance and
Performance awarded Daniels its “Rising Star of Corporate Governance” honor for his outstanding
leadership in shareholder advocacy and activism. Daniels counsels private and state government pension
funds, central banks and fund managers in the United States, Australia, United Arab Emirates, United
Kingdom, the Netherlands, and other countries within the European Union on issues related to corporate
fraud in the United States securities markets and on “best practices” in the corporate governance of
publicly traded companies. Daniels has represented dozens of institutional investors in some of the
largest and most significant shareholder actions, including Enron, WorldCom, AOL Time Warner, BP, Pfizer,
Countrywide, Petrobras and Volkswagen, to name just a few. In the wake of the financial crisis, he
represented dozens of investors in structured investment products in ground-breaking actions against the
ratings agencies and Wall Street banks that packaged and sold supposedly highly rated shoddy securities
to institutional investors all around the world.


Education
B.A., University of California, Berkeley, 1993; J.D., University of San Diego School of Law, 1997

Honors / Awards
One of the Most 20 Most Influential Lawyers in the State of California Under 40 Years of Age, Daily
Journal; Rising Star of Corporate Governance, Yale School of Management’s Milstein Center for
Corporate Governance & Performance; B.A., Cum Laude, University of California, Berkeley, 1993




                                                                             Robbins Geller Rudman & Dowd LLP | 44
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 60 of 104 PageID: 350
                                                                                    ATTORNEY BIOGRAPHIES


Stuart A. Davidson | Partner
Stuart Davidson is a partner in the Firm’s Boca Raton office. His practice focuses on complex consumer
class actions, including cases involving deceptive and unfair trade practices, privacy and data breach
issues, and antitrust violations. Davidson served as class counsel in one of the earliest privacy cases, Kehoe
v. Fidelity Federal Bank & Trust, where he represented half-a-million Florida drivers against a national bank
for purchasing their private information from the state department of motor vehicles for marketing
purposes, in violation of the Driver’s Privacy Protection Act. His efforts resulted in a seminal privacy
decision on damages by the Eleventh Circuit, 421 F.3d 1209 (11th Cir. 2005), cert. denied, 547 U.S. 1051
(2006), and after years of hard-fought litigation, including an appeal to the United States Supreme Court,
he was able to obtain a $50 million recovery for the class. He was also integral in obtaining a settlement
valued at $15 million in In re Sony Gaming Networks & Customer Data Security Breach Litigation, concerning
claims related to the massive data breach of Sony’s PlayStation Network, and currently serves as a
member of the Plaintiffs’ Executive Committee in In re Yahoo! Inc. Customer Data Security Breach Litigation in
the Northern District of California regarding the largest data breach in history. Davidson is actively
involved in In re Facebook Biometric Information Privacy Litigation, concerning Facebook’s alleged privacy
violations through its collection of user’s biometric identifiers without informed consent, both cutting-
edge nationwide privacy consumer class actions in California.

Most recently, Davidson was appointed to the Plaintiffs’ Steering Committee in In re Intel Corp. CPU
Marketing, Sales Practices and Products Liability Litigation, which concerns serious security vulnerabilities –
known as “Spectre” and “Meltdown” – that infect nearly all of Intel’s x86 processors manufactured and sold
since 1995, the patching of which results in processing speed degradation of the impacted computer,
server or mobile device. Davidson also currently serves as co-lead counsel for hundreds of retired NHL
players in In re NHL Players’ Concussion Injury Litigation in the District of Minnesota, and is spearheading
several aspects of In re EpiPen (Epinephrine Injection, USP) Marketing, Sales Practices and Antitrust Litigation in
the District of Kansas, a case involving the illegal monopolization of the epinephrine auto-injector market,
which allowed the prices of the life-saving EpiPen to rise over 600% in 9 years, and where Robbins Geller
named partner Paul J. Geller was appointed co-lead counsel.

Davidson is a former lead assistant public defender in the Felony Division of the Broward County, Florida
Public Defender’s Office. During his tenure at the Public Defender’s Office, he tried over 30 jury trials,
conducted hundreds of depositions, handled numerous evidentiary hearings, engaged in extensive
motion practice, and defended individuals charged with major crimes ranging from third-degree felonies
to life and capital felonies.


Education
B.A., State University of New York at Geneseo, 1993; J.D., Nova Southeastern University Shepard
Broad College of Law, 1996

Honors / Awards
J.D., Summa Cum Laude, Nova Southeastern University Shepard Broad College of Law, 1996; Associate
Editor, Nova Law Review, Book Awards in Trial Advocacy, Criminal Pretrial Practice and International
Law




                                                                                   Robbins Geller Rudman & Dowd LLP | 45
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 61 of 104 PageID: 351
                                                                                   ATTORNEY BIOGRAPHIES


Jason C. Davis | Partner
Jason Davis is a partner in the Firm’s San Francisco office where he practices securities class actions and
complex litigation involving equities, fixed-income, synthetic and structured securities issued in public
and private transactions. Davis was on the trial team in Jaffe v. Household Int’l, Inc., a securities class action
that obtained a record-breaking $1.575 billion settlement after 14 years of litigation, including a six-week
jury trial in 2009 that resulted in a verdict for plaintiffs. Most recently, he was part of the litigation team
in Luna v. Marvell Tech. Grp., Ltd., resulting in a $72.5 million settlement that represents approximately
24% to 50% of the best estimate of classwide damages suffered by investors.

Prior to joining the Firm, Davis focused on cross-border transactions, mergers and acquisitions at
Cravath, Swaine and Moore LLP in New York.


Education
B.A., Syracuse University, 1998; J.D., University of California at Berkeley, Boalt Hall School of Law, 2002

Honors / Awards
B.A., Summa Cum Laude, Syracuse University, 1998; International Relations Scholar of the year, Syracuse
University; Teaching fellow, examination awards, Moot court award, University of California at Berkeley,
Boalt Hall School of Law




                                                                                   Robbins Geller Rudman & Dowd LLP | 46
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 62 of 104 PageID: 352
                                                                                 ATTORNEY BIOGRAPHIES


Mark J. Dearman | Partner
Mark Dearman is a partner in the Firm’s Boca Raton office, where his practice focuses on consumer
fraud, securities fraud, mass torts, antitrust, whistleblower and corporate takeover litigation. Dearman,
along with other Robbins Geller attorneys, is currently leading the effort on behalf of cities and counties
around the country in In re National Prescription Opiate Litigation. He was also recently appointed as the
Chair of the Plaintiffs’ Executive Committee in In re Apple Inc. Device Performance Litigation and was
appointed to the Plaintiffs’ Executive Committee in In re FieldTurf Artificial Turf Mktg. Practices
Litig., which alleges that FieldTurf USA Inc. and its related companies sold defective synthetic turf for use
in athletic fields. His other recent representative cases include: In re NHL Players’ Concussion Injury Litig.,
2015 U.S. Dist. LEXIS 38755 (D. Minn. 2015); In re Sony Gaming Networks & Customer Data Sec. Breach
Litig., 903 F. Supp. 2d 942 (S.D. Cal. 2012); In re Volkswagen “Clean Diesel” Mktg. Sales Practice, & Prods.
Liab. Litig., 2016 U.S. Dist. LEXIS 1357 (N.D. Cal. 2016); In re Ford Fusion & C-Max Fuel Econ. Litig., 2015
U.S. Dist. LEXIS 155383 (S.D.N.Y. 2015); Looper v. FCA US LLC, No. 5:14-cv-00700 (C.D. Cal.); In re
Aluminum Warehousing Antitrust Litig., 95 F. Supp. 3d 419 (S.D.N.Y. 2015), aff’d, 833 F.3d 151 (2d Cir.
2016); In re Liquid Aluminum Sulfate Antitrust Litig., No. 16-md-2687 (D.N.J.); In re Winn-Dixie Stores, Inc.
S’holder Litig., No. 16-2011-CA-010616 (Fla. 4th Jud. Cir. Ct., Duval Cty.); Gemelas v. Dannon Co. Inc., No.
1:08-cv-00236 (N.D. Ohio); and In re AuthenTec, Inc. S’holder Litig., No. 05-2012-CA-57589 (Fla. 18th Jud.
Cir. Ct., Brevard Cty.). Prior to joining the Firm, he founded Dearman & Gerson, where he defended
Fortune 500 companies, with an emphasis on complex commercial litigation, consumer claims, and mass
torts (products liability and personal injury), and has obtained extensive jury trial experience throughout
the United States. Having represented defendants for so many years before joining the Firm, Dearman
has a unique perspective that enables him to represent clients effectively.


Education
B.A., University of Florida, 1990; J.D., Nova Southeastern University, 1993

Honors / Awards
AV rated by Martindale-Hubbell; Super Lawyer, 2014-2018; In top 1.5% of Florida Civil Trial Lawyers
in Florida Trend’s Florida Legal Elite, 2006, 2004




                                                                                 Robbins Geller Rudman & Dowd LLP | 47
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 63 of 104 PageID: 353
                                                                              ATTORNEY BIOGRAPHIES


Kathleen B. Douglas | Partner
Kathleen Douglas is a partner in Robbins Geller Rudman & Dowd LLP’s Boca Raton office. She focuses
her practice on securities fraud class actions and consumer fraud.

Douglas was a member of the litigation team in In re UnitedHealth Grp. Inc. PSLRA Litig., achieving a
substantial $925 million settlement. In addition to the monetary recovery, UnitedHealth also made
critical changes to a number of its corporate governance policies, including electing a shareholder-
nominated member to the company’s Board of Directors. Douglas also worked on Nieman v. Duke Energy
Corp. ($146.25 million recovery), which is the largest recovery in North Carolina for a case involving
securities fraud, and one of the five largest recoveries in the Fourth Circuit. She also worked on the R.H.
Donnelley case, obtaining a $25 million settlement, and the 21st Century case, resulting in a $2.2 million
recovery.

Douglas has served as class counsel in several class actions brought on behalf of Florida emergency room
physicians. These cases were against some of the nation's largest Health Maintenance Organizations and
settled for substantial increases in reimbursement rates and millions of dollars in past damages for the
class.


Education
B.S., Georgetown University, 2004; J.D., University of Miami School of Law, 2007

Honors / Awards
Super Lawyer “Rising Star” in the field of Class Actions, 2012-2017; B.S., Cum Laude, Georgetown
University, 2004




                                                                              Robbins Geller Rudman & Dowd LLP | 48
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 64 of 104 PageID: 354
                                                                                ATTORNEY BIOGRAPHIES


Travis E. Downs III | Partner
Travis Downs is a partner in the Firm’s San Diego office. His areas of expertise include prosecution of
shareholder and securities litigation, including complex shareholder derivative actions. Downs led a team
of lawyers who successfully prosecuted over 65 stock option backdating derivative actions in federal and
state courts across the country, resulting in hundreds of millions in financial givebacks for the plaintiffs
and extensive corporate governance enhancements, including annual directors elections, majority voting
for directors and shareholder nomination of directors. Notable cases include: In re Community Health Sys.,
Inc. S'holder Derivative Litig. ($60 million in financial relief and unprecedented corporate governance
reforms); In re Marvell Tech. Grp. Ltd. Derivative Litig. ($54 million in financial relief and extensive
corporate governance enhancements); In re McAfee, Inc. Derivative Litig. ($30 million in financial relief and
extensive corporate governance enhancements); In re Affiliated Computer Servs. Derivative Litig. ($30 million
in financial relief and extensive corporate governance enhancements); In re KB Home S’holder Derivative
Litig. ($30 million in financial relief and extensive corporate governance enhancements); In re Juniper
Networks Derivative Litig. ($22.7 million in financial relief and extensive corporate governance
enhancements); In re Nvidia Corp. Derivative Litig. ($15 million in financial relief and extensive corporate
governance enhancements); and City of Pontiac Gen. Emps.’ Ret. Sys. v. Langone (achieving landmark
corporate governance reforms for investors).

He was also part of the litigation team that obtained a $67 million settlement in City of Westland Police &
Fire Ret. Sys. v. Stumpf, a shareholder derivative action alleging that Wells Fargo participated in the mass-
processing of home foreclosure documents by engaging in widespread robo-signing, and a $250 million
settlement in In re Google, Inc. Derivative Litig., an action alleging that Google facilitated in the improper
advertising of prescription drugs. Downs is a frequent speaker at conferences and seminars and has
lectured on a variety of topics related to shareholder derivative and class action litigation.


Education
B.A., Whitworth University, 1985; J.D., University of Washington School of Law, 1990

Honors / Awards
Best Lawyer in America, Best Lawyers®, 2018-2019; Top Lawyer in San Diego, San Diego Magazine,
2013-2019; Board of Trustees, Whitworth University; Super Lawyer, 2008; B.A., Honors, Whitworth
University, 1985




                                                                                Robbins Geller Rudman & Dowd LLP | 49
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 65 of 104 PageID: 355
                                                                                  ATTORNEY BIOGRAPHIES


Daniel S. Drosman | Partner
Dan Drosman is a partner in the Firm’s San Diego office and a member of the Firm’s Management
Committee. He focuses his practice on securities fraud and other complex civil litigation and has obtained
significant recoveries for investors in cases such as Morgan Stanley, Cisco Systems, Coca-Cola, Petco, PMI and
America West. Drosman served as one of the lead trial attorneys in Jaffe v. Household Int’l, Inc. in the
Northern District of Illinois, a securities class action that obtained a record-breaking $1.575 billion
settlement after 14 years of litigation, including a six-week jury trial in 2009 that resulted in a verdict for
plaintiffs. Drosman also led a group of attorneys prosecuting fraud claims against the credit rating
agencies, where he was distinguished as one of the few plaintiffs’ counsel to overcome the credit rating
agencies’ motions to dismiss.

Prior to joining the Firm, Drosman served as an Assistant District Attorney for the Manhattan District
Attorney’s Office, and an Assistant United States Attorney in the Southern District of California, where he
investigated and prosecuted violations of the federal narcotics, immigration, and official corruption law.


Education
B.A., Reed College, 1990; J.D., Harvard Law School, 1993

Honors / Awards
Best Lawyer in America, Best Lawyers®, 2019; Leading Lawyer in America, Lawdragon, 2018-2019; Super
Lawyer, 2017-2019; Recommended Lawyer, The Legal 500, 2017-2018; Top 100 Lawyer, Daily Journal,
2017; Department of Justice Special Achievement Award, Sustained Superior Performance of Duty; B.A.,
Honors, Reed College, 1990; Phi Beta Kappa, Reed College, 1990



Thomas E. Egler | Partner
Tom Egler is a partner in the Firm’s San Diego office and focuses his practice on representing clients in
major complex, multidistrict litigations, such as Lehman Brothers, Countrywide Mortgage Backed
Securities, WorldCom, AOL Time Warner and Qwest. He has represented institutional investors both as
plaintiffs in individual actions and as lead plaintiffs in class actions. Prior to joining the Firm, Egler was a
law clerk to the Honorable Donald E. Ziegler, Chief Judge, United States District Court, Western District
of Pennsylvania.


Education
B.A., Northwestern University, 1989; J.D., The Catholic University of America, Columbus School of Law,
1995

Honors / Awards
Super Lawyer, 2017-2018; Associate Editor, the Catholic University Law Review




                                                                                 Robbins Geller Rudman & Dowd LLP | 50
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 66 of 104 PageID: 356
                                                                             ATTORNEY BIOGRAPHIES


Alan I. Ellman | Partner
Alan Ellman is a partner in the Firm’s Melville office, where he concentrates his practice on prosecuting
complex securities fraud cases on behalf of institutional investors. Most recently, Ellman was on the team
of Robbins Geller attorneys who obtained a $34.5 million recovery in Patel v. L-3 Communications Holdings,
Inc., which represents a high percentage of damages that plaintiffs could reasonably expect to be
recovered at trial and is more than eight times higher than the average settlement of cases with
comparable investor losses. He was also on the team of attorneys who recovered in excess of $34 million
for investors in In re OSG Sec. Litig., which represented an outsized recovery of 93% of bond purchasers’
damages and 28% of stock purchasers’ damages. The creatively structured settlement included more than
$15 million paid by a bankrupt entity. In 2006, Ellman received a Volunteer and Leadership Award from
Housing Conservation Coordinators (HCC) for his pro bono service defending a client in Housing Court
against a non-payment action, arguing an appeal before the Appellate Term, and staffing HCC’s legal
clinic. He also successfully appealed a pro bono client’s criminal sentence before the Appellate Division.


Education
B.S., B.A., State University of New York at Binghamton, 1999; J.D., Georgetown University Law Center,
2003

Honors / Awards
Super Lawyer, 2017-2018; Super Lawyer “Rising Star,” 2014-2015; B.S., B.A., Cum Laude, State
University of New York at Binghamton, 1999




                                                                             Robbins Geller Rudman & Dowd LLP | 51
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 67 of 104 PageID: 357
                                                                                   ATTORNEY BIOGRAPHIES


Jason A. Forge | Partner
Jason Forge is a partner in the Firm’s San Diego office. He specializes in complex investigations, litigation
and trials. As a federal prosecutor and private practitioner, Forge has conducted and supervised scores of
jury and bench trials in federal and state courts, including the month-long trial of a defense contractor
who conspired with Congressman Randy “Duke” Cunningham in the largest bribery scheme in
congressional history. He recently obtained preliminary approval of a $160 million recovery in the first
securities fraud case against Wal-Mart Stores, Inc. in City of Pontiac General Employees’ Retirement System v.
Wal-Mart Stores, Inc. Most recently, Forge was a member of the Firm’s trial team in Hsu v. Puma
Biotechnology, Inc., a securities fraud class action that resulted in a verdict in favor of investors after a two-
week jury trial.

Forge was a key member of the litigation team that secured a historic recovery on behalf of Trump
University students in two class actions against President Donald J. Trump. The settlement refunds over
90% of the money thousands of students paid to “enroll” in Trump University. He represented the class
on a pro bono basis. Forge has also successfully defeated motions to dismiss and obtained class
certification against several prominent defendants, including the first federal RICO case againstScotts
Miracle-Gro. He was a member of the litigation team that obtained a $125 million settlement in In re
LendingClub Securities Litigation, a settlement that ranks among the top ten largest securities recoveries ever
in the Northern District of California.

In a case against another prominent defendant, Pfizer Inc., Forge led an investigation that uncovered key
documents that Pfizer had not produced in discovery. Although fact discovery in the case had already
closed, the district judge ruled that the documents had been improperly withheld and ordered that
discovery be reopened, including reopening the depositions of Pfizer’s former CEO, CFO and General
Counsel. Less than six months after completing these depositions, Pfizer settled the case for $400
million. Forge has also taught trial practice techniques on local and national levels, and has written and
argued many state and federal appeals, including an en banc argument in the Ninth Circuit. He also
teaches White Collar Crime at the University of San Diego School of Law.


Education
B.B.A., The University of Michigan Ross School of Business, 1990; J.D., The University of Michigan Law
School, 1993

Honors / Awards
Best Lawyer in America, Best Lawyers®, 2019; Plaintiffs’ Lawyer Trailblazer, The National Law Journal,
2018; Top 100 Lawyer, Daily Journal, 2017; Litigator of the Year, Our City San Diego, 2017; Two-time
recipient of one of Department of Justice’s highest awards: Director’s Award for Superior Performance by
Litigation Team; numerous commendations from Federal Bureau of Investigation (including
commendation from FBI Director Robert Mueller III), Internal Revenue Service, and Defense Criminal
Investigative Service; J.D., Magna Cum Laude, Order of the Coif, The University of Michigan Law School,
1993; B.B.A., High Distinction, The University of Michigan Ross School of Business, 1990




                                                                                   Robbins Geller Rudman & Dowd LLP | 52
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 68 of 104 PageID: 358
                                                                                ATTORNEY BIOGRAPHIES


Paul J. Geller | Partner
Paul Geller, managing partner of Robbins Geller Rudman & Dowd LLP’s Boca Raton, Florida office, is a
founding partner of the Firm, a member of its Executive and Management Committees and head of the
Firm’s Consumer Practice Group. Geller’s 25 years of litigation experience is broad, and he has handled
cases in each of the Firm’s practice areas. Notably, before devoting his practice to the representation of
consumers and investors, he defended companies in high-stakes class action litigation, providing him an
invaluable perspective. Geller has tried bench and jury trials on both the plaintiffs’ and defendants’ sides,
and has argued before numerous state, federal and appellate courts throughout the country.

Geller was recently selected to serve in a leadership position on behalf of governmental entities and other
plaintiffs in the sprawling litigation concerning the nationwide prescription opioid epidemic. In
reporting on the selection of the lawyers to lead the case, The National Law Journal reported that Geller
and “[t]he team reads like a ‘Who’s Who’ in mass torts.” Geller was also part of the leadership team
representing consumers in the massive Volkswagen “Clean Diesel” Emissions case. The San Francisco legal
newspaper The Recorder labeled Geller and the group that was appointed in that case, which settled for
more than $17 billion, a “class action dream team.”

Geller is also currently serving as Co-Lead Counsel in In re EpiPen (Epinephrine Injection, USP) Mktg., Sales
Practices & Antitrust Litig., a nationwide class action that alleges that pharmaceutical company Mylan N.V.
and others engaged in anticompetitive and unfair business conduct in its sale and marketing of the
EpiPen Auto-Injector device.

Some of Geller’s other recent noteworthy successes include a $265 million recovery against Massey
Energy in In re Massey Energy Co. Sec. Litig., in which Massey was found accountable for a tragic explosion
at the Upper Big Branch mine in Raleigh County, West Virginia. Geller also secured a $146.25 million
recovery against Duke Energy in Nieman v. Duke Energy Corp., the largest recovery in North Carolina for a
case involving securities fraud, and one of the five largest recoveries in the Fourth Circuit.


Education
B.S., University of Florida, 1990; J.D., Emory University School of Law, 1993

Honors / Awards
Best Lawyer in America, Best Lawyers®, 2017-2019; Rated AV by Martindale-Hubbell; Fellow, Litigation
Counsel of America (LCA) Proven Trial Lawyers; Leading Lawyer in America, Lawdragon, 2006-2007,
2009-2019; Super Lawyer, 2007-2018; Plaintiffs’ Lawyer Trailblazer, The National Law Journal, 2018;
Lawyer of the Year, Best Lawyers®, 2018; Attorney of the Month, Attorney At Law, 2017; Featured in
“Lawyer Limelight” series, Lawdragon, 2017; Recommended Lawyer, The Legal 500, 2016; Top Rated
Lawyer, South Florida’s Legal Leaders, Miami Herald, 2015; Litigation Star, Benchmark Litigation, 2013;
“Legal Elite,” Florida Trend Magazine; One of “Florida’s Most Effective Lawyers,” American Law Media, One
of Florida’s top lawyers in South Florida Business Journal, One of the Nation’s Top “40 Under 40,” The
National Law Journal; One of Florida’s Top Lawyers, Law & Politics; Editor, Emory Law Journal; Order of
the Coif, Emory University School of Law




                                                                               Robbins Geller Rudman & Dowd LLP | 53
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 69 of 104 PageID: 359
                                                                                   ATTORNEY BIOGRAPHIES


Christopher C. Gold | Partner
Christopher Gold is a partner in the Firm’s Boca Raton office. His practice focuses on merger and
acquisition, securities fraud, and consumer fraud litigation.

Gold is licensed to practice in Florida at both the state and the federal level and has worked on a number
of notable cases, including: In re Sony Gaming Networks & Customer Data Sec. Breach Litig. (S.D. Cal.),
involving the massive data breach of Sony’s PlayStation Network in 2011, which settled for benefits valued
at $15 million; In re Winn-Dixie Stores, Inc. S’holder Litig. (Fla. 4th Cir. Ct.), which recovered $9 million for
former Winn-Dixie shareholders following the corporate buyout by BI-LO, the then-largest merger and
acquisition recovery in Florida history; In re AuthenTec, Inc. S’holder Litig. (Fla. 18th Cir. Ct.), which settled
for $10 million (a new Florida record) on behalf of the former shareholders of AuthenTec following a
buyout by Apple, which incorporated AuthenTec’s fingerprint technology into the Apple iPhone; and
Boland v. Gerdau S.A., et al. (S.D.N.Y.), which settled for $15 million.


Education
B.S., Lynn University, 2006; J.D., DePaul University College of Law, 2010



Jonah H. Goldstein | Partner
Jonah Goldstein is a partner in the Firm’s San Diego office and is responsible for prosecuting complex
securities cases and obtaining recoveries for investors. He also represents corporate whistleblowers who
report violations of the securities laws. Goldstein has achieved significant settlements on behalf of
investors including in In re HealthSouth Sec. Litig. (over $670 million recovered against HealthSouth, UBS
and Ernst & Young), In re Cisco Sec. Litig. (approximately $100 million), and Marcus v. J.C. Penney
Company, Inc. ($97.5 million recovery). Goldstein also served on the Firm’s trial team in In re AT&T Corp.
Sec. Litig., MDL No. 1399 (D.N.J.), which settled after two weeks of trial for $100 million, and aided in the
$65 million recovery in Garden City Emps.’ Ret. Sys. v. Psychiatric Solutions, Inc., the third largest securities
recovery ever in the Middle District of Tennessee and the largest in more than a decade. Most recently,
he was part of the litigation team in Luna v. Marvell Tech. Grp., Ltd., resulting in a $72.5 million settlement
that represents approximately 24% to 50% of the best estimate of classwide damages suffered by
investors. Prior to joining the Firm, Goldstein served as a law clerk for the Honorable William H.
Erickson on the Colorado Supreme Court and as an Assistant United States Attorney for the Southern
District of California, where he tried numerous cases and briefed and argued appeals before the Ninth
Circuit Court of Appeals.


Education
B.A., Duke University, 1991; J.D., University of Denver College of Law, 1995

Honors / Awards
Recommended Lawyer, The Legal 500, 2018; Comments Editor, University of Denver Law Review, University
of Denver College of Law




                                                                                   Robbins Geller Rudman & Dowd LLP | 54
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 70 of 104 PageID: 360
                                                                               ATTORNEY BIOGRAPHIES


Benny C. Goodman III | Partner
Benny Goodman is a partner in the Firm’s San Diego office. He primarily represents plaintiffs in
shareholder actions on behalf of aggrieved corporations. Goodman has recovered hundreds of millions of
dollars in shareholder derivative actions pending in state and federal courts across the nation. Most
recently, he led a team of lawyers in litigation brought on behalf of Community Health Systems, Inc.,
resulting in a $60 million payment to the company, the largest recovery in a shareholder derivative action
in Tennessee and the Sixth Circuit, as well as best in class value enhancing corporate governance reforms
that included two shareholder nominated directors to the Community Health Board of Directors.

Similarly, Goodman recovered a $25 million payment to Lumber Liquidators and numerous corporate
governance reforms, including a shareholder nominated director, in In re Lumber Liquidators Holdings, Inc.
S'holder Derivative Litig. In In re Google Inc. S'holder Derivative Litig., Goodman achieved groundbreaking
corporate governance reforms designed to mitigate regulatory and legal compliance risk associated with
online pharmaceutical advertising, including among other things, the creation of a $250 million fund to
help combat rogue pharmacies from improperly selling drugs online.


Education
B.S., Arizona State University, 1994; J.D., University of San Diego School of Law, 2000

Honors / Awards
Super Lawyer, 2018-2019; Recommended Lawyer, The Legal 500, 2017



Elise J. Grace | Partner
Elise Grace is a partner in the San Diego office and counsels the Firm’s institutional clients on options to
secure premium recoveries in securities litigation both within the United States and internationally.
Grace is a frequent lecturer and author on securities and accounting fraud, and develops annual MCLE
and CPE accredited educational programs designed to train public fund representatives on practices to
protect and maximize portfolio assets, create long-term portfolio value and best fulfill fiduciary duties.
Grace has routinely been named a Recommended Lawyer by The Legal 500. Grace has prosecuted various
significant securities fraud class actions, as well as the AOL Time Warner state and federal securities opt-
out litigations, which resulted in a combined settlement of over $629 million for defrauded investors.
Prior to joining the Firm, Grace practiced at Clifford Chance, where she defended numerous Fortune 500
companies in securities class actions and complex business litigation.


Education
B.A., University of California, Los Angeles, 1993; J.D., Pepperdine School of Law, 1999

Honors / Awards
Recommended Lawyer, The Legal 500, 2016-2017; J.D., Magna Cum Laude, Pepperdine School of Law,
1999; American Jurisprudence Bancroft-Whitney Award – Civil Procedure, Evidence, and Dalsimer Moot
Court Oral Argument; Dean’s Academic Scholarship Recipient, Pepperdine School of Law; B.A., Summa
Cum Laude, University of California, Los Angeles, 1993; B.A., Phi Beta Kappa, University of California, Los
Angeles, 1993




                                                                              Robbins Geller Rudman & Dowd LLP | 55
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 71 of 104 PageID: 361
                                                                                 ATTORNEY BIOGRAPHIES


Tor Gronborg | Partner
Tor Gronborg is a partner in the Firm’s San Diego office and a member of the Firm’s Management
Committee. He often lectures on topics such as the Federal Rules of Civil Procedure and electronic
discovery. Gronborg has served as lead or co-lead counsel in numerous securities fraud cases that have
collectively recovered nearly $2 billion for investors. Most recently, he was a member of the Firm’s trial
team in Hsu v. Puma Biotechnology, Inc., No. SACV15-0865 (C.D. Cal.), a securities fraud class action that
resulted in a verdict in favor of investors after a two-week jury trial.

Gronborg’s work has included significant recoveries against corporations such as Cardinal Health ($600
million), Motorola ($200 million), Duke Energy ($146.25 million), Sprint Nextel Corp. ($131 million),
Prison Realty ($104 million), CIT Group ($75 million), Wyeth ($67.5 million) and Intercept
Pharmaceuticals ($55 million). On three separate occasions, Gronborg’s pleadings have been upheld by
the federal Courts of Appeals (Broudo v. Dura Pharm., Inc., 339 F.3d 933 (9th Cir. 2003), rev’d on other
grounds, 544 U.S. 336 (2005); In re Daou Sys., 411 F.3d 1006 (9th Cir. 2005); Staehr v. Hartford Fin. Servs.
Grp., 547 F.3d 406 (2d Cir. 2008)). He has also been responsible for a number of significant rulings,
including In re Sanofi-Aventis Sec. Litig., 293 F.R.D. 449 (S.D.N.Y. 2013); Silverman v. Motorola, Inc., 798 F.
Supp. 2d 954 (N.D. Ill. 2011); Roth v. Aon Corp., No. 04-C-6835, 2008 U.S. Dist. LEXIS 18471 (N.D. Ill.
Mar. 7, 2008); In re Cardinal Health, Inc. Sec. Litigs., 426 F. Supp. 2d 688 (S.D. Ohio 2006); and In re Dura
Pharm., Inc. Sec. Litig., 452 F. Supp. 2d 1005 (S.D. Cal. 2006).


Education
B.A., University of California, Santa Barbara, 1991; Rotary International Scholar, University of Lancaster,
U.K., 1992; J.D., University of California, Berkeley, 1995

Honors / Awards
Super Lawyer, 2013-2019; Moot Court Board Member, University of California, Berkeley; AFL-CIO
history scholarship, University of California, Santa Barbara




                                                                                 Robbins Geller Rudman & Dowd LLP | 56
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 72 of 104 PageID: 362
                                                                                ATTORNEY BIOGRAPHIES


Ellen Gusikoff Stewart | Partner
Ellen Stewart is a partner in the Firm’s San Diego office, and is a member of the Firm’s Summer Associate
Hiring Committee. She currently practices in the Firm’s settlement department, negotiating and
documenting complex securities, merger, ERISA and derivative action settlements. Notable settlements
include: KBC Asset Management v. 3D Systems Corp. (D.S.C. 2018) ($50 million); Luna v. Marvell Tech.
Grp. (N.D. Cal. 2018) ($72.5 million); Garden City Emps.’ Ret. Sys. v. Psychiatric Solutions, Inc. (M.D. Tenn.
2015) ($65 million); and City of Sterling Heights Gen. Emps.’ Ret. Sys v. Hospira, Inc. (N.D. Ill. 2014) ($60
million).

Stewart has served on the Federal Bar Association Ad Hoc Committee for the revisions to the Settlement
Guidelines for the Northern District of California and was a contributor to the Guidelines and Best
Practices – Implementing 2018 Amendments to Rule 23 Class Action Settlement Provisions manual of the
Bolch Judicial Institute at the Duke University School of Law.


Education
B.A., Muhlenberg College, 1986; J.D., Case Western Reserve University, 1989

Honors / Awards
Peer-Rated by Martindale-Hubbell



Robert Henssler | Partner
Bobby Henssler is a partner in the Firm’s San Diego office, where he focuses his practice on securities
fraud and other complex civil litigation. He has obtained significant recoveries for investors in cases such
as Enron, Blackstone and CIT Group. Henssler is currently a key member of the team of attorneys
prosecuting fraud claims against Goldman Sachs stemming from Goldman’s conduct in subprime
mortgage transactions (including “Abacus”).

Most recently, Henssler served on the litigation team for Schuh v. HCA Holdings, Inc., which resulted in a
$215 million recovery for shareholders, the largest securities class action recovery ever in Tennessee. The
recovery achieved approximately 70% of classwide damages, which as a percentage of damages
significantly exceeds the median class action recovery of 2%-3% of damages. Henssler was also part of the
litigation teams for Marcus v. J.C. Penney Company, Inc. ($97.5 million recovery); Landmen Partners Inc. v.
The Blackstone Group L.P. ($85 million recovery); In re Novatel Wireless Sec. Litig. ($16 million
recovery); Carpenters Pension Trust Fund of St. Louis v. Barclays PLC ($14 million settlement); and Kmiec v.
Powerwave Technologies, Inc. ($8.2 million settlement).


Education
B.A., University of New Hampshire, 1997; J.D., University of San Diego School of Law, 2001

Honors / Awards
Recommended Lawyer, The Legal 500, 2018




                                                                                Robbins Geller Rudman & Dowd LLP | 57
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 73 of 104 PageID: 363
                                                                               ATTORNEY BIOGRAPHIES


Dennis J. Herman | Partner
Dennis Herman is a partner in the Firm’s San Francisco office where he focuses his practice on securities
class actions. He has led or been significantly involved in the prosecution of numerous securities fraud
claims that have resulted in substantial recoveries for investors, including settled actions against Massey
Energy ($265 million), Coca-Cola ($137 million), VeriSign ($78 million), Psychiatric Solutions, Inc. ($65
million), St. Jude Medical, Inc. ($50 million), NorthWestern ($40 million), BancorpSouth ($29.5 million),
America Service Group ($15 million), Specialty Laboratories ($12 million), Stellent ($12 million) and
Threshold Pharmaceuticals ($10 million).


Education
B.S., Syracuse University, 1982; J.D., Stanford Law School, 1992

Honors / Awards
Best Lawyer in America, Best Lawyers®, 2018-2019; Super Lawyer, 2017-2018; Order of the Coif, Stanford
Law School; Urban A. Sontheimer Award (graduating second in his class), Stanford Law School; Award-
winning Investigative Newspaper Reporter and Editor in California and Connecticut



John Herman | Partner
John Herman is a partner at the Firm, the Chair of the Firm’s Intellectual Property and Technology
Practice and manages the Firm’s Atlanta office. His practice focuses on complex civil litigation, with a
particular emphasis on high technology matters. His experience includes securities, patent, antitrust, data
breach, whistleblower and class action litigation. Herman also has significant first chair trial experience,
handling numerous cases through verdict in both federal and state courts. Herman has worked on many
noteworthy cases and successfully achieved favorable results for his clients. His notable cases include a
recent derivative settlement of $60 million on behalf of Community Health Systems, as well as leading a
team of attorneys enforcing the 3Com Ethernet patents, winning two jury trial victories in federal court.
Herman also represented renowned inventor Ed Phillips in the landmark case of Phillips v. AWH Corp.
He has represented the pioneers of mesh technology – David Petite, Edwin Brownrigg and SIPCO – in
connection with their mesh technology portfolio. Herman has also worked on numerous class action
cases, including acting as lead plaintiffs’ counsel in the Home Depot shareholder derivative action, which
achieved landmark corporate governance reforms for investors.


Education
B.S., Marquette University, 1988; J.D., Vanderbilt University Law School, 1992

Honors / Awards
Fellow, Litigation Counsel of America (LCA) Proven Trial Lawyers; Super Lawyer, 2005-2010, 2017-2019;
Top Lawyers, Atlanta Magazine, 2017; Top 100 Georgia Super Lawyers list, 2007; One of “Georgia’s Most
Effective Lawyers,” Legal Trend; John Wade Scholar, Vanderbilt University Law School; Editor-in-Chief,
Vanderbilt Journal, Vanderbilt University Law School; B.S., Summa Cum Laude, Marquette University, 1988




                                                                              Robbins Geller Rudman & Dowd LLP | 58
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 74 of 104 PageID: 364
                                                                                ATTORNEY BIOGRAPHIES


Steven F. Hubachek | Partner
Steve Hubachek is a partner in the Firm’s San Diego office. He is a member of the Firm’s appellate
group, where his practice concentrates on federal appeals. He has more than 25 years of appellate
experience, has argued over 100 federal appeals, including 3 cases before the United States Supreme
Court and 7 cases before en banc panels of the Ninth Circuit Court of Appeals. Prior to his work with the
Firm, Hubachek joined Perkins Coie in Seattle, Washington, as an associate. He was admitted to the
Washington State Bar in 1987 and was admitted to the California State Bar in 1990, practicing for many
years with Federal Defenders of San Diego, Inc. He also had an active trial practice, including over 30
jury trials, and was Chief Appellate Attorney for Federal Defenders.


Education
B.A., University of California, Berkeley, 1983; J.D., Hastings College of the Law, 1987

Honors / Awards
AV rated by Martindale-Hubbell; Top Lawyer in San Diego, San Diego Magazine, 2014-2019; Super
Lawyer, 2007-2009, 2019; Assistant Federal Public Defender of the Year, National Federal Public
Defenders Association, 2011; Appellate Attorney of the Year, San Diego Criminal Defense Bar Association,
2011 (co-recipient); President’s Award for Outstanding Volunteer Service, Mid City Little League, San
Diego, 2011; E. Stanley Conant Award for exceptional and unselfish devotion to protecting the rights of
the indigent accused, 2009 (joint recipient); The Daily Transcript Top Attorneys, 2007; J.D., Cum Laude,
Order of the Coif, Thurston Honor Society, Hastings College of Law, 1987



Maxwell R. Huffman | Partner
Maxwell Huffman is a partner in the Firm’s San Diego office. He focuses his practice on representing
both institutional and individual shareholders in securities class action litigation in the context of mergers
and acquisitions. Huffman was part of the litigation team for In re Dole Food Co., Inc. Stockholder Litig.,
where he went to trial in the Delaware Court of Chancery on claims of breach of fiduciary duty on behalf
of Dole Food Co., Inc. shareholders and obtained $148 million, the largest trial verdict ever in a class
action challenging a merger transaction.


Education
B.A., California State University, Sacramento, 2005; J.D., Gonzaga University School of Law, 2009

Honors / Awards
Winning Litigator, The National Law Journal, 2018




                                                                                Robbins Geller Rudman & Dowd LLP | 59
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 75 of 104 PageID: 365
                                                                                     ATTORNEY BIOGRAPHIES


James I. Jaconette | Partner
James Jaconette is one of the founding partners of the Firm and is located in its San Diego office. He
manages cases in the Firm’s securities class action and shareholder derivative litigation practices. He has
served as one of the lead counsel in securities cases with recoveries to individual and institutional investors
totaling over $8 billion. He also advises institutional investors, including hedge funds, pension funds and
financial institutions. Landmark securities actions in which he contributed in a primary litigating role
include In re Informix Corp. Sec. Litig., and In re Dynegy Inc. Sec. Litig. and In re Enron Corp. Sec. Litig., where
he represented lead plaintiff The Regents of the University of California. Most recently, Jaconette was
part of the trial team in Schuh v. HCA Holdings, Inc., which resulted in a $215 million recovery for
shareholders, the largest securities class action recovery ever in Tennessee. The recovery achieved
approximately 70% of classwide damages, which as a percentage of damages significantly exceeds the
median class action recovery of 2%-3% of damages.


Education
B.A., San Diego State University, 1989; M.B.A., San Diego State University, 1992; J.D., University of
California Hastings College of the Law, 1995

Honors / Awards
J.D., Cum Laude, University of California Hastings College of the Law, 1995; Associate Articles Editor,
Hastings Law Journal, University of California Hastings College of the Law; B.A., with Honors and
Distinction, San Diego State University, 1989




                                                                                    Robbins Geller Rudman & Dowd LLP | 60
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 76 of 104 PageID: 366
                                                                                ATTORNEY BIOGRAPHIES


Rachel L. Jensen | Partner
Rachel Jensen is a partner in the Firm’s San Diego office. For 16 years, Jensen has developed a track
record of success in helping to craft impactful business reforms and recover billions on behalf of
individuals, businesses, and government entities injured by unlawful business practices, fraudulent
schemes, and hazardous products.

Jensen was one of the lead attorneys who secured a historic recovery on behalf of Trump University
students nationwide in two class actions against President Donald J. Trump. The settlement provided $25
million and provided nearly 100% refunds to 7,000 class members. Jensen represented the class on a pro
bono basis. She was appointed by Judge Chen to serve on the Plaintiffs’ Steering Committee in
multidistrict litigation (“MDL”) against Fiat Chrysler and Bosch for installing and concealing defeat devices
in “EcoDiesel” SUVs and trucks; a global $840 million settlement is pending approval. Jensen also serves
as one of class counsel in a RICO class action against Scotts Miracle-Gro for selling wild bird food treated
with pesticides that are hazardous to birds; a class action settlement of up to $85 million is pending
approval. Additionally, Jensen represents drivers against Volkswagen in one of the most brazen
corporate frauds in recent history and helped recover $17 billion; represents California passengers in
a consumer and civil rights case against Greyhound for voluntarily subjecting its paying
customers to discriminatory immigration raids; and serves as one of the lead counsel for policyholders
against certain Lloyd’s Syndicates for collusive practices in the Lloyd’s market.

Among other recoveries, Jensen has played significant roles in In re LendingClub Sec. Litig., No.
3:16-cv-02627-WHA (N.D. Cal.) ($125 million settlement that ranks among the top ten largest securities
recoveries ever in the Northern District of California); Negrete v. Allianz Life Ins. Co. of N. Am., No.
CV056838CAS(MANx) (C.D. Cal.) ($250 million to senior citizens targeted for exorbitant deferred
annuities that would not mature in their lifetimes); In re Ins. Brokerage Antitrust Litig., No. 04-5184(CCC)
(D.N.J.) ($200 million recovered for policyholders who paid inflated premiums due to kickback scheme
among major insurers and brokers); City of Westland Police & Fire Ret. Sys. v. Stumpf, No. 3:11-cv-02369-SI
(N.D. Cal.) ($67 million in homeowner down-payment assistance and credit counseling for cities hardest
hit by the foreclosure crisis and computer integration for mortgage servicing segments in derivative
settlement with Wells Fargo for “robo-signing” of foreclosure affidavits); In re Mattel, Inc., Toy Lead Paint
Prods. Liab. Litig., No. 2:07-ml-01897-DSF-AJW (C.D. Cal.) ($50 million in refunds and quality assurance
business reforms for toys made in China with lead and magnets); In re Checking Account Overdraft Litig.,
No. 1:09-md-2036-JLK (S.D. Fla.) ($500 million in settlements with major banks for manipulating debit
transactions to maximize overdraft fees).


Education
B.A., Florida State University, 1997; University of Oxford, International Human Rights Law Program at
New College, Summer 1998; J.D., Georgetown University Law School, 2000

Honors / Awards
Leading Lawyer in America, Lawdragon, 2017-2019; Super Lawyer, 2016-2019; Plaintiffs’ Lawyer
Trailblazer, The National Law Journal, 2018; Top Woman Lawyer, Daily Journal, 2017; Super Lawyer
“Rising Star,” 2015; Nominated for 2011 Woman of the Year, San Diego Magazine; Editor-in-Chief, First
Annual Review of Gender and Sexuality Law, Georgetown University Law School; Dean’s List 1998-1999;
B.A., Cum Laude, Florida State University’s Honors Program, 1997; Phi Beta Kappa




                                                                               Robbins Geller Rudman & Dowd LLP | 61
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 77 of 104 PageID: 367
                                                                                   ATTORNEY BIOGRAPHIES


Steven M. Jodlowski | Partner
Steven Jodlowski is a partner in the Firm’s San Diego office. His practice focuses on high-stakes complex
litigation, often involving antitrust, securities and consumer claims. In recent years, he has specialized in
representing investors in a series of antitrust actions involving the manipulation of benchmark rates,
including the ISDAfix Benchmark litigation, which to date has resulted in the recovery of $504.5 million
on behalf of investors, In re Treasuries Sec. Auction Antitrust Litig., and In re SSA Bonds Antitrust Litig.
Jodlowski was also part of the trial team in an antitrust monopolization case against a multinational
computer and software company.

Jodlowski has successfully prosecuted numerous antitrust and RICO cases. These cases resulted in the
recovery of more than $1 billion for investors and policyholders. Jodlowski has also represented
institutional and individual shareholders in corporate takeover actions in state and federal court. He has
handled pre- and post-merger litigation stemming from the acquisition of publicly listed companies in the
biotechnology, oil and gas, information technology, specialty retail, electrical, banking, finance and real
estate industries, among others.


Education
B.B.A., University of Central Oklahoma, 2002; J.D., California Western School of Law, 2005

Honors / Awards
Super Lawyer “Rising Star,” 2015-2019; Outstanding Antitrust Litigation Achievement in Private Law
Practice, American Antitrust Institute, 2018; CAOC Consumer Attorney of the Year Award Finalist, 2015;
J.D., Cum Laude, California Western School of Law, 2005



Peter M. Jones | Partner
Peter Jones is a partner in the Firm’s Atlanta office. He has experience handling a wide range of complex
civil litigation matters, including securities, intellectual property, whistleblower, product liability, premises
liability, class action and commercial disputes. Jones has significant trial experience in both federal and
state courts. Before joining the Firm, Jones practiced at King & Spalding LLP and clerked for the
Honorable J.L. Edmondson, then Chief Judge of the United States Court of Appeals for the Eleventh
Circuit.


Education
B.A., University of the South, 1999; J.D., University of Georgia School of Law, 2003

Honors / Awards
Super Lawyer “Rising Star,” 2012-2013; Member, Georgia Law Review, Order of the Barristers, University
of Georgia School of Law




                                                                                  Robbins Geller Rudman & Dowd LLP | 62
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 78 of 104 PageID: 368
                                                                                    ATTORNEY BIOGRAPHIES


Evan J. Kaufman | Partner
Evan Kaufman is a partner in the Firm’s Melville office. He focuses his practice in the area of complex
litigation, including securities, ERISA, corporate fiduciary duty, derivative, and consumer fraud class
actions. Kaufman has served as lead counsel or played a significant role in numerous actions, including In
re TD Banknorth S’holders Litig. ($50 million recovery); In re Gen. Elec. Co. ERISA Litig. ($40 million cost to
GE, including significant improvements to GE’s employee retirement plan, and benefits to GE plan
participants valued in excess of $100 million); EnergySolutions, Inc. Sec. Litig. ($26 million recovery);
Lockheed Martin Corp. Sec. Litig. ($19.5 million recovery); In re Warner Chilcott Ltd. Sec. Litig. ($16.5
million recovery); In re Third Avenue Mgmt. Sec. Litig. ($14.25 million recovery); In re Giant Interactive Grp.,
Inc. Sec. Litig. ($13 million recovery); In re Royal Grp. Tech. Sec. Litig. ($9 million recovery); Fidelity Ultra
Short Bond Fund Litig. ($7.5 million recovery); In re Audiovox Derivative Litig. ($6.75 million recovery and
corporate governance reforms); State Street Yield Plus Fund Litig. ($6.25 million recovery); In re Merrill
Lynch & Co., Inc., Internet Strategies Sec. Litig. (resolved as part of a $39 million global settlement); and In re
MONY Grp., Inc. S’holder Litig. (obtained preliminary injunction requiring disclosures in proxy statement).


Education
B.A., University of Michigan, 1992; J.D., Fordham University School of Law, 1995

Honors / Awards
Super Lawyer, 2013-2015, 2017-2018; Member, Fordham International Law Journal, Fordham University
School of Law




                                                                                   Robbins Geller Rudman & Dowd LLP | 63
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 79 of 104 PageID: 369
                                                                                ATTORNEY BIOGRAPHIES


David A. Knotts | Partner
David Knotts is a partner in the Firm’s San Diego office and, in addition to ongoing litigation work,
teaches a full-semester course on M&A litigation at the University of California Berkeley School of Law.
He focuses his practice on securities class action litigation in the context of mergers and acquisitions,
representing both individual shareholders and institutional investors. Knotts has been counsel of record
for shareholders on a number of significant recoveries in courts and throughout the country, including In
re Rural/Metro Corp. Stockholders Litig. (nearly $110 million total recovery, affirmed by the Delaware
Supreme Court in RBC v. Jervis), In re Del Monte Foods Co. S’holders Litig. ($89.4 million), Websense ($40
million), In re Onyx S’holders Litig. ($30 million), and Joy Global ($20 million). Websense and Onyx are both
believed to be the largest post-merger class settlements in California state court history. When Knotts
recently presented the settlement as lead counsel for the stockholders in Joy Global, the United States
District Court for the Eastern District of Wisconsin noted that “this is a pretty extraordinary settlement,
recovery on behalf of the members of the class. . . . [I]t’s always a pleasure to work with people who are
experienced and who know what they are doing.”

Before joining Robbins Geller, Knotts was an associate at one of the largest law firms in the world and
represented corporate clients in various aspects of state and federal litigation, including major antitrust
matters, trade secret disputes and unfair competition claims.


Education
B.S., University of Pittsburgh, 2001; J.D., Cornell Law School, 2004

Honors / Awards
40 & Under Hot List, Benchmark Litigation, 2018; Recommended Lawyer, The Legal 500, 2017-2018; Wiley
W. Manuel Award for Pro Bono Legal Services, State Bar of California; Casa Cornelia Inns of Court; J.D.,
Cum Laude, Cornell Law School, 2004




                                                                               Robbins Geller Rudman & Dowd LLP | 64
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 80 of 104 PageID: 370
                                                                                   ATTORNEY BIOGRAPHIES


Laurie L. Largent | Partner
Laurie Largent is a partner in the Firm’s San Diego, California office. Her practice focuses on securities
class action and shareholder derivative litigation and she has helped recover millions of dollars for injured
shareholders. Largent was part of the litigation team that obtained a $265 million recovery in In re Massey
Energy Co. Sec. Litig., in which Massey was found accountable for a tragic explosion at the Upper Big
Branch mine in Raleigh County, West Virginia. She also helped obtain $67.5 million for Wyeth
shareholders in City of Livonia Employees’ Retirement System v. Wyeth, et al., settling claims that the defendants
misled investors about the safety and commercial viability of one of the company’s leading drug
candidates. Most recently, Largent was on the team that secured a $64 million recovery for Dana Corp.
shareholders in Plumbers & Pipefitters National Pension Fund v. Burns, in which the Firm’s Appellate Practice
Group successfully appealed to the Sixth Circuit Court of Appeals twice, reversing the district court’s
dismissal of the action. She has been a board member on the San Diego County Bar Foundation and the
San Diego Volunteer Lawyer Program since 2014. Largent has also served as an Adjunct Business Law
Professor at Southwestern College in Chula Vista, California.


Education
B.B.A., University of Oklahoma, 1985; J.D., University of Tulsa, 1988

Honors / Awards
Board Member, San Diego County Bar Foundation, 2014-present; Board Member, San Diego Volunteer
Lawyer Program, 2014-present




                                                                                   Robbins Geller Rudman & Dowd LLP | 65
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 81 of 104 PageID: 371
                                                                               ATTORNEY BIOGRAPHIES


Angel P. Lau | Partner
Angel Lau is a partner in Robbins Geller Rudman & Dowd LLP’s San Diego office, where her practice
focuses on complex securities litigation. She is a member of the litigation team prosecuting actions against
investment banks and the leading national credit rating agencies for their role in structuring and rating
structured investment vehicles. These cases are among the first to successfully allege fraud against the
rating agencies, whose ratings have historically been protected by the First Amendment.

As part of the Firm’s litigation team, Lau helped secure a $388 million recovery for investors in J.P.
Morgan residential mortgage-backed securities in Fort Worth Employees’ Retirement Fund v. J.P. Morgan
Chase & Co. The resulting settlement is, on a percentage basis, the largest recovery ever achieved in a
class action brought on behalf of purchasers of RMBS. She was part of the litigation team that obtained a
landmark $272 million recovery from the Second Circuit Court of Appeals in its
precedent-setting NECA-IBEW Health & Welfare Fund v. Goldman Sachs & Co. decision, which dramatically
expanded the scope of permissible class actions asserting claims under the Securities Act of 1933 on behalf
of mortgage-backed securities investors. Additionally, Lau also helped to obtain a landmark settlement,
on the eve of trial, from the major credit rating agencies and Morgan Stanley arising out of the fraudulent
ratings of bonds issued by the structured investment vehicles in Abu Dhabi Commercial Bank v. Morgan
Stanley & Co. Inc. Prior to joining the Firm, Lau worked at an investment bank in New York, with
experience in arbitrage trading and securitized products.


Education
B.A., Stanford University, 1994; J.D., University of San Diego School of Law, 2012




                                                                              Robbins Geller Rudman & Dowd LLP | 66
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 82 of 104 PageID: 372
                                                                                 ATTORNEY BIOGRAPHIES


Arthur C. Leahy | Partner
Art Leahy is a founding partner in the Firm’s San Diego office and a member of the Firm’s Executive and
Management Committees. He has over 20 years of experience successfully litigating securities actions and
derivative cases. Leahy has recovered well over two billion dollars for the Firm’s clients and has
negotiated comprehensive pro-investor corporate governance reforms at several large public companies.
Most recently, Leahy helped secure a $272 million recovery on behalf of mortgage-backed securities
investors in NECA-IBEW Health & Welfare Fund v. Goldman Sachs & Co. In the Goldman Sachs case, he
helped achieve favorable decisions in the Second Circuit Court of Appeals on behalf of investors of
Goldman Sachs mortgage-backed securities and again in the Supreme Court, which denied Goldman
Sachs’ petition for certiorari, or review, of the Second Circuit’s reinstatement of the plaintiff’s case. He
was also part of the Firm’s trial team in the AT&T securities litigation, which AT&T and its former officers
paid $100 million to settle after two weeks of trial. Prior to joining the Firm, he served as a judicial extern
for the Honorable J. Clifford Wallace of the United States Court of Appeals for the Ninth Circuit, and
served as a judicial law clerk for the Honorable Alan C. Kay of the United States District Court for the
District of Hawaii.


Education
B.A., Point Loma Nazarene University, 1987; J.D., University of San Diego School of Law, 1990

Honors / Awards
Top Lawyer in San Diego, San Diego Magazine, 2013-2019; Super Lawyer, 2016-2017; J.D., Cum Laude,
University of San Diego School of Law, 1990; Managing Editor, San Diego Law Review, University of San
Diego School of Law




                                                                                 Robbins Geller Rudman & Dowd LLP | 67
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 83 of 104 PageID: 373
                                                                                  ATTORNEY BIOGRAPHIES


Nathan R. Lindell | Partner
Nate Lindell is a partner in the Firm’s San Diego office, where his practice focuses on representing
aggrieved investors in complex civil litigation. He has helped achieve numerous significant recoveries for
investors, including: In re Enron Corp. Sec. Litig. ($7.2 billion recovery); In re HealthSouth Corp. Sec. Litig.
($671 million recovery); Luther v. Countrywide Fin. Corp. ($500 million recovery); Fort Worth Employees’
Retirement Fund v. J.P. Morgan Chase & Co. ($388 million recovery); NECA-IBEW Health & Welfare Fund v.
Goldman Sachs & Co. ($272 million recovery); In re Morgan Stanley Mortgage Pass-Through Certificates Litig.
($95 million recovery); Massachusetts Bricklayers and Masons Trust Funds v. Deutsche Alt-A Securities, Inc.
($32.5 million recovery); City of Ann Arbor Employees’ Ret. Sys. v. Citigroup Mortgage Loan Trust Inc. ($24.9
million recovery); and Plumbers’ Union Local No. 12 Pension Fund v. Nomura Asset Acceptance Corp. ($21.2
million recovery). In October 2016, Lindell successfully argued in front of the New York Supreme Court,
Appellate Division, First Judicial Department, for the reversal of an earlier order granting defendants’
motion to dismiss in Phoenix Light SF Limited, et al. v. Morgan Stanley, et al.

Lindell was also a member of the litigation team responsible for securing a landmark victory from the
Second Circuit Court of Appeals in its precedent-setting NECA-IBEW Health & Welfare Fund v. Goldman
Sachs & Co. decision, which dramatically expanded the scope of permissible class actions asserting claims
under the Securities Act of 1933 on behalf of mortgage-backed securities investors, and ultimately
resulted in a $272 million recovery for investors.


Education
B.S., Princeton University, 2003; J.D., University of San Diego School of Law, 2006

Honors / Awards
Super Lawyer “Rising Star,” 2015-2017; Charles W. Caldwell Alumni Scholarship, University of San Diego
School of Law; CALI/AmJur Award in Sports and the Law



Ryan Llorens | Partner
Ryan Llorens is a partner in the Firm’s San Diego office. Llorens’ practice focuses on litigating complex
securities fraud cases. He has worked on a number of securities cases that have resulted in significant
recoveries for investors, including In re HealthSouth Corp. Sec. Litig. ($670 million); AOL Time Warner ($629
million); In re AT&T Corp. Sec. Litig. ($100 million); In re Fleming Cos. Sec. Litig. ($95 million); and In re
Cooper Cos., Inc. Sec Litig. ($27 million).


Education
B.A., Pitzer College, 1997; J.D., University of San Diego School of Law, 2002

Honors / Awards
Super Lawyer “Rising Star,” 2015




                                                                                 Robbins Geller Rudman & Dowd LLP | 68
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 84 of 104 PageID: 374
                                                                                   ATTORNEY BIOGRAPHIES


Andrew S. Love | Partner
Andrew Love is a partner in the Firm’s San Francisco office. His practice focuses primarily on appeals of
securities fraud class action cases. Love has briefed and argued cases on behalf of defrauded investors and
consumers in several U.S. Courts of Appeal, as well as in the California appellate courts. Prior to joining
the Firm, Love represented inmates on California’s death row in appellate and habeas corpus
proceedings, successfully arguing capital cases in both the California Supreme Court and the Ninth
Circuit. During his many years as a death penalty lawyer, he co-chaired the Capital Case Defense
Seminar (2004-2013), recognized as the largest conference for death penalty practitioners in the country.
He regularly presented at the seminar and at other conferences on a wide variety of topics geared towards
effective appellate practice. Additionally, he was on the faculty of the National Institute for Trial
Advocacy’s Post-Conviction Skills Seminar. Love has also written several articles on appellate advocacy
and capital punishment that have appeared in The Daily Journal, CACJ Forum, American Constitution Society,
and other publications.


Education
University of Vermont, 1981; J.D., University of San Francisco School of Law, 1985

Honors / Awards
J.D., Cum Laude, University of San Francisco School of Law, 1985; McAuliffe Honor Society, University of
San Francisco School of Law, 1982-1985



Erik W. Luedeke | Partner
Erik Luedeke is a partner in the Firm’s San Diego office, where his practice focuses on the prosecution of
complex securities and shareholder derivative litigation. Luedeke was a member of the trial team in Jaffe
v. Household Int’l, Inc., No. 02-C-5893 (N.D. Ill.), a securities class action that obtained a record-breaking
$1.575 billion settlement after 14 years of litigation, including a six-week jury trial in 2009 that resulted in
a verdict for plaintiffs. He was also part of the litigation teams in In re UnitedHealth Grp. Inc. PSLRA Litig.,
No. 06-CV-1691 (D. Minn.) ($925 million recovery), and In re Questcor Pharm., Inc. Sec. Litig., No.
8:12-cv-01623 (C.D. Cal.) ($38 million recovery).

Currently, Luedeke is involved in prosecuting a variety of shareholder derivative actions on behalf of
corporations and shareholders injured by wayward corporate fiduciaries. Notable shareholder derivative
actions in which he participated and the recoveries he helped to achieve include In re Community Health
Sys., Inc. S'holder Derivative Litig. ($60 million in financial relief and unprecedented corporate governance
reforms), In re Lumber Liquidators Holdings, Inc. S’holder Derivative Litig. ($26 million in financial relief plus
substantial governance) and In re Google Inc. S’holder Derivative Litig. ($250 million in financial relief to
fund substantial governance).


Education
B.S./B.A., University of California Santa Barbara, 2001; J.D., University of San Diego School of Law, 2006

Honors / Awards
Super Lawyer “Rising Star,” 2015-2017; Student Comment Editor, San Diego International Law
Journal, University of San Diego School of Law



                                                                                   Robbins Geller Rudman & Dowd LLP | 69
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 85 of 104 PageID: 375
                                                                                   ATTORNEY BIOGRAPHIES


Carmen A. Medici | Partner
Carmen Medici is a partner in the Firm’s San Diego office and focuses on complex antitrust class action
litigation and unfair competition law. He represents businesses and consumers who are the victims of
price-fixing, monopolization, collusion, and other anticompetitive and unfair business practices. Medici
specializes in litigation against giants in the financial, pharmaceutical and commodities industries.

A veteran of litigation in the credit card industry, Medici is currently representing merchants in In re
Payment Card Interchange Fee and Merchant Discount Litig., in which a settlement of up to $6.26 billion was
recently preliminarily approved by the Eastern District of New York. Thought to be the largest antitrust
class action case in history, the case charges Visa, MasterCard and the country's major banks with violating
federal law in the allegedly collusive manner in which rules are set in the industry, including rules
requiring payment of ever-increasing interchange fees by merchants. He is also a part of the co-lead
counsel team in In re SSA Bonds Antitrust Litig., pending in the Southern District of New York,
representing bond purchasers who were defrauded by a brazen price-fixing scheme perpetrated by
traders at some of the nation’s largest banks. Medici is also a member of the litigation team in In re Dealer
Management Systems Antitrust Litig., a lawsuit brought on behalf of car dealerships pending in federal court
in Chicago, where one defendant has settled for nearly $30 million.


Education
B.S., Arizona State University, 2003; J.D., University of San Diego School of Law, 2006

Honors / Awards
Super Lawyer “Rising Star,” 2015-2019



Matthew S. Melamed | Partner
Matt Melamed is a partner in the Firm’s San Francisco office, where he focuses on complex securities
litigation and whistleblower representation. Since joining the Firm, he has been a member of litigation
teams responsible for substantial investor recoveries, including Jones v. Pfizer (S.D.N.Y.), In re St. Jude
Medical, Inc. Securities Litigation (D. Minn.), Oklahoma Police Pension & Retirement System v. Sientra, Inc. (Cal.
Super. Ct., San Mateo Cty.) and In re Willbros Group, Inc. Securities Litigation (S.D. Tex.). He has also
contributed to the Firm’s appellate work, including in Mineworkers’ Pension Scheme, British Coal Staff
Superannuation v. First Solar, Inc. (9th Cir.) and China Development Industrial Bank v. Morgan Stanley & Co.
Incorporated (N.Y. App. Div.). Melamed, along with other Robbins Geller attorneys, is currently leading
the effort on behalf of cities and counties around the country in In re National Prescription Opiate Litigation.


Education
B.A., Wesleyan University, 1996; J.D., University of California, Hastings College of the Law, 2008

Honors / Awards
Super Lawyer “Rising Star,” 2015-2018; J.D., Magna Cum Laude, University of California, Hastings
College of the Law, 2008; Tony Patino Fellow, University of California, Hastings College of the
Law; Order of the Coif, University of California, Hastings College of the Law; Senior Articles
Editor, Hastings Law Journal, University of California, Hastings College of the Law; Student Director,
General Assistance Advocacy Project, University of California, Hastings College of the Law



                                                                                   Robbins Geller Rudman & Dowd LLP | 70
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 86 of 104 PageID: 376
                                                                                 ATTORNEY BIOGRAPHIES


Mark T. Millkey | Partner
Mark Millkey is a partner in the Firm’s Melville office. He has significant experience in the areas of
securities and consumer litigation, as well as in federal and state court appeals.

During his career, Millkey has worked on a major consumer litigation against MetLife that resulted in a
benefit to the class of approximately $1.7 billion, as well as a securities class action against Royal
Dutch/Shell that settled for a minimum cash benefit to the class of $130 million and a contingent value of
more than $180 million. Since joining Robbins Geller, he has worked on securities class actions that have
resulted in approximately $300 million in settlements.


Education
B.A., Yale University, 1981; M.A., University of Virginia, 1983; J.D., University of Virginia, 1987

Honors / Awards
Super Lawyer, 2013-2018



David W. Mitchell | Partner
David Mitchell is a partner in the Firm’s San Diego office and focuses his practice on antitrust and
securities fraud litigation. As head of the Firm’s Antitrust and Competition Law Practice Group, he has
served as lead or co-lead counsel in numerous cases and has helped achieve substantial settlements for
shareholders. His most notable cases include Dahl v. Bain Capital Partners, LLC, obtaining more than $590
million for shareholders, and In re Payment Card Interchange Fee and Merchant Discount Antitrust Litig., in
which a settlement of up to $6.26 billion was recently preliminarily approved by the Eastern District of
New York. Thought to be the largest antitrust class action case in history, the case charges Visa,
MasterCard and the country's major banks with violating federal law in the allegedly collusive manner in
which rules are set in the industry, including rules requiring payment of ever-increasing interchange fees
by merchants.

Additionally, Mitchell served as class counsel in the ISDAfix Benchmark action against 14 major banks
and broker ICAP plc, obtaining $504.5 million for plaintiffs. Currently, Mitchell serves as court-
appointed counsel in In re Aluminum Warehousing Antitrust Litig., City of Providence, Rhode Island v. BATS
Global Markets Inc., In re SSA Bonds Antitrust Litig., In re Remicade Antitrust Litig. and In re 1-800 Contacts
Antitrust Litig.


Education
B.A., University of Richmond, 1995; J.D., University of San Diego School of Law, 1998

Honors / Awards
Member, Enright Inn of Court; Best Lawyer in America, Best Lawyers®, 2018-2019; Super Lawyer,
2016-2019; Honoree, Outstanding Antitrust Litigation Achievement in Private Law Practice, American
Antitrust Institute, 2018; Antitrust Trailblazer, The National Law Journal, 2015; “Best of the Bar,” San Diego
Business Journal, 2014




                                                                                 Robbins Geller Rudman & Dowd LLP | 71
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 87 of 104 PageID: 377
                                                                                    ATTORNEY BIOGRAPHIES


Maureen E. Mueller | Partner
Maureen Mueller is a partner in the Firm’s Boca Raton office, where her practice focuses on complex
securities litigation. Mueller has helped recover more than $3 billion for investors. She was a member of
the Firm’s trial team in Jaffe v. Household Int’l, Inc., No. 02-C-05893 (N.D. Ill.), a securities class action that
obtained a record-breaking $1.575 billion settlement after 14 years of litigation, including a six-week jury
trial in 2009 that resulted in a verdict for plaintiffs. She was also a member of the team of attorneys
responsible for recovering a record-breaking $925 million for investors in the UnitedHealth litigation, In re
UnitedHealth Grp. Inc. PSLRA Litig., No. 06-CV-1216 (JMR/FLN) (D. Minn.), and served as co-lead counsel
in In re Wachovia Preferred Securities and Bond/Notes Litig., No. 09 Civ. 6351 (RJS) (S.D.N.Y.), which
recovered $627 million. More recently, Mueller was part of the litigation team that secured a $64 million
recovery for shareholders of Dana Corp. in Plumbers & Pipefitters National Pension Fund v. Burns, No.
3:05-cv-07393-JGC (N.D. Ohio), in which the Firm’s Appellate Practice Group successfully appealed to
the Sixth Circuit Court of Appeals twice, reversing the district court’s dismissal of the action. She was also
a member of the team of attorneys that recovered $13 million in Burges v. BancorpSouth, Inc., No.
3:14-cv-01564 (M.D. Tenn.), and represented investors in Knurr v. Orbital ATK, Inc., No.
1:16-cv-01031-TSE-MSN (E.D. Va.), in which the district court has preliminarily approved a $108 million
settlement.


Education
B.S., Trinity University, 2002; J.D., University of San Diego School of Law, 2007

Honors / Awards
Next Generation Lawyer, The Legal 500, 2018; Top Litigator Under 40, Benchmark Litigation, 2017; Top
Women Lawyer, Daily Journal, 2017; Recommended Lawyer, The Legal 500, 2017; Super Lawyer “Rising
Star,” 2015-2017; “Outstanding Young Attorneys,” San Diego Daily Transcript, 2010; Lead Articles Editor,
San Diego Law Review, University of San Diego School of Law




                                                                                   Robbins Geller Rudman & Dowd LLP | 72
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 88 of 104 PageID: 378
                                                                                   ATTORNEY BIOGRAPHIES


Danielle S. Myers | Partner
Danielle Myers is a partner in the Firm’s San Diego office, and focuses her practice on complex securities
litigation. Myers is one of the partners that oversees the Portfolio Monitoring Program® and provides
legal recommendations to the Firm’s institutional investor clients on their options to maximize recoveries
in securities litigation, both within the United States and internationally, from inception to settlement. In
addition, Myers advises the Firm’s clients in connection with lead plaintiff applications and has secured
appointment of the Firm’s clients as lead plaintiff in over 100 cases, including Knurr v. Orbital ATK, Inc.,
No. 1:16-cv-01031 (E.D. Va.), Evellard v. LendingClub Corp., No. 3:16-cv-02627 (N.D. Cal.), In re Plains All
American Pipeline, L.P. Sec. Litig., No. 4:15-cv-02404 (S.D. Tex.), Marcus v. J.C. Penney Co., Inc., No.
6:13-cv-00736 (E.D. Tex.), In re Hot Topic, Inc. Sec. Litig., No. 2:13-cv-02939 (C.D. Cal.), Smilovits v. First
Solar, Inc., No. 2:12-cv-00555 (D. Ariz.), and In re Goldman Sachs Grp., Inc. Sec. Litig., No. 1:10-cv-03461
(S.D.N.Y.). Myers has obtained significant recoveries for shareholders in several cases, including: Marcus
v. J.C. Penney Co., Inc., No. 13-cv-00736 (E.D. Tex.) ($97.5 million recovery); In re Hot Topic, Inc. Sec. Litig.,
No. 2:13-cv-02939 (C.D. Cal.) ($14.9 million recovery); Genesee Cty. Emps.’ Ret. Sys. v. Thornburg Mortg.,
Inc., No. 1:09-cv-00300 (D.N.M.) ($11.25 million recovery); Goldstein v. Tongxin Int’l Ltd., No.
2:11-cv-00348 (C.D. Cal.) ($3 million recovery); and Lane v. Page, No. Civ-06-1071 (D.N.M.) (pre-merger
increase in cash consideration and post-merger cash settlement). Myers is also a frequent lecturer on
securities fraud and corporate governance reform at conferences and events around the world.


Education
B.A., University of California at San Diego, 1997; J.D., University of San Diego, 2008

Honors / Awards
Future Star, Benchmark Litigation, 2019; Super Lawyer “Rising Star,” 2015-2018; Next Generation Lawyer,
The Legal 500, 2017-2018; One of the “Five Associates to Watch in 2012,” Daily Journal; Member, San Diego
Law Review; CALI Excellence Award in Statutory Interpretation



Eric I. Niehaus | Partner
Eric Niehaus is a partner in the Firm’s San Diego office, where his practice focuses on complex securities
and derivative litigation. His efforts have resulted in numerous multi-million dollar recoveries to
shareholders and extensive corporate governance changes. Recent examples include: In re NYSE
Specialists Sec. Litig. (S.D.N.Y.); In re Novatel Wireless Sec. Litig. (S.D. Cal.); Batwin v. Occam Networks, Inc.
(C.D. Cal.); Commc’ns Workers of Am. Plan for Emps.’ Pensions and Death Benefits v. CSK Auto Corp. (D. Ariz.);
Marie Raymond Revocable Tr. v. Mat Five (Del. Ch.); and Kelleher v. ADVO, Inc. (D. Conn.). Niehaus is
currently prosecuting cases against several financial institutions arising from their role in the collapse of
the mortgage-backed securities market. Prior to joining the Firm, Niehaus worked as a Market Maker on
the American Stock Exchange in New York, and the Pacific Stock Exchange in San Francisco.


Education
B.S., University of Southern California, 1999; J.D., California Western School of Law, 2005

Honors / Awards
Super Lawyer “Rising Star,” 2015-2016; J.D., Cum Laude, California Western School of Law, 2005;
Member, California Western Law Review



                                                                                   Robbins Geller Rudman & Dowd LLP | 73
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 89 of 104 PageID: 379
                                                                                 ATTORNEY BIOGRAPHIES


Brian O. O'Mara | Partner
Brian O’Mara is a partner in the Firm’s San Diego office. His practice focuses on complex securities and
antitrust litigation. Since 2003, O’Mara has served as lead or co-lead counsel in numerous shareholder
and antitrust actions, including: Bennett v. Sprint Nextel Corp. (D. Kan.) ($131 million recovery); In re CIT
Grp. Inc. Sec. Litig. (S.D.N.Y.) ($75 million recovery); In re MGM Mirage Sec. Litig. (D. Nev.) ($75 million
recovery); C.D.T.S. No. 1 v. UBS AG (S.D.N.Y.); In re Aluminum Warehousing Antitrust Litig. (S.D.N.Y.); and
Alaska Elec. Pension Fund v. Bank of Am. Corp. (S.D.N.Y.). Most recently, O’Mara served as class counsel in
the ISDAfix Benchmark action against 14 major banks and broker ICAP plc, obtaining $504.5 million for
plaintiffs.

O’Mara has been responsible for a number of significant rulings, including: Alaska Elec. Pension Fund v.
Bank of Am. Corp., 175 F. Supp. 3d 44 (S.D.N.Y. 2016); Bennett v. Sprint Nextel Corp., 298 F.R.D. 498 (D.
Kan. 2014); In re MGM Mirage Sec. Litig., 2013 U.S. Dist. LEXIS 139356 (D. Nev. 2013); In re Constar Int’l,
Inc. Sec. Litig., 2008 U.S. Dist. LEXIS 16966 (E.D. Pa. 2008), aff’d, 585 F.3d 774 (3d Cir. 2009); In re Direct
Gen. Corp. Sec. Litig., 2006 U.S. Dist. LEXIS 56128 (M.D. Tenn. 2006); and In re Dura Pharm., Inc. Sec.
Litig., 452 F. Supp. 2d 1005 (S.D. Cal. 2006). Prior to joining the Firm, he served as law clerk to the
Honorable Jerome M. Polaha of the Second Judicial District Court of the State of Nevada.


Education
B.A., University of Kansas, 1997; J.D., DePaul University, College of Law, 2002

Honors / Awards
Super Lawyer, 2016-2019; Outstanding Antitrust Litigation Achievement in Private Law Practice,
American Antitrust Institute, 2018; CALI Excellence Award in Securities Regulation, DePaul University,
College of Law




                                                                                 Robbins Geller Rudman & Dowd LLP | 74
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 90 of 104 PageID: 380
                                                                                ATTORNEY BIOGRAPHIES


Lucas F. Olts | Partner
Luke Olts is a partner in the Firm’s San Diego office, where his practice focuses on securities litigation on
behalf of individual and institutional investors. Olts has recently focused on litigation related to
residential mortgage-backed securities, and has served as lead counsel or co-lead counsel in some of the
largest recoveries arising from the collapse of the mortgage market. For example, he was a member of the
team that recovered $388 million for investors in J.P. Morgan residential mortgage-backed securities in
Fort Worth Employees’ Retirement Fund v. J.P. Morgan Chase & Co., and a member of the litigation team
responsible for securing a $272 million settlement on behalf of mortgage-backed securities investors in
NECA-IBEW Health & Welfare Fund v. Goldman Sachs & Co. Olts also served as co-lead counsel in In re
Wachovia Preferred Securities and Bond/Notes Litig., which recovered $627 million under the Securities Act of
1933. He also served as lead counsel in Siracusano v. Matrixx Initiatives, Inc., in which the U.S. Supreme
Court unanimously affirmed the decision of the Ninth Circuit that plaintiffs stated a claim for securities
fraud under §10(b) of the Securities Exchange Act of 1934 and SEC Rule 10b-5. Prior to joining the
Firm, Olts served as a Deputy District Attorney for the County of Sacramento, where he tried numerous
cases to verdict, including crimes of domestic violence, child abuse and sexual assault.


Education
B.A., University of California, Santa Barbara, 2001; J.D., University of San Diego School of Law, 2004

Honors / Awards
Future Star, Benchmark Litigation, 2018-2019; Next Generation Lawyer, The Legal 500, 2017; Top Litigator
Under 40, Benchmark Litigation, 2017; Under 40 Hotlist, Benchmark Litigation, 2016



Steven W. Pepich | Partner
Steve Pepich is a partner in the Firm’s San Diego office. His practice has focused primarily on securities
class action litigation, but has also included a wide variety of complex civil cases, including representing
plaintiffs in mass tort, royalty, civil rights, human rights, ERISA and employment law actions. Pepich has
participated in the successful prosecution of numerous securities class actions, including: Carpenters Health
& Welfare Fund v. Coca-Cola Co., No. 1:00-CV-2838 ($137.5 million recovery); In re Fleming Cos. Inc. Sec. &
Derivative Litig., No. 5-03-MD-1530 ($95 million recovered); In re Boeing Sec. Litig., No. C-97-1715Z ($92
million recovery); In re Louisiana-Pacific Corp. Sec. Litig., No. C-95-707 ($65 million recovery); Haw.
Structural Ironworkers Pension Trust Fund v. Calpine Corp., No. 1-04-CV-021465 ($43 million recovery); In re
Advanced Micro Devices Sec. Litig., No. C-93-20662 ($34 million recovery); and Gohler v. Wood, No. 92-C-181
($17.2 million recovery). Pepich was a member of the plaintiffs’ trial team in Mynaf v. Taco Bell Corp.,
which settled after two months of trial on terms favorable to two plaintiff classes of restaurant workers for
recovery of unpaid wages. He was also a member of the plaintiffs’ trial team in Newman v.
Stringfellow where, after a nine-month trial in Riverside, California, all claims for exposure to toxic
chemicals were ultimately resolved for $109 million.


Education
B.S., Utah State University, 1980; J.D., DePaul University, 1983




                                                                               Robbins Geller Rudman & Dowd LLP | 75
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 91 of 104 PageID: 381
                                                                                     ATTORNEY BIOGRAPHIES


Daniel J. Pfefferbaum | Partner
Daniel Pfefferbaum is a partner in the Firm’s San Francisco office, where his practice focuses on complex
securities litigation. He has been a member of litigation teams that have recovered more than $100
million for investors, including: Garden City Emps.’ Ret. Sys. v. Psychiatric Sols., Inc. ($65 million recovery); In
re PMI Grp., Inc. Sec. Litig. ($31.25 million recovery); Cunha v. Hansen Natural Corp. ($16.25 million
recovery); In re Accuray Inc. Sec. Litig. ($13.5 million recovery); and Twinde v. Threshold Pharm., Inc. ($10
million recovery). Pfefferbaum was a member of the litigation team that secured a historic recovery on
behalf of Trump University students in two class actions against President Donald J. Trump. The
settlement provides $25 million to approximately 7,000 consumers. This result means individual class
members are eligible for upwards of $35,000 in restitution. He represented the class on a pro bono basis.


Education
B.A., Pomona College, 2002; J.D., University of San Francisco School of Law, 2006; LL.M. in Taxation,
New York University School of Law, 2007

Honors / Awards
Future Star, Benchmark Litigation, 2018-2019; 40 & Under Hot List, Benchmark Litigation, 2016-2018; Top
40 Under 40, Daily Journal, 2017; Super Lawyer “Rising Star,” 2013-2017




                                                                                    Robbins Geller Rudman & Dowd LLP | 76
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 92 of 104 PageID: 382
                                                                                ATTORNEY BIOGRAPHIES


Theodore J. Pintar | Partner
Ted Pintar is a partner in the Firm’s San Diego office. Pintar has over 20 years of experience prosecuting
securities fraud actions and derivative actions and over 15 years of experience prosecuting insurance-
related consumer class actions, with recoveries in excess of $1 billion. He was part of the litigation team in
the AOL Time Warner state and federal court securities opt-out actions, which arose from the 2001
merger of America Online and Time Warner. These cases resulted in a global settlement of $618 million.
Pintar was also on the trial team in Knapp v. Gomez, which resulted in a plaintiff’s verdict. Pintar has
successfully prosecuted several RICO cases involving the deceptive sale of deferred annuities, including
cases against Allianz Life Insurance Company of North America ($250 million), American Equity
Investment Life Insurance Company ($129 million), Midland National Life Insurance Company ($80
million) and Fidelity & Guarantee Life Insurance Company ($53 million). He has participated in the
successful prosecution of numerous other insurance and consumer class actions, including: (i) actions
against major life insurance companies such as Manufacturer’s Life ($555 million initial estimated
settlement value) and Principal Mutual Life Insurance Company ($380+ million) involving the deceptive
sale of life insurance; (ii) actions against major homeowners insurance companies such as Allstate ($50
million) and Prudential Property and Casualty Co. ($7 million); (iii) actions against automobile insurance
companies such as the Auto Club and GEICO; and (iv) actions against Columbia House ($55 million) and
BMG Direct, direct marketers of CDs and cassettes. Additionally, Pintar has served as a panelist for
numerous Continuing Legal Education seminars on federal and state court practice and procedure.


Education
B.A., University of California, Berkeley, 1984; J.D., University of Utah College of Law, 1987

Honors / Awards
Top Lawyer in San Diego, San Diego Magazine, 2013-2019; Super Lawyer, 2014-2017; CAOC Consumer
Attorney of the Year Award Finalist, 2015; Note and Comment Editor, Journal of Contemporary Law,
University of Utah College of Law; Note and Comment Editor, Journal of Energy Law and Policy, University
of Utah College of Law



Willow E. Radcliffe | Partner
Willow Radcliffe is a partner in the Firm’s San Francisco office and concentrates her practice on securities
class action litigation in federal court. Radcliffe has been significantly involved in the prosecution of
numerous securities fraud claims, including actions filed against Flowserve, NorthWestern and Ashworth,
and has represented plaintiffs in other complex actions, including a class action against a major bank
regarding the adequacy of disclosures made to consumers in California related to Access Checks. Prior to
joining the Firm, she clerked for the Honorable Maria-Elena James, Magistrate Judge for the United
States District Court for the Northern District of California.


Education
B.A., University of California, Los Angeles 1994; J.D., Seton Hall University School of Law, 1998

Honors / Awards
J.D., Cum Laude, Seton Hall University School of Law, 1998; Most Outstanding Clinician Award;
Constitutional Law Scholar Award



                                                                                Robbins Geller Rudman & Dowd LLP | 77
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 93 of 104 PageID: 383
                                                                                 ATTORNEY BIOGRAPHIES


Mark S. Reich | Partner
Mark Reich is a partner in the Firm’s Melville office. Reich focuses his practice on challenging unfair
mergers and acquisitions in courts throughout the country. Reich’s notable cases include: In re Aramark
Corp. S’holders Litig., where he achieved a $222 million increase in consideration paid to shareholders of
Aramark and a substantial reduction to management’s voting power – from 37% to 3.5% – in connection
with the approval of the going-private transaction; In re Delphi Fin. Grp. S’holders Litig., resulting in a $49
million post-merger settlement for Class A Delphi shareholders; and In re TD Banknorth S’holders Litig.,
where Reich played a significant role in raising the inadequacy of the $3 million initial settlement, which
the court rejected as wholly inadequate, and later resulted in a vastly increased $50 million recovery.

Reich has also played a central role in other shareholder related litigation. His cases include In re Gen.
Elec. Co. ERISA Litig., resulting in structural changes to company’s 401(k) plan valued at over $100
million, benefiting current and future plan participants, and In re Doral Fin. Corp. Sec. Litig., obtaining a
$129 million recovery for shareholders in a securities fraud litigation.


Education
B.A., Queens College, 1997; J.D., Brooklyn Law School, 2000

Honors / Awards
Super Lawyer, 2013-2018; Member, The Journal of Law and Policy, Brooklyn Law School; Member, Moot
Court Honor Society, Brooklyn Law School



Jack Reise | Partner
Jack Reise is a partner in the Firm’s Boca Raton office. Devoted to protecting the rights of those who
have been harmed by corporate misconduct, his practice focuses on class action litigation (including
securities fraud, shareholder derivative actions, consumer protection, antitrust, and unfair and deceptive
insurance practices). Reise also dedicates a substantial portion of his practice to representing
shareholders in actions brought under the federal securities laws. He is currently serving as lead counsel
in more than a dozen cases nationwide. As lead counsel, Reise represented investors in a series of cases
involving mutual funds charged with improperly valuating their net assets, which settled for a total of
more than $50 million. Other notable actions include: In re NewPower Holdings Sec. Litig. ($41 million
settlement); In re Red Hat Sec. Litig. ($20 million settlement); and In re AFC Enters., Inc. Sec. Litig. ($17.2
million settlement). Prior to joining the Firm, Reise represented individuals suffering the debilitating
effects of asbestos exposure back in the 1950s and 1960s.


Education
B.A., Binghamton University, 1992; J.D., University of Miami School of Law, 1995

Honors / Awards
American Jurisprudence Book Award in Contracts; J.D., Cum Laude, University of Miami School of Law,
1995; University of Miami Inter-American Law Review, University of Miami School of Law




                                                                                 Robbins Geller Rudman & Dowd LLP | 78
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 94 of 104 PageID: 384
                                                                                ATTORNEY BIOGRAPHIES


Darren J. Robbins | Partner
Darren Robbins is a founding partner of Robbins Geller Rudman & Dowd LLP. Over the last two
decades, he has served as lead counsel in more than 100 securities class actions and has recovered billions
of dollars for injured shareholders. Robbins has obtained significant recoveries in a number of actions
arising out of wrongdoing related to the issuance of residential mortgage-backed securities, including the
case against Goldman Sachs ($272 million recovery). Robbins also served as co-lead counsel in connection
with a $627 million recovery for investors in In re Wachovia Preferred Securities & Bond/Notes Litig., one of
the largest credit-crisis settlements involving Securities Act claims. Robbins also recently served as lead
counsel in Schuh v. HCA Holdings, Inc., which resulted in a $215 million recovery for shareholders.

One of the hallmarks of Robbins’ practice has been his focus on corporate governance reform.
In UnitedHealth, a securities fraud class action arising out of an options backdating scandal, Robbins
represented lead plaintiff CalPERS and was able to obtain the cancellation of more than 3.6 million stock
options held by the company’s former CEO and secure a record $925 million cash recovery for
shareholders. Robbins also negotiated sweeping corporate governance reforms, including the election of
a shareholder-nominated director to the company’s board of directors, a mandatory holding period for
shares acquired via option exercise, and compensation reforms that tied executive pay to performance.
Recently, Robbins led a shareholder derivative action brought by several pension funds on behalf of
Community Health Systems, Inc. The case yielded a $60 million payment to Community Health, as well
as corporate governance reforms that included two shareholder-nominated directors, the creation and
appointment of a Healthcare Law Compliance Coordinator, the implementation of an executive
compensation clawback in the event of a restatement, the establishment of an insider trading controls
committee, and the adoption of a political expenditure disclosure policy.


Education
B.S., University of Southern California, 1990; M.A., University of Southern California, 1990; J.D.,
Vanderbilt Law School, 1993

Honors / Awards
Leading Lawyer in America, Lawdragon, 2006-2007, 2009-2019; Benchmark California Star, Benchmark
Litigation, 2019; State Litigation Star, Benchmark Litigation, 2019; Best Lawyer in America, Best Lawyers®,
2010-2019; Super Lawyer, 2013-2019; Leading Lawyer, Chambers USA, 2014-2018; Local Litigation Star,
Benchmark Litigation, 2013-2018; Lawyer of the Year, Best Lawyers®, 2017; Influential Business Leader, San
Diego Business Journal, 2017; Litigator of the Year, Our City San Diego, 2017; Recommended Lawyer, The
Legal 500, 2011, 2017; Top 50 Lawyers in San Diego, Super Lawyers Magazine, 2015; One of the Top 100
Lawyers Shaping the Future, Daily Journal; One of the “Young Litigators 45 and Under,” The American
Lawyer; Attorney of the Year, California Lawyer; Managing Editor, Vanderbilt Journal of Transnational Law,
Vanderbilt Law School




                                                                               Robbins Geller Rudman & Dowd LLP | 79
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 95 of 104 PageID: 385
                                                                                     ATTORNEY BIOGRAPHIES


Robert J. Robbins | Partner
Robert Robbins is a partner in the Firm’s Boca Raton office. He focuses his practice on investigating
securities fraud, initiating securities class actions, and helping institutional and individual shareholders
litigate their claims to recover investment losses caused by fraud. Representing shareholders in all aspects
of class actions brought pursuant to the federal securities laws, Robbins provides counsel in numerous
securities fraud class actions across the country, helping secure significant recoveries for
investors. Robbins has been a member of litigation teams responsible for the successful prosecution
of many securities class actions, including Hospira ($60 million recovery); 3D Systems ($50 million); CVS
Caremark ($48 million recovery); Baxter International ($42.5 million recovery); R.H. Donnelley ($25 million
recovery); Spiegel ($17.5 million recovery); TECO Energy ($17.35 million recovery); AFC Enterprises ($17.2
million recovery); Accretive Health ($14 million recovery); Lender Processing Services ($14 million
recovery); Imperial Holdings ($12 million recovery); Mannatech ($11.5 million recovery); Newpark
Resources ($9.24 million recovery); Gilead Sciences ($8.25 million recovery); TCP International ($7.175
million recovery); Cryo Cell International ($7 million recovery); Gainsco ($4 million recovery); and Body
Central ($3.425 million recovery). Robbins is currently representing investors in securities fraud litigation
against Valeant Pharmaceuticals International, Inc. (D.N.J.).


Education
B.S., University of Florida, 1999; J.D., University of Florida College of Law, 2002

Honors / Awards
Super Lawyer “Rising Star,” 2015-2017; J.D., High Honors, University of Florida College of Law, 2002;
Member, Journal of Law and Public Policy, University of Florida College of Law; Member, Phi Delta Phi,
University of Florida College of Law; Pro bono certificate, Circuit Court of the Eighth Judicial Circuit of
Florida; Order of the Coif



Henry Rosen | Partner
Henry Rosen is a partner in the Firm’s San Diego office, where he is a member of the Hiring Committee
and Technology Committee, the latter of which focuses on applications to digitally manage documents
produced during litigation and internally generate research files. He has significant experience
prosecuting every aspect of securities fraud class actions and has obtained more than $1 billion on behalf
of defrauded investors. Prominent cases include In re Cardinal Health, Inc. Sec. Litig., in which Rosen
recovered $600 million for defrauded shareholders. This $600 million settlement is the largest recovery
ever in a securities fraud class action in the Sixth Circuit, and remains one of the largest settlements in the
history of securities fraud litigation. Additional recoveries include: Jones v. Pfizer Inc. ($400 million); In re
First Energy ($89.5 million); In re CIT Grp. Inc. Sec. Litig ($75 million); Stanley v. Safeskin Corp. ($55 million);
In re Storage Tech. Corp. Sec. Litig. ($55 million); and Rasner v. Sturm (FirstWorld Communications ) ($25.9
million).


Education
B.A., University of California, San Diego, 1984; J.D., University of Denver, 1988

Honors / Awards
Editor-in-Chief, University of Denver Law Review, University of Denver



                                                                                    Robbins Geller Rudman & Dowd LLP | 80
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 96 of 104 PageID: 386
                                                                               ATTORNEY BIOGRAPHIES


David A. Rosenfeld | Partner
David Rosenfeld is a partner in the Firm’s Melville office. He has focused his practice of law for more
than 15 years in the areas of securities litigation and corporate takeover litigation. He has been appointed
as lead counsel in dozens of securities fraud lawsuits and has successfully recovered hundreds of millions
of dollars for defrauded shareholders. Rosenfeld works on all stages of litigation, including drafting
pleadings, arguing motions and negotiating settlements. Most recently, he was on the team of Robbins
Geller attorneys who obtained a $34.5 million recovery in Patel v. L-3 Communications Holdings, Inc., which
represents a high percentage of damages that plaintiffs could reasonably expect to be recovered at trial
and is more than eight times higher than the average settlement of cases with comparable investor losses.

Additionally, Rosenfeld led the Robbins Geller team in recovering in excess of $34 million for investors in
Overseas Shipholding Group, which represented an outsized recovery of 93% of bond purchasers’
damages and 28% of stock purchasers’ damages. The creatively structured settlement included more
than $15 million paid by a bankrupt entity. Rosenfeld also led the effort that resulted in the recovery of
nearly 90% of losses for investors in Austin Capital, a sub-feeder fund of Bernard Madoff. In connection
with this lawsuit, Rosenfeld met with and interviewed Madoff in federal prison. Rosenfeld has also
achieved remarkable recoveries against companies in the financial industry. In addition to recovering $70
million for investors in Credit Suisse Group, and having been appointed lead counsel in the securities
fraud lawsuit against First BanCorp (which provided shareholders with a $74.25 million recovery), he
recently settled claims against Barclays for $14 million, or 20% of investors’ damages, for statements made
about its LIBOR practices.


Education
B.S., Yeshiva University, 1996; J.D., Benjamin N. Cardozo School of Law, 1999

Honors / Awards
Advisory Board Member of Stafford’s Securities Class Action Reporter; Future Star, Benchmark Litigation,
2016-2019; Recommended Lawyer, The Legal 500, 2018; Super Lawyer, 2014-2018; Super Lawyer “Rising
Star,” 2011-2013




                                                                              Robbins Geller Rudman & Dowd LLP | 81
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 97 of 104 PageID: 387
                                                                               ATTORNEY BIOGRAPHIES


Robert M. Rothman | Partner
Robert Rothman is a partner in the Firm’s Melville office. Rothman has extensive experience litigating
cases involving investment fraud, consumer fraud and antitrust violations. He also lectures to institutional
investors throughout the world. Rothman has served as lead counsel in numerous class actions alleging
violations of securities laws, including cases against First Bancorp ($74.25 million recovery), CVS ($48
million recovery), Popular, Inc. ($37.5 million recovery), and iStar Financial, Inc. ($29 million recovery).
He actively represents shareholders in connection with going-private transactions and tender offers. For
example, in connection with a tender offer made by Citigroup, Rothman secured an increase of more
than $38 million over what was originally offered to shareholders.


Education
B.A., State University of New York at Binghamton, 1990; J.D., Hofstra University School of Law, 1993

Honors / Awards
Super Lawyer, 2011, 2013-2018; Dean’s Academic Scholarship Award, Hofstra University School of Law;
J.D., with Distinction, Hofstra University School of Law, 1993; Member, Hofstra Law Review, Hofstra
University School of Law



Samuel H. Rudman | Partner
Sam Rudman is a founding member of the Firm, a member of the Firm’s Executive and Management
Committees, and manages the Firm’s New York offices. His 25-year securities practice focuses on
recognizing and investigating securities fraud, and initiating securities and shareholder class actions to
vindicate shareholder rights and recover shareholder losses. A former attorney with the SEC, Rudman
has recovered hundreds of millions of dollars for shareholders, including a $200 million recovery in
Motorola, a $129 million recovery in Doral Financial, an $85 million recovery in Blackstone, a $74 million
recovery in First BanCorp, a $65 million recovery in Forest Labs, a $50 million recovery in TD Banknorth, a
$48 million recovery in CVS Caremark, and a $34.5 million recovery in L-3 Communications Holdings.


Education
B.A., Binghamton University, 1989; J.D., Brooklyn Law School, 1992

Honors / Awards
National Practice Area Star, Benchmark Litigation, 2019; Leading Lawyer in America, Lawdragon,
2016-2019; Local Litigation Star, Benchmark Litigation, 2013-2019; Litigation Star, Benchmark Litigation,
2013, 2017-2019; Leading Lawyer, Chambers USA, 2014-2018; Recommended Lawyer, The Legal 500,
2018; Super Lawyer, 2007-2018; Dean’s Merit Scholar, Brooklyn Law School; Moot Court Honor Society,
Brooklyn Law School; Member, Brooklyn Journal of International Law, Brooklyn Law School




                                                                              Robbins Geller Rudman & Dowd LLP | 82
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 98 of 104 PageID: 388
                                                                                ATTORNEY BIOGRAPHIES


Joseph Russello | Partner
Joseph Russello is a partner in the Firm’s Melville office. He principally prosecutes violations of the
federal securities laws and breaches of fiduciary duty on behalf of individual and institutional investors.
During his tenure at the Firm, Russello has achieved significant results in complex and challenging cases.

Currently, Russello is leading the Firm’s efforts in litigating securities claims against several companies in
the Commercial Division of the New York State Supreme Court, New York County, in the wake of the
U.S. Supreme Court’s decision in Cyan, Inc. v. Beaver Cty. Emps.’ Ret. Fund, _ U.S. _, 138 S. Ct. 1061 (2018),
which confirmed that state courts have concurrent jurisdiction of claims under the Securities Act of 1933.
He is also prosecuting federal securities fraud cases against Telefonaktiebolaget LM Ericsson (known as
Ericsson) and former executives and directors of Allied Nevada Gold Corporation, the latter of which was
the subject of a favorable decision from the Ninth Circuit Court of Appeals reversing dismissal and
reinstating the claims in their entirety (In re Allied Nev. Gold Corp. Sec. Litig., 743 F. App’x 887 (9th Cir.
2018) (summary order)).

Recently, Russello led the team responsible for recovering $50 million in litigation against BHP Billiton,
an Australian-based mining company accused of failing to disclose significant safety problems at the
Fundão iron-ore dam, in Brazil. Together with Brazilian mining company Vale S.A., BHP owned
Samarco Mineração S.A., which operated the mining complex at which the Fundão dam was located. On
November 5, 2015, the dam collapsed and unleashed a torrent of mining waste, resulting in the death of
19 people, the destruction of the town of Bento Rodrigues, and the decimation of the surrounding
environment. Even today, this event is regarded as the worst environmental disaster in Brazil’s history.
Russello and a team from Robbins Geller represented two institutional investors and an individual in
defeating BHP’s motion to dismiss (In re BHP Billiton Ltd. Sec. Litig., 276 F. Supp. 3d 65 (S.D.N.Y. 2017)),
and prosecuted and ultimately resolved the case on behalf of two sets of purchasers of American
Depositary Shares (ADSs) trading on the New York Stock Exchange.


Education
B.A., Gettysburg College, 1998; J.D., Hofstra University School of Law, 2001

Honors / Awards
Super Lawyer, 2014-2018; Law360 Securities Editorial Advisory Board, 2017




                                                                                Robbins Geller Rudman & Dowd LLP | 83
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 99 of 104 PageID: 389
                                                                                 ATTORNEY BIOGRAPHIES


Scott H. Saham | Partner
Scott Saham is a partner in the Firm’s San Diego office, where his practice focuses on complex securities
litigation. He is licensed to practice law in both California and Michigan. Most recently, Saham was a
member of the litigation team that obtained a $125 million settlement in In re LendingClub Securities
Litigation, a settlement that ranks among the top ten largest securities recoveries ever in the Northern
District of California. He was also part of the litigation teams in Schuh v. HCA Holdings, Inc., which
resulted in a $215 million recovery for shareholders, the largest securities class action recovery ever in
Tennessee, and Luna v. Marvell Tech. Grp., Ltd., which resulted in a $72.5 million settlement that
represents approximately 24% to 50% of the best estimate of classwide damages suffered by investors. He
also served as lead counsel prosecuting the Pharmacia securities litigation in the District of New Jersey,
which resulted in a $164 million recovery. Additionally, Saham was lead counsel in the In re Coca-Cola Sec.
Litig. in the Northern District of Georgia, which resulted in a $137.5 million recovery after nearly eight
years of litigation. He also obtained reversal from the California Court of Appeal of the trial court’s initial
dismissal of the landmark Countrywide mortgage-backed securities action. This decision is reported
as Luther v. Countrywide Fin. Corp., 195 Cal. App. 4th 789 (2011), and following this ruling that revived the
action the case settled for $500 million.


Education
B.A., University of Michigan, 1992; J.D., University of Michigan Law School, 1995



Jessica T. Shinnefield | Partner
Jessica Shinnefield is a partner in the Firm’s San Diego office and currently focuses on initiating,
investigating and prosecuting new securities fraud class actions. Shinnefield was a member of the
litigation teams that obtained significant recoveries for investors in cases such as AOL Time Warner, Cisco
Systems, Aon and Petco. Shinnefield was also a member of the litigation team prosecuting actions against
investment banks and leading national credit rating agencies for their roles in structuring and rating
structured investment vehicles backed by toxic assets. These cases are among the first to successfully
allege fraud against the rating agencies, whose ratings have traditionally been protected by the First
Amendment. She is currently litigating several securities actions, including an action against Omnicare, in
which she helped obtain a favorable ruling from the U.S. Supreme Court.


Education
B.A., University of California at Santa Barbara, 2001; J.D., University of San Diego School of Law, 2004

Honors / Awards
Super Lawyer “Rising Star,” 2015-2019; 40 & Under Hot List, Benchmark Litigation, 2018; B.A., Phi Beta
Kappa, University of California at Santa Barbara, 2001




                                                                                 Robbins Geller Rudman & Dowd LLP | 84
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 100 of 104 PageID: 390
                                                                                   ATTORNEY BIOGRAPHIES


 Elizabeth A. Shonson | Partner
 Elizabeth Shonson is a partner in the Firm’s Boca Raton office. She concentrates her practice on
 representing investors in class actions brought pursuant to the federal securities laws. Shonson has
 litigated numerous securities fraud class actions nationwide, helping achieve significant recoveries for
 aggrieved investors. She was a member of the litigation teams responsible for recouping millions of
 dollars for defrauded investors, including: In re Massey Energy Co. Sec. Litig. (S.D. W.Va.) ($265 million);
 Nieman v. Duke Energy Corp. (W.D.N.C.) ($146.25 million recovery); Eshe Fund v. Fifth Third Bancorp (S.D.
 Ohio) ($16 million); City of St. Clair Shores Gen. Emps. Ret. Sys. v. Lender Processing Servs., Inc. (M.D. Fla.)
 ($14 million); and In re Synovus Fin. Corp. (N.D. Ga.) ($11.75 million).


 Education
 B.A., Syracuse University, 2001; J.D., University of Florida Levin College of Law, 2005

 Honors / Awards
 Super Lawyer “Rising Star,” 2016-2018; J.D., Cum Laude, University of Florida Levin College of Law,
 2005; Editor-in-Chief, Journal of Technology Law & Policy; Phi Delta Phi; B.A., with Honors, Summa Cum
 Laude, Syracuse University, 2001; Phi Beta Kappa



 Trig Smith | Partner
 Trig Smith is a partner in the Firm’s San Diego office where he focuses his practice on complex securities
 litigation. He has been involved in the prosecution of numerous securities class actions that have resulted
 in over a billion dollars in recoveries for investors. His cases have included: In re Cardinal Health, Inc. Sec.
 Litig. ($600 million recovery); Jones v. Pfizer Inc. ($400 million recovery); Silverman v. Motorola, Inc. ($200
 million recovery); and City of Livonia Emps.’ Ret. Sys. v. Wyeth ($67.5 million). Most recently, he was a
 member of the Firm’s trial team in Hsu v. Puma Biotechnology, Inc., a securities fraud class action that
 resulted in a verdict in favor of investors after a two-week jury trial.


 Education
 B.S., University of Colorado, Denver, 1995; M.S., University of Colorado, Denver, 1997; J.D., Brooklyn
 Law School, 2000

 Honors / Awards
 Member, Brooklyn Journal of International Law, Brooklyn Law School; CALI Excellence Award in Legal
 Writing, Brooklyn Law School




                                                                                  Robbins Geller Rudman & Dowd LLP | 85
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 101 of 104 PageID: 391
                                                                                  ATTORNEY BIOGRAPHIES


 Mark Solomon | Partner
 Mark Solomon is a founding partner in the Firm’s San Diego office and leads its international litigation
 practice. Over the last 23 years, he has regularly represented United States- and United Kingdom-based
 pension funds, and asset managers in class and non-class securities litigation in federal and state courts
 throughout the United States. He has been admitted to the Bars of England and Wales (Barrister), Ohio
 and California, but now practices exclusively in California, as well as in various United States federal
 district and appellate courts.

 Solomon has spearheaded the prosecution of many significant securities fraud cases. He has obtained
 multi-hundred million dollar recoveries for plaintiffs in pre-trial settlements and significant corporate
 governance reforms designed to limit recidivism and promote appropriate standards. He litigated,
 through the rare event of trial, the securities class action against Helionetics Inc. and its executives, where
 he won a $15.4 million federal jury verdict. Prior to the most recent financial crisis, he was instrumental
 in obtaining some of the first mega-recoveries in the field in California and Texas, serving as co-lead
 counsel in In re Informix Corp. Sec. Litig. (N.D. Cal.) and recovering $131 million for Informix investors;
 and serving as co-lead counsel in Schwartz v. TXU Corp. (N.D. Tex.), where he helped obtain a recovery of
 over $149 million for a class of purchasers of TXU securities. Solomon is currently counsel to a number
 of pension funds serving as lead plaintiffs in cases throughout the United States.


 Education
 B.A., Trinity College, Cambridge University, England, 1985; L.L.M., Harvard Law School, 1986; Inns of
 Court School of Law, Degree of Utter Barrister, England, 1987

 Honors / Awards
 Super Lawyer, 2017-2018; Recommended Lawyer, The Legal 500, 2016-2017; Lizette Bentwich Law Prize,
 Trinity College, 1983 and 1984; Hollond Travelling Studentship, 1985; Harvard Law School Fellowship,
 1985-1986; Member and Hardwicke Scholar of the Honourable Society of Lincoln’s Inn




                                                                                  Robbins Geller Rudman & Dowd LLP | 86
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 102 of 104 PageID: 392
                                                                                   ATTORNEY BIOGRAPHIES


 Douglas Wilens | Partner
 Douglas Wilens is a partner in the Firm’s Boca Raton office. Wilens is a member of the Firm’s appellate
 practice group, participating in numerous appeals in federal and state courts across the country. Most
 notably, Wilens handled successful appeals in the First Circuit Court of Appeals in Mass. Ret. Sys. v. CVS
 Caremark Corp., 716 F.3d 229 (1st Cir. 2013) (reversal of order granting motion to dismiss), and in the
 Fifth Circuit Court of Appeals in Lormand v. US Unwired, Inc., 565 F.3d 228 (5th Cir. 2009) (reversal of
 order granting motion to dismiss). Wilens is also involved in the Firm’s lead plaintiff practice group,
 handling lead plaintiff issues arising under the PSLRA.

 Prior to joining the Firm, Wilens was an associate at a nationally recognized firm, where he litigated
 complex actions on behalf of numerous professional sports leagues, including the National Basketball
 Association, the National Hockey League and Major League Soccer. He has also served as an adjunct
 professor at Florida Atlantic University and Nova Southeastern University, where he taught
 undergraduate and graduate-level business law classes.


 Education
 B.S., University of Florida, 1992; J.D., University of Florida College of Law, 1995

 Honors / Awards
 Book Award for Legal Drafting, University of Florida College of Law; J.D., with Honors, University of
 Florida College of Law, 1995



 Shawn A. Williams | Partner
 Shawn Williams is a partner in the Firm’s San Francisco office and a member of the Firm’s Management
 Committee. His practice focuses on securities class actions. Williams was among the lead class counsel for
 the Firm recovering investor losses in notable cases, including: In re Krispy Kreme Doughnuts, Inc. Sec. Litig.
 ($75 million); In re Veritas Software Corp. Sec. Litig. ($35 million); and In re Cadence Design Sys. Sec. Litig.
 ($38 million). Williams is also among the Firm’s lead attorneys prosecuting shareholder derivative
 actions, securing tens of millions of dollars in cash recoveries and negotiating the implementation of
 comprehensive corporate governance enhancements, such as In re McAfee, Inc. Derivative Litig.; In re
 Marvell Tech. Grp. Ltd. Derivative Litig.; In re KLA Tencor S’holder Derivative Litig.; and The Home Depot, Inc.
 Derivative Litig. Prior to joining the Firm in 2000, Williams served for 5 years as an Assistant District
 Attorney in the Manhattan District Attorney’s Office, where he tried over 20 cases to New York City juries
 and led white-collar fraud grand jury investigations.


 Education
 B.A., The State of University of New York at Albany, 1991; J.D., University of Illinois, 1995

 Honors / Awards
 Leading Lawyer in America, Lawdragon, 2018-2019; Super Lawyer, 2014-2017; Board Member, California
 Bar Foundation, 2012-2014




                                                                                  Robbins Geller Rudman & Dowd LLP | 87
Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 103 of 104 PageID: 393
                                                                                     ATTORNEY BIOGRAPHIES


 David T. Wissbroecker | Partner
 David Wissbroecker is a partner in the Firm’s San Diego and Chicago offices. He focuses his practice on
 securities class action litigation in the context of mergers and acquisitions, representing both individual
 shareholders and institutional investors. As part of the litigation team at Robbins Geller, Wissbroecker has
 helped secure monetary recoveries for shareholders that collectively exceed $1 billion. Wissbroecker has
 litigated numerous high profile cases in Delaware and other jurisdictions, including shareholder class
 actions challenging the acquisitions of Dole, Kinder Morgan, Del Monte Foods, Affiliated Computer
 Services, Intermix and Rural Metro. His practice has recently expanded to include numerous proxy
 fraud cases in federal court, along with shareholder document demand litigation in Delaware.
 Before joining the Firm, Wissbroecker served as a staff attorney for the United States Court of Appeals for
 the Seventh Circuit, and then as a law clerk for the Honorable John L. Coffey, Circuit Judge for the
 Seventh Circuit.


 Education
 B.A., Arizona State University, 1998; J.D., University of Illinois College of Law, 2003

 Honors / Awards
 Super Lawyer “Rising Star,” 2015; J.D., Magna Cum Laude, University of Illinois College of Law, 2003;
 B.A., Cum Laude, Arizona State University, 1998



 Christopher M. Wood | Partner
 Christopher Wood is a partner in the Firm’s Nashville office, where his practice focuses on complex
 securities litigation. He has been a member of litigation teams responsible for recovering hundreds of
 millions of dollars for investors, including: In re Massey Energy Co. Sec. Litig. ($265 million recovery); In re
 VeriFone Holdings, Inc. Sec. Litig. ($95 million recovery); Garden City Emps.’ Ret. Sys. v. Psychiatric Sols., Inc.
 ($65 million recovery); In re Micron Tech., Inc. Sec. Litig. ($42 million recovery); and Winslow v.
 BancorpSouth, Inc. ($29.5 million recovery).

 Wood has provided pro bono legal services through the San Francisco Bar Association’s Volunteer Legal
 Services Program, the Ninth Circuit’s Pro Bono Program, Volunteer Lawyers & Professionals for the Arts,
 and Tennessee Justice for Our Neighbors.


 Education
 B.A., Vanderbilt University, 2003; J.D., University of San Francisco School of Law, 2006

 Honors / Awards
 Super Lawyer “Rising Star,” 2011-2013, 2015-2018




                                                                                    Robbins Geller Rudman & Dowd LLP | 88
                                   Case 1:19-cv-05296-RMB-SAK Document 15-2 Filed 04/12/19 Page 104 of 104 PageID: 394
                                                                                                                     ATTORNEY BIOGRAPHIES


                                    Debra J. Wyman | Partner
                                    Debra Wyman is a partner in the Firm’s San Diego office. She specializes in securities litigation and has
                                    litigated numerous cases against public companies in state and federal courts that have resulted in over $1
                                    billion in securities fraud recoveries. Wyman was a member of the trial team in Schuh v. HCA Holdings,
                                    Inc., which resulted in a $215 million recovery for shareholders, the largest securities class action recovery
                                    ever in Tennessee. The recovery achieved approximately 70% of classwide damages, which as a
                                    percentage of damages significantly exceeds the median class action recovery of 2%-3% of damages.
                                    Wyman prosecuted the complex securities and accounting fraud case In re HealthSouth Corp. Sec. Litig., one
                                    of the largest and longest-running corporate frauds in history, in which $671 million was recovered for
                                    defrauded HealthSouth investors. She was also part of the trial team that litigated In re AT&T Corp. Sec.
                                    Litig., which was tried in the United States District Court, District of New Jersey, and settled after only two
                                    weeks of trial for $100 million. Most recently, Wyman was part of the litigation team that secured a $64
                                    million recovery for Dana Corp. shareholders in Plumbers & Pipefitters National Pension Fund v. Burns, in
                                    which the Firm’s Appellate Practice Group successfully appealed to the Sixth Circuit Court of Appeals
                                    twice, reversing the district court’s dismissal of the action.


                                    Education
                                    B.A., University of California Irvine, 1990; J.D., University of San Diego School of Law, 1997

                                    Honors / Awards
                                    Top Women Lawyer, Daily Journal, 2017; Litigator of the Year, Our City San Diego, 2017; Super Lawyer,
                                    2016-2017




                                                                                                                     Robbins Geller Rudman & Dowd LLP | 89

Powered by TCPDF (www.tcpdf.org)
